 

Exhibit 10.2

 

 

 

MEZZANINE LOAN AGREEMENT

 

By and among

 

EACH OF THE ENTITIES LISTED ON SCHEDULE I ATTACHED HERETO,

collectively, as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

collectively, as Lender,

 

COLUMN FINANCIAL, INC.,

as Initial Lender,

 

and

 

COLUMN FINANCIAL, INC.,

as Agent

 

and

 

Acknowledged and Agreed to by

 

ARC NY120W5701 TRS Mezz, LLC,

as Equity Owner,

solely with respect to Sections 2.4.2, 2.6, 7.1, 7.2, 9.1.1, 9.2(a), 9.4(b) and
9.5 and Articles IV,
V, VI, VIII and X

 

Dated as of December 20, 2016

 

 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1      
Section 1.1. Definitions 1       Section 1.2. Principles of Construction 39    
  ARTICLE II. GENERAL TERMS 41       Section 2.1. Loan Commitment; Disbursement
to Borrower 41       Section 2.2. Interest Rate 41       Section 2.3. Loan
Payment 47       Section 2.4. Prepayments 48       Section 2.5. Release of
Collateral 50       Section 2.6. Mortgage Loan Cash Management; Establishment of
Certain Accounts 53       Section 2.7. Withholding Taxes 54       Section 2.8.
Extension of the Initial Maturity Date 57       Section 2.9. Notes 58      
ARTICLE III. INTENTIONALLY OMITTED 59       ARTICLE IV. REPRESENTATIONS AND
WARRANTIES 59       Section 4.1. Borrower and Equity Owner Representations 59  
    Section 4.2. Survival of Representations 73       ARTICLE V. BORROWER AND
EQUITY OWNER COVENANTS 74       Section 5.1. Affirmative Covenants 74      
Section 5.2. Negative Covenants 104       ARTICLE VI. INSURANCE; CASUALTY;
CONDEMNATION 110       Section 6.1. Insurance 110       Section 6.2. Casualty
111       Section 6.3. Condemnation 111       Section 6.4. Restoration 112      
Section 6.5. References to Mortgage Borrower in this Article VI 112      
ARTICLE VII. RESERVE FUNDS 112       Section 7.1. Reserve Funds 112      
Section 7.2. Reserve Funds, Generally 113

 

-i- 

 

 

Table of Contents

(continued)

 

    Page       Section 7.3. Letters of Credit 114       ARTICLE VIII. DEFAULTS
115       Section 8.1. Event of Default 115       Section 8.2. Remedies 120    
  Section 8.3. Remedies Cumulative; Waivers 122       ARTICLE IX. SPECIAL
PROVISIONS 122       Section 9.1. Securitization 122       Section 9.2.
Securitization Indemnification 126       Section 9.3. Agent 130       Section
9.4. No Exculpation 132       Section 9.5. Matters Concerning Manager 133      
Section 9.6. Servicer 134       Section 9.7. Intercreditor Agreement 134      
ARTICLE X. MISCELLANEOUS 135       Section 10.1. Survival 135       Section
10.2. Lender’s Discretion 135       Section 10.3. Governing Law 135      
Section 10.4. Modification, Waiver in Writing 137       Section 10.5. Delay Not
a Waiver 137       Section 10.6. Notices 137       Section 10.7. Trial by Jury
138       Section 10.8. Headings 138       Section 10.9. Severability 138      
Section 10.10. Preferences 139       Section 10.11. Waiver of Notice 139      
Section 10.12. Remedies of Borrower and Equity Owner 139       Section 10.13.
Expenses; Indemnity 140       Section 10.14. Schedules Incorporated 141      
Section 10.15. Offsets, Counterclaims and Defenses 141       Section 10.16. No
Joint Venture or Partnership; No Third Party Beneficiaries 141

 

-ii- 

 

 

Table of Contents

(continued)

 

    Page       Section 10.17. Publicity 142       Section 10.18. Cross Default;
Cross Collateralization; Waiver of Marshalling of Assets 142       Section
10.19. Waiver of Counterclaim 142       Section 10.20. Conflict; Construction of
Documents; Reliance 142       Section 10.21. Brokers and Financial Advisors 143
      Section 10.22. Prior Agreements 143       Section 10.23. Joint and Several
Liability 143       Section 10.24. Counterparts 143       Section 10.25.
Cumulative Rights 143       Section 10.26. Reliance on Third Parties 143      
Section 10.27. Consent of Holder 144       Section 10.28. Certain Additional
Rights of Lender (VCOC) 144       Section 10.29. EU Bail-in Requirements 144    
  Section 10.30. Contributions and Waivers 145       Section 10.31. Additional
Provisions 147

 

-iii- 

 

 

SCHEDULES

 

Schedule I – Borrower

Schedule II – Mortgage Borrower

Schedule III – Properties

Schedule IV – Rent Rolls

Schedule V – Organizational Structure

Schedule VI – Litigation

Schedule VII – Allocated Loan Amounts

Schedule VIII – Managers and Management Agreements

Schedule IX – Condominium Documents, Board Members, Common Charges and Units of
Borrower

Schedule X – Collective Bargaining Agreements

Schedule XI – Property Condition Reports and Environmental Reports

Schedule XII – Required Repairs Deadlines for Completion

Schedule XIII – O&M Programs

Schedule XIV – Pre-Approved Managers

 

-iv- 

 

 

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT, dated as of December 20, 2016 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and among EACH OF THE ENTITIES LISTED ON SCHEDULE I ATTACHED
HERETO, each a Delaware limited liability company, having its principal place of
business at c/o New York REIT, Inc., 405 Park Avenue, New York, New York 10022
(each, an “Individual Borrower” and collectively, “Borrower”), COLUMN FINANCIAL,
INC., a Delaware corporation, having an address at 11 Madison Avenue, New York,
New York 10010 (together with its successors and permitted assigns, “Initial
Lender”), THE LENDERS FROM TIME TO TIME PARTY HERETO (collectively, with Initial
Lender, and together with their respective successors and permitted assigns,
“Lender”) and COLUMN FINANCIAL, INC., a Delaware corporation, having an address
at 11 Madison Avenue, New York, New York 10010, as agent for Lender (together
with its successors and permitted assigns, in such capacity, “Agent”), and
acknowledged and agreed to by ARC NY120W5701 TRS Mezz, LLC, a Delaware limited
liability company, having its principal place of business at c/o New York REIT,
Inc., 405 Park Avenue, New York, New York 10022 (“Equity Owner”) (solely with
respect to Sections 2.4.2, 2.6, 7.1, 7.2, 9.1.1, 9.2(a), 9.4(b) and 9.5 and
Articles IV, V, VI, VIII and X hereof).

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE I.

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1.          Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“350 Bleecker Street Property” shall mean the Individual Property located at 350
Bleecker Street, New York, New York.

 

“Acceptable Condominium Policy” shall have the meaning set forth in
Section 6.1(g) hereof.

 

 

 

  

“Acceptable Counterparty” shall mean a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (a) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) a long-term unsecured debt rating of not less than “A-” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P, and
(ii)(x) a long-term unsecured debt rating of not less than “A3” from Moody’s and
a short-term senior unsecured debt rating of at least “P1” from Moody’s or
(y) if no short-term debt rating exists, a long-term senior unsecured debt
rating of at least “A1” from Moody’s, or (b) is otherwise acceptable to the
Approved Rating Agencies, as evidenced by a Rating Agency Confirmation to the
effect that such counterparty shall not cause a downgrade, withdrawal or
qualification of the ratings assigned, or to be assigned, to the Securities or
any class thereof in any Securitization.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Manager” shall mean any Manager in which Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor, or any Guarantor
has, directly or indirectly, any legal, beneficial or economic interest.

 

“Agent” shall have the meaning set forth in the introductory paragraph hereto.

 

“Allocated Loan Amount” shall mean, for the applicable Release Collateral with
respect to an Individual Property, the amount set forth of Schedule VII attached
hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all anticipated
Operating Expenses and planned Capital Expenditures, for the Properties prepared
by Mortgage Borrower and/or Operating Lessee in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.

 

“Applicable Contribution” shall have the meaning set forth in Section 10.30(f)
hereof.

 

“Appraisal” means, with respect to each Individual Property, an as-is appraisal
of such Property that is prepared by a member of the Appraisal Institute
selected by Mortgage Lender in its reasonable discretion, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

 -2- 

 

 

“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS and
Morningstar or any other nationally-recognized statistical rating agency which,
in each case, has been reasonably approved by Lender and designated by Lender to
assign a rating to the Securities.

 

“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.8(a) hereof.

 

“Assignment of Management Agreement” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

 

“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
(as amended or re-enacted or successor thereto) establishing a framework for the
recovery and resolution of credit institutions and investment firms, the
relevant implementing law or Regulation as described in the EU Bail-In
Legislation Schedule from time to time.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal, state or
local bankruptcy or insolvency law; (b) the filing of an involuntary petition
against such Person under the Bankruptcy Code or any other Federal, state or
local bankruptcy or insolvency law or soliciting or causing to be solicited
petitioning creditors for any involuntary petition against such Person; (c) such
Person filing an answer consenting to or otherwise acquiescing in or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal, state, local or foreign bankruptcy or
insolvency law; (d) such Person consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for such Person or any portion of any Individual Property or the Collateral; or
(e) such Person making an assignment for the benefit of creditors, or admitting,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due or (f) to take action in furtherance of any of the
foregoing.

 

“Bankruptcy Code” shall mean Title 1 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

 

“Basic Carrying Costs” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Benefit Amount” shall have the meaning set forth in Section 10.30(d) hereof.

 

“Board” shall mean any managing board or board of directors for the applicable
Condominium as set forth in the Condominium Documents.

 

 -3- 

 

  

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with their respective successors and permitted assigns.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.4(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, any
Lender or Agent), or any Servicer or the financial institution that maintains
any collection account for or on behalf of any Servicer or any Reserve Funds or
the New York Stock Exchange or the Federal Reserve Bank of New York is not open
for business.

 

“Capital Expenditures” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Cash Management Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute systematic and persistent
or willful disregard of such Independent Director’s duties, (b) such Independent
Director has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (c) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (d) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (e) any other reason for which the prior written
consent of Lender shall have been obtained.

 

“CBA Multiemployer Plans” shall mean multi-employer pension and welfare plans to
which an employer is obligated to contribute pursuant to the terms of the
collective bargaining agreement set forth on Schedule X attached hereto.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Co-Lender” shall mean Lender and each successor or assign of Lender that holds
a Note, in each case, together with their respective successors and assigns.

 

“Co-Lender Agreement” shall mean that certain Agency and Co-Lender Agreement,
dated as of the Closing Date, by and between Agent and Initial Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

 -4- 

 

  

“Collateral” shall mean “Collateral” as such term is defined in the Pledge
Agreement and any and all other property or collateral in which Lender is
granted a security interest under any of the Loan Documents, in each case
whether existing on the date hereof or hereafter pledged or assigned to Lender.

 

“Column” shall have the meaning set forth in Section 9.3(a) hereof.

 

“Common Charges” shall have the meaning set forth in Section 4.1.44(d) hereof.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condominium” shall have the meaning set forth in the Condominium Documents.

 

“Condominium Documents” shall mean those certain documents set forth on Schedule
IX attached hereto, as each of the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms and conditions
of this Agreement.

 

“Contribution” shall have the meaning set forth in Section 10.30(a) hereof.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

 

“Controlling Equityholder” shall have the meaning set forth in Section 4.1.35
hereof.

 

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Covered Rating Agency Information” shall have the meaning set forth in
Section 9.2(d) hereof.

 

“Credit Card Direction Letter” shall have the meaning set forth in
Section 6.2.1(b) hereof.

 

“Credit Suisse” shall mean Credit Suisse Securities (USA) LLC and its successors
in interest.

 

“DBRS” means DBRS, Inc., and its successors-in-interest.

 

 -5- 

 

  

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Breakage Costs)
due to Lender in respect of the Loan under the Note, this Agreement, the Pledge
Agreement or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.

 

“Debt Service Coverage Ratio” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Debt Yield” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) four percent (4%) above the Interest Rate.

 

“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the twenty-second (22nd) day of
the calendar month in which such Interest Period commences.

 

“Disclosure Document” shall mean, collectively, any written materials used or
provided to Lender, any prospective investors and/or the Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other similar offering
documents, marketing materials or written information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

 

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity which complies with the
definition of Eligible Institution and which, in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. § 9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority, as applicable. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

 

 -6- 

 

  

“Eligible Institution” shall mean either (i) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of letters of credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s) or (ii) KeyBank, National Association in its capacity as a party to the
Cash Management Agreement for so long as KeyBank, National Association is not
downgraded from the long term unsecured debt obligations and short term
unsecured debt obligations ratings assigned to KeyBank, National Association by
the Approved Rating Agencies as of the Closing Date.

 

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee, Operating Lessee
Pledgor or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law.

 

“Employment Related Laws and Obligations” shall mean all federal, state and
local laws, regulations, ordinances, common law, orders, judgments, decrees,
awards, collective bargaining agreements, CBA Multiemployer Plans, or the
findings of any arbitrator, court or governmental entity, relating to, touching
upon or concerning the employment of the employees who perform work in
connection with the operation of the Property, including relating to the hiring,
firing and treatment of employees, or any legal obligation or duty regarding
employment practices, terms and conditions of employment, equal opportunity,
non-discrimination, discharge, immigration, anti-harassment, anti-retaliation,
whistle blowing, compensation, wages, overtime payments, hours, benefits,
collective bargaining, income tax withholding, the payment of social security
and other similar payroll taxes, pension plans, the modification or termination
of benefit plans and retiree health insurance plans, policies, programs and
agreements, occupational safety and health, workers compensation or other
similar benefits and payments on account of occupational illness and injuries,
employment contracts, collective bargaining agreements, grievances originating
under the collective bargaining agreements, wrongful discharge, torts related to
the workplace such as invasion of privacy, infliction of emotional distress,
defamation, and slander.

 

 -7- 

 

 

“Environmental Indemnity” shall mean that certain Mezzanine Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Environmental Law” shall have the meaning set forth in the Environmental
Indemnity.

 

“Environmental Reports” shall mean each environmental site assessment report
delivered to Lender in connection with the closing of the Loan, satisfactory in
form and substance to Lender.

 

“Equipment” shall mean, with respect to each Individual Property, any equipment
now owned or hereafter acquired by Mortgage Borrower, and which (i) is used at
or in connection with the Improvements or such Individual Property or (ii) is
located thereon or therein, including (without limitation) all machinery,
equipment, furnishings, and electronic data-processing and other office
equipment now owned or hereafter acquired by Mortgage Borrower and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto.

 

“Equity Owner” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Equity Purchase” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

 

“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Mortgage Borrower’s, Borrower’s, Equity Owner’s, Operating
Lessee Pledgor’s, Operating Lessee’s or Guarantor’s controlled group, under
common control with the Mortgage Borrower, Borrower, Equity Owner, Operating
Lessee Pledgor, Operating Lessee or Guarantor, within the meaning of Section 414
of the Code.

 

 -8- 

 

 

“ERISA Event” shall mean, with respect to Mortgage Borrower, Operating Lessee,
Borrower, Equity Owner, Guarantor, Operating Lessee Pledgor, any ERISA Affiliate
thereof or the Property, (a) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”); (b) the application for a
minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Mortgage Borrower, Operating Lessee, Borrower,
Equity Owner, Guarantor, Operating Lessee Pledgor, or any ERISA Affiliates in
the circumstances described in Section 4062(e) of ERISA, which could reasonably
be expected to result in liability under Section 4063 or 4064 of ERISA; (e) the
withdrawal by the Mortgage Borrower, Operating Lessee, Borrower, Equity Owner,
Guarantor, Operating Lessee Pledgor, or any ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions set forth in
Section 430(k) of the Code or Section 303(k)(1)(A) and (B) of ERISA to the
creation of a lien upon property or assets or rights to property or assets of
the Mortgage Borrower, Operating Lessee, Borrower, Equity Owner, Guarantor,
Operating Lessee Pledgor, or any ERISA Affiliates for failure to make a required
payment to a Plan are satisfied; (g) the termination of a Plan by the PBGC
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan; (h) any failure by
any Plan to satisfy the minimum funding standards, within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA, whether or not waived;
(i) the determination that any Plan is or is expected to be in “at-risk” status,
within the meaning of Section 430 of the Code or Section 303 of ERISA or (j) the
receipt by the Mortgage Borrower, Operating Lessee, Borrower, Equity Owner,
Guarantor, Operating Lessee Pledgor, or any ERISA Affiliate of any notice
concerning the imposition of liability with respect to the withdrawal or partial
withdrawal from a Multiemployer Plan or a determination that a Multiemployer
Plan is, or is expected to be “insolvent” (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical status” (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.

 

“Excluded Taxes” shall mean any of the following Impositions imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender: (a) Impositions imposed on or measured by net income (however
denominated), franchise Impositions, and branch profits Impositions, in each
case, (i) imposed as a result of Lender being organized under the laws of, or
having its principal office or its applicable lending office located in, the
jurisdiction imposing such Imposition (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Impositions
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in the Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.7 hereof, amounts with respect to such Impositions were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c)
Impositions attributable to such Lender’s failure to comply with Section 2.7(e)
and (d) any U.S. federal withholding Impositions imposed under FATCA.

 

“Extended Maturity Date” shall mean December 20, 2018.

 

“Extension Option” shall have the meaning set forth in Section 2.8 hereof.

 

 -9- 

 

  

“Extension Term” shall have the meaning set forth in Section 2.8 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(f)
hereof.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations thereunder, published guidance with respect thereto,
any agreement entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements or official interpretations thereof (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the
Internal Revenue Service thereunder).

 

“FF&E” shall mean, with respect to the Viceroy Property, collectively,
furnishings, Fixtures and Equipment located in the guest rooms, hallways,
lobbies, restaurants, lounges, meeting and banquet rooms, parking facilities,
public areas or otherwise in any portion of the Viceroy Property, including
(without limitation) all beds, chairs, bookcases, tables, carpeting, drapes,
couches, luggage carts, luggage racks, bars, bar fixtures, radios, television
sets, intercom and paging equipment, electric and electronic equipment, heating,
lighting and plumbing fixtures, fire prevention and extinguishing apparatus,
cooling and air-conditioning systems, elevators, escalators, stoves, ranges,
refrigerators, laundry machines, tools, machinery, boilers, incinerators,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, cabinets, lockers, shelving, dishwashers,
garbage disposals, washer and dryers, and all other customary hotel equipment
and other tangible property in each of the foregoing cases owned by Mortgage
Borrower, or in which Mortgage Borrower or has or shall have an interest, now or
hereafter located at the Viceroy Property and useable in connection with the
present or future operation and occupancy of the Viceroy Property; provided,
however, that FF&E shall not include (a) fixed asset supplies, including, but
not limited to, linen, china, glassware, tableware, uniforms, other hotel
inventory and similar items, whether used in connection with public space or
guest rooms, or (b) items owned by tenants or by third party operators.

 

“FF&E Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Fiscal Quarter” shall mean the three-month period ending on March 31, June 30,
September 30 and December 31 of each calendar year.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

 -10- 

 

 

“Fixtures” shall mean, with respect to each Individual Property, all Equipment
now owned, or the ownership of which is hereafter acquired, by Mortgage Borrower
which is so related to the Land and the Improvements forming part of the
Individual Property in question that it is deemed fixtures or real property
under applicable Legal Requirements, including, without limitation, all building
or construction materials intended for construction, reconstruction, alteration,
decoration or repair of or installation on the applicable Individual Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, call and sprinkler systems, fire extinguishing
apparatuses and equipment, heating, ventilating, incinerating, electrical, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, pollution control equipment, security systems,
disposals, dishwashers, refrigerators and ranges, recreational equipment and
facilities of all kinds, and water, electrical, storm and sanitary sewer
facilities, utility lines and equipment (whether owned individually or jointly
with others, and, if owned jointly, to the extent of Mortgage Borrower’s
interest therein) and all other utilities whether or not situated in easements,
all water tanks, water supply, water power sites, fuel stations, fuel tanks,
fuel supply, and all other structures, together with all accessions,
appurtenances, additions, replacements, betterments and substitutions or any of
the foregoing and the proceeds thereof.

 

“Floating Interest Rate” shall mean a fluctuating rate per annum equal to LIBOR
plus the Spread.

 

“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.

 

“Foreign Benefit Arrangement” shall mean any agreement, contract, program,
undertaking, understanding or other arrangement that, if in the form of a plan
or a fund, would be a Foreign Plan.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Plan” shall mean any plan or fund (including, without limitation, any
superannuation fund) established, contributed to (regardless of whether through
direct contributions or through employee withholding) or maintained outside the
United States by the Mortgage Borrower, Borrower, Guarantor or one or more of
their respective subsidiaries primarily for the benefit of employees of the
Mortgage Borrower, Borrower, Guarantor or such subsidiaries residing outside the
United States, which plan or fund provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

 

“Funding Borrower” shall have the meaning set forth in Section 10.30(c) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

 -11- 

 

  

“Ground Lease” shall mean, with respect to the Viceroy Property, that certain
Ground Lease, dated as of January 25, 2008, between AREP FIFTY-SEVENTH LLC, as
ground lessee, and Ricland, L.L.C., as ground lessor, as amended by that certain
First Amendment to Ground Lease, dated as of June 15, 2010, by and between
Ricland, L.L.C. and AREP FIFTY-SEVENTH LLC, that certain Possession Date
Agreement, dated as of July 1, 2010, by and between Ricland, L.L.C. and AREP
FIFTY-SEVENTH LLC and that certain Second Amendment to Ground Lease, dated as of
September 16, 2013, by and between Ricland, L.L.C. and AREP FIFTY-SEVENTH LLC,
as assigned and assumed by that certain Assignment and Assumption of Ground
Lease made by AREP FIFTY-SEVENTH LLC, as assignor, to ARC NY120W5701, LLC, as
assignee, dated as of November 18, 2013 and recorded on November 22, 2013 in the
Office of the City Register of the City of New York (the “City Register”) as
CRFN 2013000483478, as evidenced by that certain Memorandum dated as of July 1,
2010 and recorded on July 29, 2010 in the City Register as CRFN 2010000254160
and that certain Amended and Restated Memorandum dated as of September 16, 2013,
not yet recorded in the City Register, and including any estoppel certificate
issued by Ground Lessor for the benefit of Lender with respect thereto, as the
same may be further amended, restated, replaced or otherwise modified from time
to time, in accordance with the terms hereof.

 

“Ground Lessor” shall mean the lessor under the Ground Lease.

 

“Ground Rent” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Guarantor” shall mean New York REIT, Inc., a Maryland corporation.

 

“Guarantor Financial Covenants” shall have the meaning set forth in the
Guaranty.

 

“Guaranty” shall mean that certain Mezzanine Guaranty Agreement, dated as of the
date hereof, from Guarantor to Agent, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

 

“Impositions” shall have the meaning set forth in Section 2.7(a) hereof.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Security Instrument with respect to each Individual Property.

 

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed.

 

 -12- 

 

  

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

“Indemnified Parties” shall mean Agent, Lender, any Affiliate of Lender that has
filed any registration statement relating to the Securitization or has acted as
the sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co placement
agents or co initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Security Exchange Act, any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved in the servicing of the Loan secured hereby, any Person in whose name
the encumbrance created by the Pledge Agreement is or will have been recorded,
any Person who may hold or acquire or will have held a full or partial direct
interest in the Loan secured hereby (including, but not limited to, investors in
the Securities, as well as custodians, trustees and other fiduciaries who hold
or have held a full or partial direct interest in the Loan secured hereby for
the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, representatives involved in the
origination of the Loan, contractors involved in the origination of the Loan,
affiliates, subsidiaries, successors and assigns of any and all of the foregoing
(including, but not limited to, any other Person who holds or acquires a full or
partial direct interest in the Loan, whether during the term of the Loan or as a
part of a foreclosure of the Loan and including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

 

“Indemnified Taxes” shall mean (a) Impositions, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnifying Person” shall mean each of Borrower and Guarantor.

 

“Independent Director” or “Independent Manager” shall mean an individual who has
prior experience as an independent director, independent manager or independent
member with at least three years of employment experience and who is provided by
CT Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors, another nationally-recognized company reasonably approved
by Lender, in each case that is not an Affiliate of Mortgage Borrower, Operating
Lessee, Operating Lessee Pledgor, Equity Owner or Borrower and that provides
professional Independent Directors and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Director and is not, and has never been, and will not while serving as
Independent Director be, any of the following:

 

 -13- 

 

  

(a)          a member, partner, equityholder, manager, director, officer or
employee of Mortgage Borrower or Borrower or any of their respective
equityholders or Affiliates (other than serving as an Independent Director of
Borrower or an Affiliate of Mortgage Borrower or Borrower that is not in the
direct chain of ownership of Mortgage Borrower or Borrower and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);

 

(b)          a creditor, supplier or service provider (including provider of
professional services) to Mortgage Borrower or Borrower or any of their
respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Directors and other
corporate services to Mortgage Borrower or Borrower or any of their respective
Affiliates in the ordinary course of its business);

 

(c)          a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(d)          a Person that controls (whether directly, indirectly or otherwise)
any of (a), (b) or (c) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Mortgage Borrower, Operating Lessee, Operating
Lessee Pledgor, Equity Owner or Borrower shall be qualified to serve as an
Independent Director of Mortgage Borrower, Operating Lessee, Operating Lessee
Pledgor, Equity Owner or Borrower, provided that the fees that such individual
earns from serving as an Independent Director of affiliates of Mortgage
Borrower, Operating Lessee, Operating Lessee Pledgor, Equity Owner or Borrower
in any given year constitute in the aggregate less than five percent (5%) of
such individual’s annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity, whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to those contained in the
definition of Special Purpose Entity of this Agreement.

 

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

 

“Individual Property” shall mean each parcel of real property set forth on
Schedule III attached hereto, the Improvements thereon and all personal property
owned by a Mortgage Borrower (or leased pursuant to the Ground Lease or the
Master Lease) and encumbered by the applicable Security Instruments, together
with all rights pertaining to such property and Improvements, as more
particularly described in the Granting Clauses of each Security Instrument and
referred to therein as the “Property”.

 

“Initial Lender” shall have the meaning set forth in the introductory paragraph
hereto.

 

 -14- 

 

  

“Initial Maturity Date” shall mean December 20, 2017 or such earlier date on
which the final payment of the Note becomes due and payable as therein or herein
provided whether at such stated maturity date, by declaration of acceleration,
or otherwise.

 

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Intellectual Property” shall have the meaning set forth in Section 4.1.45(b)
hereof.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the Closing Date, by and between Agent and Mortgage Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, including the Maturity Date,
the period commencing on and including the twentieth (20th) day of the prior
calendar month and ending on and including the nineteenth (19th) day of the
calendar month in which such Payment Date occurs. The Interest Period for the
Payment Date on January 20, 2017 shall be the period commencing on the Closing
Date and ending on and including January 19, 2017.

 

“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.4
hereof.

 

“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate protection agreements (together with the confirmation and schedules
relating thereto) reasonably acceptable to Lender, between an Acceptable
Counterparty and Borrower obtained by Borrower as and when required pursuant to
Section 2.2.8 and Section 2.8 hereof. After delivery of a Replacement Interest
Rate Cap Agreement to Lender, the term “Interest Rate Cap Agreement” shall be
deemed to mean such Replacement Interest Rate Cap Agreement and such Replacement
Interest Rate Cap Agreement shall be subject to all requirements applicable to
the Interest Rate Cap Agreement.

 

“Issuing Bank” shall mean a bank or other financial institution which has a
minimum long-term unsecured debt rating of at least “A-” by S&P, “A3” by Moody’s
or equivalent ratings from other Approved Rating Agencies.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property by or on behalf of any Mortgage Borrower or Operating Lessee
(other than the Ground Lease, Master Lease and Operating Lease), and (a) every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

 -15- 

 

  

“Legal Requirements” shall mean, with respect to each Individual Property and
the Collateral, all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Individual Property or
any part thereof, the Collateral or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to Mortgage
Borrower, Operating Lessee, Borrower, Equity Owner or Operating Lessee Pledgor,
at any time in force affecting Mortgage Borrower, Borrower, Equity Owner,
Operating Lessee Pledgor, Operating Lessee, such Individual Property or any part
thereof, or the Collateral or any part thereof, including, without limitation,
any which may (a) require repairs, modifications or alterations in or to such
Individual Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Lender Indemnitees” shall have the meaning set forth in Section 10.13(b)
hereof.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit in favor of Agent and entitling Agent to draw
thereon based solely on a statement executed by an officer of Agent stating that
it has the right to draw thereon under this Agreement, and issued by a domestic
Issuing Bank or the U.S. agency or branch of a foreign Issuing Bank, or if there
are no domestic Issuing Banks or U.S. agencies or branches of a foreign Issuing
Bank then issuing letters of credit, then such letter of credit may be issued by
an Eligible Institution, and upon which letter of credit Agent shall have the
right to draw in full: (a) if Agent has not received at least thirty (30) days
prior to the date on which the then outstanding letter of credit is scheduled to
expire, a notice from the issuing financial institution that it has renewed the
applicable letter of credit; (b) thirty (30) days prior to the date of
termination following receipt of notice from the issuing financial institution
that the applicable letter of credit will be terminated; and (c) thirty (30)
days after Agent has given notice to Borrower that the financial institution
issuing the applicable letter of credit ceases to either be an Issuing Bank or
meet the rating requirement set forth above unless Borrower replaces the Letter
of Credit with a replacement Letter of Credit from an Issuing Bank satisfying
the requirements of this Agreement within such thirty (30)-day period.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

 -16- 

 

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on the
related Determination Date. If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars for a one-month period that appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, if at least two such offered rates so appear. If fewer than two such
offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m., London
time, on such Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date for the amounts of not less than
U.S. $1,000,000. If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Lender (or Servicer, on Lender’s behalf) shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent, subject to manifest error. Notwithstanding the foregoing,
in no event shall LIBOR be less than zero.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to each Individual Property and the Collateral,
any mortgage, deed of trust, deed to secure debt, indemnity deed of trust, lien,
pledge, hypothecation, assignment, security interest, or any other encumbrance,
charge or transfer of, on or affecting any Mortgage Borrower, Operating Lessee,
Borrower, Equity Owner, Operating Lessee Pledgor, any Individual Property, the
Collateral, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances on such Individual Property.

 

“Liquidation Event” shall have the meaning set forth in Section 2.4.2 hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Guaranty, the Interest Rate Cap
Agreement, the Assignment of Interest Rate Cap Agreement, the Subordination of
Management Agreement and all other documents executed and/or delivered in
connection with the Loan.

 

“Lockbox Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Lockbox Agreement” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

 -17- 

 

  

“Major Lease” shall mean any Lease (a) which, either individually or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, demises or is expected to demise
in excess of 50,000 rentable square feet in the Improvements for office use, (b)
for a single tenant in a single-tenant building, (c) contains an option or
preferential right to purchase all or any Individual Property, (d) is with an
Affiliate of Mortgage Borrower or Borrower as Tenant, or is not the result of
arm’s-length negotiations, or (e) is entered into during the continuance of an
Event of Default.

 

“Management Agreement” shall mean each management agreement entered into by and
between Mortgage Borrower or Operating Lessee (as applicable) and the Manager,
pursuant to which the Manager is to provide management and other services with
respect to such Individual Property as set forth on Schedule VIII attached
hereto, or, if the context requires, a Replacement Management Agreement pursuant
to which a Qualified Manager is managing such Individual Property in accordance
with the terms and provisions of this Agreement and the Mortgage Loan Agreement,
in each case as the same may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms hereof.

 

“Manager” shall mean each of the entities listed on Schedule VIII attached
hereto, or, if the context requires, a Qualified Manager who is managing the
Properties or any Individual Property in accordance with the terms and
provisions of this Agreement and the Mortgage Loan Agreement and the applicable
Management Agreement.

 

“Master Lease” shall mean, with respect to the 350 Bleecker Street Property,
that certain Agreement of Lease, dated as of July 31, 1985, by and between
Bleecker Charles Company, as master lessee, and 350 Bleecker Street Apartment
Corp., as master lessor, as amended by that certain First Amendment to Lease,
dated as of January 31, 2012, by and between Bleecker Charles Company and 350
Bleecker Street Apartment Corp. and that certain Second Amendment to Lease,
dated as of December 11, 2012, by and between Bleecker Charles Company and 350
Bleecker Street Apartment Corp., and as assigned from Bleecker Charles Company
to ARC NY350BL001, LLC pursuant to that certain Assignment and Assumption of
Master Lease, dated as of December 28, 2012, and including any estoppel
certificate issued by Master Lessor for the benefit of Lender with respect
thereto, as the same may be further amended, restated, replaced or otherwise
modified from time to time, in accordance with the terms hereof.

 

“Master Lessee” shall mean shall mean shall mean ARC NY350BL001, LLC, a Delaware
limited liability company, together with its permitted successors and permitted
assigns pursuant to this Agreement.

 

“Master Lessor” shall mean the lessor under the Master Lease.

 

 -18- 

 

 

“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations, assets, or condition (financial or otherwise) of Mortgage
Borrower, Operating Lessee, Borrower, Equity Owner, Operating Lessee Pledgor,
Guarantor, any Individual Property or the Collateral, (ii) the ability of
Mortgage Borrower, Operating Lessee, Borrower, Equity Owner, Operating Lessee
Pledgor, or Guarantor to perform its obligations under any Mortgage Loan
Document or any Loan Document to which it is a party, (iii) the enforceability
or validity of any Mortgage Loan Document or any Loan Document, the perfection
or priority of any Lien created under any Mortgage Loan Document or any Loan
Document or the rights, interests and remedies of Lender under any Mortgage Loan
Document or any Loan Document against any Individual Property or the Collateral,
(iv) the value, use or operation of any Individual Property or (v) the value of
the Collateral.

 

“Maturity Date” shall mean the Initial Maturity Date or, following an exercise
by Borrower of the Extension Option described in Section 2.8 hereof, the
Extended Maturity Date, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration or
otherwise, or such other date on which the final payment of principal of the
Note becomes due and payable as therein or herein provided, whether at such
stated maturity date, by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Deposit Account” shall mean an account designated by Lender in
writing from time to time to be used for the purposes described herein.

 

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the related Interest Period.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

 

“Mortgage Agent” shall have the meaning given to the term “Agent” in the
Mortgage Loan Agreement.

 

“Mortgage Borrower” shall mean, individually and/or collectively, as the context
requires, each of the entities listed on Schedule II attached hereto, together
with their respective successors and permitted assigns.

 

“Mortgage Lender” shall have the meaning given to the term “Lender” in the
Mortgage Loan Agreement.

 

“Mortgage Loan” shall mean that certain loan in the aggregate original principal
amount of FIVE HUNDRED MILLION and 00/100 Dollars ($500,000,000.00) made of even
date herewith by Mortgage Lender to Mortgage Borrower.

 

 -19- 

 

  

“Mortgage Loan Agreement” shall mean that certain Loan Agreement, dated as of
the date hereof, by and among Mortgage Borrower, Mortgage Agent, Column
Financial, Inc., as initial lender, and Mortgage Lender, as acknowledged and
agreed to by Operating Lessee (solely with respect to certain terms and
conditions specified therein), as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.

 

“Mortgage Loan Cash Management Accounts” shall mean, collectively, the Lockbox
Account and the Cash Management Account (each as defined in the Mortgage Loan
Agreement).

 

“Mortgage Loan Cash Management Provisions” shall mean the terms and conditions
of the Mortgage Loan Documents relating to cash management (including, without
limitation, those relating to the Mortgage Loan Cash Management Accounts).

 

“Mortgage Loan Debt” shall have the meaning given to the term “Debt” in the
Mortgage Loan Agreement.

 

“Mortgage Loan Documents” shall have the meaning given to the term “Loan
Documents” in the Mortgage Loan Agreement.

 

“Mortgage Loan Event of Default” shall have the meaning given to the term “Event
of Default” in the Mortgage Loan Agreement.

 

“Mortgage Loan Extension Option” shall have the meaning given to the term
“Extension Option” in the Mortgage Loan Agreement.

 

“Mortgage Loan Monthly Debt Service Payment Amount” shall have the meaning given
to the term “Monthly Debt Service Payment Amount” in the Mortgage Loan
Agreement.

 

“Mortgage Loan Note” shall have the meaning given to the term “Note” or “Notes”
in the Mortgage Loan Agreement.

 

“Mortgage Loan Pledge Agreement shall have the meaning given to the term “Pledge
Agreement” in the Mortgage Loan Agreement.

 

“Mortgage Loan Release Amount” shall have the meaning given to the term “Release
Amount” in the Mortgage Loan Agreement.

 

“Mortgage Loan Release Property” shall have the meaning given to the term
“Release Property” in the Mortgage Loan Agreement.

 

“Mortgage Loan Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

 

 -20- 

 

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 3(37) or Section 4001(a)(3) of ERISA, as applicable, in respect of which
the Mortgage Borrower, Operating Lessee, Borrower, Equity Owner, Operating
Lessee Pledgor, Guarantor or any ERISA Affiliate could have any obligation or
liability, contingent or otherwise.

 

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that has two or more contributing sponsors, as
defined in Section 4001(a)(13) of ERISA, at least two of which are not under
common control, as determined pursuant to Section 4001(a)(14)(B) of ERISA and
(a) is maintained for employees of the Mortgage Borrower, Operating Lessee,
Borrower, Equity Owner, Operating Lessee Pledgor, Guarantor or any ERISA
Affiliate, or (b) was so maintained, and in respect of which the Mortgage
Borrower, Operating Lessee, Borrower, Equity Owner, Operating Lessee Pledgor,
Guarantor or any ERISA Affiliate could have liability under Sections 4062-4069
of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

 

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower or Operating Lessee (as applicable) in connection with such Liquidation
Event, including, without limitation, proceeds of any sale, refinancing or other
disposition or liquidation, less (i) Lender’s and/or Mortgage Lender’s
reasonable costs incurred in connection with the recovery thereof, (ii) in the
case of a casualty or condemnation, the costs incurred by Mortgage Borrower or
Operating Lessee (as applicable) in connection with a Restoration of all or any
portion of any Individual Property made in accordance with the Mortgage Loan
Documents, (iii) amounts required or permitted to be deducted therefrom, and
amounts paid or to be paid, pursuant to the Mortgage Loan Documents to Mortgage
Lender, (iv) in the case of a foreclosure sale, disposition or transfer of the
Properties or in connection with realization thereon following a Mortgage Loan
Event of Default, such reasonable and customary costs and expenses of sale or
other disposition (including reasonable attorneys’ fees and brokerage
commissions), (v) in the case of a foreclosure sale, such costs and expenses
incurred by Mortgage Lender under the Mortgage Loan Documents as Mortgage Lender
shall be entitled to receive reimbursement for under the terms of the Mortgage
Loan Documents, (vi) in the case of a refinancing of the Mortgage Loan, such
costs and expenses (including reasonable attorneys’ fees) of such refinancing
consummated in accordance with the applicable terms and conditions of the
Mortgage Loan Agreement, if any, and (vii) the amount of any prepayments
required pursuant to the Mortgage Loan Documents in connection with any such
Liquidation Event.

 

“Net Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“New Mezzanine Borrower” shall have the meaning set forth in Section 9.1.3(b)
hereof.

 

 -21- 

 

  

“New Mezzanine Loan” shall have the meaning set forth in Section 9.1.3(b)
hereof.

 

“Note” shall, individually and/or collectively, as the context may require, each
of Note A-1, Note A-2, Note A-3, Note B-1, Note B-2 and Note B-3.

 

“Note A-1” shall mean that certain Mezzanine Promissory Note A-1 of even date
herewith in the principal amount of FORTY-FOUR MILLION and 00/100 Dollars
($44,000,000.00), made by Borrower in favor of Initial Lender, as the same may
have been or may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.

 

“Note A-2” shall mean that certain Mezzanine Promissory Note A-2 of even date
herewith in the principal amount of FIFTY-FIVE MILLION and 00/100 Dollars
($55,000,000.00), made by Borrower in favor of Initial Lender, as the same may
have been or may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.

 

“Note A-3” shall mean that certain Mezzanine Promissory Note A-3 of even date
herewith in the principal amount of ELEVEN MILLION and 00/100 Dollars
($11,000,000.00), made by Borrower in favor of Initial Lender, as the same may
have been or may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.

 

“Note B-1” shall mean that certain Mezzanine Promissory Note B-1 of even date
herewith in the principal amount of SIXTY MILLION and 00/100 Dollars
($60,000,000.00), made by Borrower in favor of Initial Lender, as the same may
have been or may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.

 

“Note B-2” shall mean that certain Mezzanine Promissory Note B-2 of even date
herewith in the principal amount of SEVENTY-FIVE MILLION and 00/100 Dollars
($75,000,000.00), made by Borrower in favor of Initial Lender, as the same may
have been or may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.

 

“Note B-3” shall mean that certain Mezzanine Promissory Note B-3 of even date
herewith in the principal amount of FIFTEEN MILLION and 00/100 Dollars
($15,000,000.00), made by Borrower in favor of Initial Lender, as the same may
have been or may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.

 

“O&M Program” shall mean each operations and maintenance program set forth on
Schedule XIII attached hereto, as the same may be amended, replaced,
supplemented or otherwise modified from time to time.

 

 -22- 

 

 

“Obligations” shall mean Borrower’s obligation to pay the Debt, Borrower’s
obligation to perform its obligations under the Note, this Agreement and the
other Loan Documents and Equity Owner’s obligation to perform its obligations
under this Agreement and, as applicable, the other Loan Documents.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
or Equity Owner, as applicable, which is signed by an authorized senior officer
of Borrower or Equity Owner, as applicable.

 

“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Operating Lease” shall mean, with respect to the Viceroy Property, that certain
Lease Agreement, dated as of November 18, 2013, by and between Operating Lessor
and Operating Lessee, as amended by that certain First Amendment of Lease, dated
as of December 20, 2016, by and between Operating Lessor and Operating Lessee,
as the same may be amended, restated, replaced, supplemented or modified from
time to time, in accordance with the terms hereof.

 

“Operating Lessee” shall mean ARC NY120W5701 TRS, LLC, a Delaware limited
liability company, together with its permitted successors and permitted assigns
pursuant to the Mortgage Loan Agreement and this Agreement.

 

“Operating Lessee Pledgor” shall mean ARC NY120W5701 TRS Mezz II, LLC, a
Delaware limited liability company, together with its permitted successors and
permitted assigns pursuant to the Mortgage Loan Agreement and this Agreement.

 

“Operating Lessor” shall mean ARC NY120W5701, LLC, a Delaware limited liability
company, together with its permitted successors and permitted assigns, as
lessor, pursuant to the Operating Lease, the Mortgage Loan Agreement and this
Agreement.

 

“Operating Rent” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Other Connection Taxes” shall mean Impositions imposed as a result of a present
or former connection between Lender and the jurisdiction imposing such
Imposition (other than connections arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Impositions that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Impositions that
are Other Connection Taxes imposed with respect to an assignment.

 

 -23- 

 

  

“PACE Loan” shall mean any Property-Assessed Clean Energy loan or any similar
financing.

 

“Participant Register” shall have the meaning set forth in Section 9.1.4(b)
hereof.

 

“Participation” shall have the meaning set forth in Section 9.1.4(a) hereof.

 

“Payment Date” shall mean the twentieth (20th) day of each calendar month during
the term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“PBGC” shall have the meaning assigned to that term in the definition of ERISA
Event.

 

“Permitted Encumbrances” shall mean, (i) with respect to each Individual
Property, (a) the Liens and security interests created by the Mortgage Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy relating to such Individual Property or any part thereof,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent (other than Liens securing a PACE Loan), (d) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
sole discretion, and (e) the Lien of the Mortgage Loan Pledge Agreement and any
mezzanine loan entered into pursuant to Section 9.1.3(b) hereof, and (ii) with
respect to the Collateral, the Liens and security interests created by the Loan
Documents and the Pledge Agreement.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(i)          obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Small Business
Administration (guaranteed participation certificates and guaranteed pool
certificates) and the U.S. Department of Housing and Urban Development (local
authority bonds); provided, however, that the investments described in this
clause (A) must have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have any qualifier
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, (D) must
not be subject to liquidation prior to their maturity and (E) must have
maturities of not more than 365 days;

 

 -24- 

 

  

(ii)         Federal Housing Administration debentures having maturities of not
more than 365 days;

 

(iii)        obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated system-wide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), and the Resolution Funding Corp. (debt obligations); provided,
however, that the investments described in this clause (A) must have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have any qualifier affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, (D) must not be subject to
liquidation prior to their maturity and (E) must have maturities of not more
than 365 days;

 

(iv)        federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements or obligations with maturities of
not more than 365 days issued or held by any depository institution or trust
company incorporated or organized under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as the commercial paper or other short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) (and if the term is between one and three months
rated at least A1 by Moody’s) and, if it has a term in excess of three months,
the long-term debt obligations of which are rated AAA (or the equivalent) by
each of the Rating Agencies; provided, however, that the investments described
in this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have any
qualifier affixed to their rating, (C) if such investments have a variable rate
of interest, such interest rate must be tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, (D) 
must not be subject to liquidation prior to their maturity and (E) must have
maturities of not more than 365 days;

 

(v)         intentionally omitted;

 

 -25- 

 

 

(vi)        debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
any qualifier affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vii)       commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating (and
if the term is between one and three months rated at least A1 by Moody’s) and,
if it has a term in excess of three months, the long-term debt obligations of
which are rated AAA (or the equivalent) by each of the Rating Agencies;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have any qualifier affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(viii)      units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

 

(ix)         any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (a) Lender and (b) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Rating
Agency;

 

 -26- 

 

  

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
each Security Instrument.

 

“Physical Condition Reports” shall mean each property condition report delivered
in connection with the closing of the Loan, satisfactory in form and substance
to Lender.

 

“Plan” shall mean a Single Employer Plan, a Multiple Employer Plan or a
Multiemployer Plan.

 

“Pledge Agreement” shall mean, collectively, the Pledge Agreement (Mortgage
Borrower) and the Pledge Agreement (Operating Pledgor).

 

“Pledge Agreement (Mortgage Borrower)” shall mean that certain Mezzanine Pledge
and Security Agreement (Mortgage Borrower), dated as of the date hereof, from
Borrower to Agent, with respect to 100% of the direct equity interests in
Mortgage Borrower, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Pledge Agreement (Operating Pledgor)” shall mean that certain Mezzanine Pledge
and Security Agreement (Operating Pledgor), dated as of the date hereof, from
Equity Owner, to Agent, with respect to 100% of the direct equity interests in
Operating Lessee Pledgor, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Pledged Securities” shall mean the “Pledged Securities” as such term is defined
in the Pledge Agreement.

 

“Policies” or “Policy” shall have the meaning specified in the Mortgage Loan
Agreement.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

 

 -27- 

 

  

“Prime Rate” shall mean, on a particular date, a rate per annum equal to the
rate of interest published in The Wall Street Journal as the “prime rate”, as in
effect on such day, with any change in the prime rate resulting from a change in
such published prime rate to be effective as of the date of the relevant change
in such published prime rate; provided, however, that if more than one prime
rate is published in The Wall Street Journal for a day, the average of the prime
rates shall be used; provided, further, however, that the Prime Rate (or the
average of the prime rates) will be rounded to the nearest 1/16 of 1% or, if
there is no nearest 1/16 of 1%, to the next higher 1/16 of 1%. In the event that
The Wall Street Journal should cease or temporarily interrupt publication, then
the Prime Rate shall mean the daily average prime rate published in another
business newspaper, or business section of a newspaper, of national standing
chosen by Lender. If The Wall Street Journal resumes publication, the substitute
index will immediately be replaced by the prime rate published in The Wall
Street Journal. In the event that a prime rate is no longer generally published
or is limited, regulated or administered by a governmental or quasi-governmental
body, then Lender shall select a comparable interest rate index which is readily
available to Borrower and verifiable by Borrower but is beyond the control of
Lender. Lender shall give Borrower prompt written notice of its choice of a
substitute index and when the change became effective. Such substitute index
will also be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%. The determination of the Prime Rate by
Lender shall be conclusive and binding absent manifest error. Notwithstanding
the foregoing, in no event shall Prime Rate be less than zero.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

“Property” or “Properties” shall mean, collectively, each and every Individual
Property which is subject to the terms of the Mortgage Loan Agreement and this
Agreement, to the extent the same is encumbered by one or more Security
Instrument and has not been released therefrom pursuant to the terms hereof and
of the Mortgage Loan Agreement.

 

“Provided Information” shall mean any and all financial and other written
information provided at any time by, or on behalf of, any Indemnifying Person
with respect to the Property, the Collateral, Mortgage Borrower, Borrower,
Guarantor and/or Manager.

 

 -28- 

 

 

“Qualified Manager” shall mean either (a) Manager; or (b) any reputable and
experienced New York City-recognized or nationally-recognized property
management organization (which may be an Affiliate of Borrower) that satisfies
the following criteria: (i) possesses at least five (5) years’ experience
managing properties similar in size, class, use and operation as the Properties,
(ii) manages at least 5,000,000 square feet of rentable space for properties
similar in size, class, use and operation as the Properties and (iii) has not
been a party to a Bankruptcy Action or taken advantage of any law under the
Bankruptcy Code for the benefit of debtors within the seven (7) years prior to
the date of determination; or (c) in the reasonable judgment of Lender, a
reputable and experienced management organization (which may be an Affiliate of
Borrower) possessing experience in managing properties similar in size, scope,
use and value as the Properties, or otherwise reasonably approved by Lender; or
(d) any of those certain property management organizations set forth on Schedule
XIV attached hereto, provided, that, with respect to clauses (b) and (c) only,
if required by Lender after a Securitization, Borrower shall have obtained a
Rating Agency Confirmation from the Approved Rating Agencies with respect to
such Manager and its management of the Property.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS and Morningstar,
or any other nationally recognized statistical rating agency which has assigned
a rating to the Securities.

 

“Rating Agency Confirmation” means, collectively, a written affirmation from
each of the Approved Rating Agencies that the credit rating of the Securities
given by such Approved Rating Agency with respect to a Securitization
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Approved Rating Agency’s sole and absolute
discretion. In the event that, at any given time, no Approved Rating Agency has
elected to consider whether to grant or withhold such an affirmation and Lender
does not otherwise have an approval right with respect to such event, then the
term Rating Agency Confirmation shall be deemed instead to require the written
reasonable approval of Lender based on its good faith determination of whether
the Approved Rating Agencies would issue a Rating Agency Confirmation, provided
that the foregoing shall be inapplicable in any case in which Lender has an
independent approval right in respect of the matter at issue pursuant to the
terms of this Agreement.

 

“Register” shall have the meaning set forth in Section 9.3(e) hereof.

 

“Regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency or department.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Reimbursement Contribution” shall have the meaning set forth in
Section 10.30(c) hereof.

 

“Release” shall have the meaning set forth in the Environmental Indemnity.

 

“Release Amount” shall mean, in connection with a release pursuant to
Section 2.5.2 hereof of any Release Collateral in connection with the release of
any Individual Property pursuant to Section 2.5.2 of the Mortgage Loan
Agreement, the following amount: (i) if $52,000,000.00 or less has been prepaid
pursuant to Section 2.5.2 of this Agreement, then one hundred percent (100%) of
the Allocated Loan Amount of the Collateral being released, or (ii) if more than
$52,000,000.00 has been prepaid pursuant to Section 2.5.2 of this Agreement,
then one hundred ten percent (110%) of the Allocated Loan Amount of the
Collateral being released thereafter.

 

 -29- 

 

  

“Release Collateral” shall have the meaning set forth in Section 2.5.2 hereof.

 

“Release Date” shall have the meaning set forth in Section 2.5.2(a) hereof.

 

“Release Property” shall have the meaning set forth in Section 2.5.2 hereof.

 

“Rents” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements, reasonably acceptable to Lender, from an
Acceptable Counterparty with terms substantially similar to the Interest Rate
Cap Agreement except that the same shall be effective as of the date required in
Section 2.2.8(c); provided that, after a Securitization, to the extent any such
interest rate protection agreements do not meet the foregoing requirements, a
“Replacement Interest Rate Cap Agreement” shall be such interest rate protection
agreements approved in writing by the Approved Rating Agencies with respect
thereto.

 

“Replacement Management Agreement” shall mean, collectively, (a) a management
agreement with a Qualified Manager, which management agreement shall be subject
to Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed) and, following a Securitization, a Rating
Agency Confirmation with respect to such Manager and its management of the
Properties from the applicable Approved Rating Agencies; and (b) a subordination
of management agreement and management fees substantially in the form delivered
to Lender on the Closing Date (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower, Mortgage
Borrower or Operating Lessee (as applicable) and such Qualified Manager at
Borrower’s or Mortgage Borrower’s expense.

 

“Replacement Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Required Lender Threshold” shall have the meaning set forth in Section 9.3(a)
hereof.

 

“Required Repairs” shall have the meaning set forth in Section 5.1.39(a) hereof.

 

“Reserve Funds” shall mean any reserve or escrow fund established by this
Agreement or the other Loan Documents.

 

“Resolution Authority” means anybody which has authority to exercise any
Write-down and Conversion Powers.

 

 -30- 

 

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

“Restricted Party” shall mean, collectively (a) Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee, Operating Lessee Pledgor, Guarantor and any
Affiliated Manager and (b) any shareholder, partner, member, non-member manager,
direct or indirect legal or beneficial owner of, Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor, Guarantor, any
Affiliated Manager or any non-member manager.

 

“Rollover Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Services.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect,
including, without limitation, any merger or consolidation of Guarantor.

 

“Securities” shall have the meaning set forth in Section 9.1.1(a) hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1.1(a) hereof.

 

“Security Instrument” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 3(41) or Section 4001(a)(15) of ERISA, as applicable, that is not a
Multiple Employer Plan and (a) is maintained for employees of the Mortgage
Borrower, Borrower, Guarantor or any ERISA Affiliate, or (b) was so maintained,
and in respect of which the Mortgage Borrower, Borrower, Guarantor or any ERISA
Affiliate could have liability under Sections 4062-4069 of ERISA in the event
such plan has been or were to be terminated.

 

 -31- 

 

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, at all times since the date of its formation and
on and after the date hereof, has complied with and shall at all times comply
with the following requirements unless it has received prior consent (not to be
unreasonably withheld, delayed or conditioned) to do otherwise from Lender or a
permitted administrative agent thereof, and, while the Loan is securitized, a
Rating Agency Confirmation from each of the Approved Rating Agencies, in each
case:

 

(a)          is and shall be organized solely for the purpose of, in the case of
Borrower and Equity Owner, acquiring, owning, holding, selling, transferring,
exchanging and managing the Collateral, entering into and performing its
obligations under the Loan Documents with Lender, refinancing the Collateral in
connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing;

 

(b)          has not engaged and shall not engage in any business unrelated
to, in the case of Borrower and Equity Owner, the acquisition, ownership,
holding, selling, transferring, exchanging and management of the Collateral;

 

(c)          has not owned and shall not own directly any real property;

 

(d)          does not have, shall not have and at no time had any assets other
than, in the case of Borrower and Equity Owner, (i) the Collateral, personal
property necessary or incidental to its ownership of the Collateral, and cash,
cash equivalents and accounts receivable and (ii) any other assets expressly
permitted to be owned pursuant to this Agreement;

 

(e)          has not engaged in, sought, consented to or permitted and shall not
engage in, seek, consent to or permit (i) any dissolution, winding up,
liquidation, consolidation or merger, (ii) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (iii) any
transfer of the Collateral other than as expressly permitted by the Loan
Documents;

 

(f)          shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

 

(g)          if such entity is a limited partnership, has and shall have at
least one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (i) is a corporation or single-member
Delaware limited liability company, (ii) has two (2) Independent Directors, and
(iii) holds a direct interest as general partner in the limited partnership of
not less than one-half of one percent (0.5%);

 

(h)          if such entity is a corporation, has and shall have at least
two (2) Independent Directors, and shall not cause or permit the board of
directors of such entity to take any Bankruptcy Action either with respect to
itself;

 

(i)          if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation or a single-member limited liability company, that
has at least two (2) Independent Directors and that directly owns at least
one-half-of-one percent (0.5%) of the equity of the limited liability company;

 

 -32- 

 

  

(j)          If such entity is a single-member limited liability company, (i) is
and shall be a Delaware limited liability company (except with respect to 50
Varick LLC, which is and shall be a Delaware or New York limited liability
company), (ii) has and shall have at least two (2) Independent Managers serving
as managers of such company, (iii) shall not take any action requiring the
unanimous affirmative vote of the managing member and the Independent Directors
and shall not cause or permit the members or managers of such entity to take any
action requiring the unanimous affirmative vote of the managing member and the
Independent Directors unless two (2) Independent Directors then serving as
managers of the company shall have consented in writing to such action, and
(iv) has and shall have either (A) a member which owns no economic interest in
the company, has signed the company’s limited liability company agreement and
has no obligation to make capital contributions to the company, or (B) two (2)
natural persons or one entity that is not a member of the company, that has
signed its limited liability company agreement and that, under the terms of such
limited liability company agreement becomes a member of the company immediately
prior to the withdrawal or dissolution of the last remaining member of the
company;

 

(k)          has not and shall not (and, if such entity is (i) a limited
liability company, has and shall have a limited liability agreement or an
operating agreement, as applicable, (ii) a limited partnership, has a limited
partnership agreement, or (iii) a corporation, has a certificate of
incorporation or articles that, in each case, provides that such entity shall
not) (A) dissolve, merge, liquidate, consolidate; (B) sell all or substantially
all of its assets except as expressly permitted under the Loan Documents;
(C) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (D) without the affirmative
vote of two (2) Independent Directors take any Bankruptcy Action;

 

(l)          intends at all times to be solvent and has paid and intends to pay
its debts and liabilities (including, a fairly-allocated portion of any
personnel and overhead expenses that it shares with any Affiliate) from its
assets as the same shall become due, and has maintained and intends to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
provided, however, the foregoing shall not require any direct or indirect
member, partner or shareholder of Borrower to make any additional capital
contributions to Borrower;

 

(m)          has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;

 

(n)          (i) has maintained and shall maintain its bank accounts, books of
account, books and records separate from those of any other Person; provided,
however, each Individual Borrower’s assets may be included in a consolidated
financial statement of its Affiliates if (A) appropriate notation shall be made
on such consolidated financial statements to indicate the separateness of such
Individual Borrower and such Affiliates and, except with respect to its
co-borrowers hereunder, that such Individual Borrower’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliates or
any other Person, and (B) such assets shall be listed on each Individual
Borrower’s own separate balance sheet, and (ii) to the extent that it is
required to file tax returns under applicable law, has filed and shall file its
own tax returns, except to the extent that such Individual Borrower (x) is
required by law to file consolidated tax returns or (y) is treated as a
“disregarded entity” for tax purposes and are not required to file tax returns
under applicable law;

 

 -33- 

 

  

(o)          has maintained and shall maintain its own records, books,
resolutions and agreements;

 

(p)          has not commingled and shall not commingle its funds or assets with
those of any other Person and has not participated and shall not participate in
any cash management system with any other Person other than as co-borrowers
under the Loan and the loan being repaid as of the date hereof;

 

(q)          has held and shall hold its assets in its own name;

 

(r)          has conducted and shall conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of itself
or of Borrower or Equity Owner (as applicable), except for business conducted on
behalf of itself by another Person under a business management services
agreement that is on commercially-reasonable terms, so long as the manager, or
equivalent thereof, under such business management services agreement holds
itself out as an agent of Borrower or Equity Owner (as applicable);

 

(s)          (i) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (ii) has shown and shall show, in its financial statements, its asset
and liabilities separate and apart from those of any other Person; and (iii) has
not permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP or, with
respect to the Viceroy Property, the Uniform System of Accounts; provided,
however, that any such consolidated financial statement contains a note
indicating that the Special Purpose Entity’s separate assets and credit are not
available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

 

(t)          has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees (if any), out of its own funds and assets, and
has maintained and shall maintain a sufficient number of employees (if any) in
light of its contemplated business operations; provided, however, the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower;

 

(u)          has observed and shall do all things necessary to observe all
partnership, corporate or limited liability company formalities, as applicable;

 

(v)         has not incurred any Indebtedness other than (i) acquisition
financing with respect to the Collateral and Indebtedness pursuant to letters of
credit, guaranties, interest rate protection agreements and other similar
instruments executed and delivered in connection with such financings, all of
which have been repaid in full, and (ii) unsecured trade payables and
operational debt not evidenced by a note and not outstanding for more than sixty
(60) days incurred in the ordinary course of business in an amount not to exceed
$50,000;

 

 -34- 

 

  

(w)          shall not incur any Indebtedness other than (i) the Loan,
(ii) liabilities incurred in the ordinary course of business relating to the
ownership of the Collateral and the routine administration of Borrower or Equity
Owner (as applicable), in amounts not to exceed $50,000, which liabilities are
not more than sixty (60) days past the date incurred, are not evidenced by a
note and are paid when due, and which amounts are normal and reasonable under
the circumstances, and (iii) such other liabilities that are expressly permitted
pursuant to this Agreement;

 

(x)          except as required by this Agreement or the other Loan Documents,
has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets or any direct or indirect interest in or rights to distributions from
Borrower to secure the obligations of any other Person (other than the Pledge
Agreement);

 

(y)          has not acquired and shall not acquire obligations or securities of
its partners, members or shareholders or any other owner or Affiliate (except
the Pledged Securities);

 

(z)          has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

 

(aa)         has maintained and used and shall maintain and use, to the extent
reasonably necessary for the operation of its business, separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated in writing as being the Special
Purpose Entity’s agent;

 

(bb)         has not pledged and shall not pledge its assets or any direct or
indirect interest in or rights to distributions from Borrower to secure the
obligations of any other Person other than with respect to the Loan secured by
the Collateral and no such pledge remains outstanding except to Lender to secure
the Loan;

 

(cc)         has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity (recognizing that any
Borrower may be treated as a “disregarded entity” for tax purposes and is not
required to file tax returns for tax purposes under applicable law) under its
own name or in a name franchised or licensed to it by an entity other than an
Affiliate of Borrower or Equity Owner (as applicable) and not as a division or
part of any other Person,

 

(dd)         has maintained and shall maintain its assets in such a manner that
it shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

 -35- 

 

 

(ee)         has not made and shall not make loans to any Person and has not
held and shall not hold evidence of indebtedness issued by any other Person or
entity (other than cash and investment-grade securities issued by an entity that
is not an Affiliate of or subject to common ownership with such entity);

 

(ff)         has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(gg)         other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except for this Loan, the loan
being repaid as of the date hereof and in the ordinary course of its business
and on terms which are commercially reasonable terms comparable to those of an
arm’s-length transaction with an unrelated third party;

 

(hh)         except as expressly provided in this Agreement or in the other Loan
Documents, has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

 

(ii)         has considered and shall consider the interests of its creditors in
connection with all corporate, limited liability company or limited partnership
actions;

 

(jj)         has not had and shall not have any of its obligations guaranteed by
any Affiliate except as provided by the Loan Documents;

 

(kk)         has not formed, acquired or held and shall not form, acquire or
hold any subsidiary, except, with respect to Equity Owner, Operating Lessee and
Operating Lessee Pledgor, and with respect to Borrower, Mortgage Borrower;

 

(ll)         has complied and shall comply in all material respects with all of
the terms and provisions contained in its organizational documents.

 

(mm)         intentionally omitted;

 

(nn)         has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts;

 

(oo)         is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;

 

(pp)         has paid all taxes which it owes and is not currently involved in
any dispute with any taxing authority;

 

(qq)         is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full;

 

 -36- 

 

  

(rr)         except as set forth in the Recycled Special Purpose Entity
Certificate delivered to Lender on the Closing Date, has no judgments or Liens
of any nature against it except for tax liens not yet due and the Permitted
Encumbrances;

 

(ss)         has provided Lender with complete financial statements that reflect
a fair and accurate view of the entity’s financial condition; and

 

(tt)         has no material contingent or actual obligations not related to the
Property.

 

With respect to Mortgage Borrower, Operating Lessee and Operating Lessee
Pledgor, “Special Purpose Entity” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Spread” shall mean, with respect to each Note, the following amounts, as the
same may be increased pursuant to Section 2.8(g) hereof, or reallocated pursuant
to Section 9.1.1(c) hereof”

 

(i)          Note A-1, Note A-2 and Note A-3, 4.50%; and

 

(ii)         Note B-1, Note B-2 and Note B-3, 6.50%.

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Strike Price” shall mean (i) with respect to the initial term of the Loan,
three percent (3%) and (ii) with respect to the Extension Period, if any, such
strike price which will cause the Debt Service Coverage Ratio to be no less than
1.20:1.00 on the first day of the Extension Period (based upon the trailing
twelve (12) month period immediately preceding the first day of the Extension
Period).

 

“Subordination of Management Agreement” shall mean, individually and/or
collectively as the context may require, with respect to each Individual
Property, that certain Mezzanine Subordination of Management Agreement and
Management Fees, dated as of the date hereof, from Borrower, Mortgage Borrower
and Operating Lessee (as applicable) to Agent and consented to by Manager, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Substitute Reserves” shall have the meaning set forth in Section 7.2(f) hereof.

 

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and reasonably satisfactory to Lender and the
company or companies issuing the related Title Insurance Policy, and containing
a certification of such surveyor reasonably satisfactory to Lender.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

 -37- 

 

  

“Tenant” means the lessee of all or a portion of an Individual Property under a
Lease. For the avoidance of doubt, “Tenant” shall exclude the Operating Lessee
under the Operating Lease, the applicable individual Mortgage Borrower that is
the tenant under the Ground Lease and the applicable individual Mortgage
Borrower that is the tenant under the Master Lease.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.22 hereof.

 

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“TRIPRA” shall have the meaning set forth in Section 6.1(a)(ix) hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

“UCC Insurance Policy” shall mean an UCC-9 (Eagle) title insurance policy
acceptable to Lender.

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association.

 

“Units” shall mean the “Units” as defined in the Condominium Documents.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e) hereof.

 

“Viceroy Litigation Amount” shall have the meaning set forth in Section 5.1.3
hereof.

 

“Viceroy Manager” shall have the meaning set forth in Section 5.1.38(a) hereof.

 

“Viceroy Property” shall mean the Individual Property located at 120 W. 57th
Street, New York, New York.

 

 -38- 

 

  

“Waived Reserve Funds” shall have the meaning set forth in Section 7.2(f)
hereof.

 

“World Wide Plaza Property” shall mean that certain real property and
improvements constructed thereon located at 350 West 50th Street, New York, New
York.

 

“Write-down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation.

 

“WWP Fund” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Zoning Reports” shall mean each zoning report for the Properties delivered by
Borrower to Lender in connection with the closing of the Loan, reasonably
satisfactory in form and substance to Lender.

 

Section 1.2.          Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

Capitalized terms used but not defined in this Agreement shall have the meaning
set forth therefor in the Mortgage Loan Agreement. With respect to references to
the Mortgage Loan Documents (including without limitation terms defined by
cross-reference to the Mortgage Loan Documents), such references shall refer to
the Mortgage Loan Documents as in effect on the Closing Date (and any such
defined terms shall have the definitions set forth in the Mortgage Loan
Documents as of the Closing Date) and no amendments, restatements, replacements,
supplements, waivers or other modifications to or of the Mortgage Loan Documents
shall have the effect of changing such references (including without limitation
any such definitions) for the purposes of this Agreement except, in each case,
to the extent Lender approves such amendment, restatement, replacement,
supplement, waiver or other modification.

 

Notwithstanding anything stated herein to the contrary, any provisions in this
Agreement cross-referencing or incorporating by reference provisions of the
Mortgage Loan Documents shall be effective notwithstanding the termination of
the Mortgage Loan Documents by payment in full of the Mortgage Loan.

 

To the extent that any terms, provisions or definitions of any Mortgage Loan
Documents that are incorporated herein by reference are incorporated into the
Mortgage Loan Documents by reference to any other document or instrument, such
terms, provisions or definitions that are incorporated herein by reference shall
at all times be deemed to incorporate each such term, provision and definition
of the applicable other document or instrument as the same is set forth in such
other document or instrument as of the Closing Date, without regard to any
amendments, restatements, replacements, supplements, waivers or other
modifications to or of such other document or instrument occurring after the
Closing Date, to the extent approval of same is required by the Lender and
except, in each case in which Lender’s approval is required, to the extent
Lender approves such amendment, restatement, replacement, supplement, waiver or
other modification occurring after the Closing Date.

 

 -39- 

 

  

Borrower and Lender hereby acknowledge and agree that, as to any clauses or
provisions contained in this Agreement or any of the other Loan Documents to the
effect that Borrower (a) represents or warrants on behalf of, or covenants on
behalf of, Mortgage Borrower or an Affiliate thereof, (b) shall cause Mortgage
Borrower or an Affiliate thereof to act or refrain from acting, to comply with,
to permit, to perform, to pay, to furnish, to cure, to remove, to observe, to
deliver, to suffer, to initiate, to provide, to make available, to furnish in
any manner, or (c) shall cause to occur or not to occur, or otherwise be
obligated in any manner with respect to, any matters pertaining to Mortgage
Borrower or an Affiliate thereof, such clause or provision is intended to mean,
and shall be construed as meaning, by operation of Mortgage Borrower’s
organizational documents, (i) that, in the context of clauses (a)-(c) above,
Borrower shall cause Mortgage Borrower or such Affiliate to take such action
(and in all cases throughout the Loan Documents the words “Borrower shall” or
“Borrower shall not” (or words of similar meaning) means “Borrower shall cause
Mortgage Borrower (or the applicable Affiliate)” or “Borrower shall not permit
Mortgage Borrower (or the applicable Affiliate)” to so act or not to so act, as
applicable, as the context may require (and any instance in the Loan Documents
where such words already appear shall not be deemed or construed to mean that
any other instance where such words do not appear were not intended to be
interpreted as provided above), and (ii) that Borrower is obligated only in
Borrower’s capacity with respect to Mortgage Borrower or such Affiliate thereof,
and not directly with respect to Mortgage Borrower or such Affiliate thereof in
any other manner which would cause Borrower to fail to satisfy the definition of
Special Purpose Entity, any other similar covenants contained in Borrower’s or
Mortgage Borrower’s organizational documents, or any other similar covenants
contained in any Loan Documents.

 

Equity Owner and Lender hereby acknowledge and agree that, as to any clauses or
provisions contained in this Agreement or any of the other Loan Documents to the
effect that Equity Owner (a) represents or warrants on behalf of, or covenants
on behalf of, Operating Lessee Pledgor or Operating Lessee, (b) shall cause
Operating Lessee Pledgor or Operating Lessee to act or refrain from acting, to
comply with, to permit, to perform, to pay, to furnish, to cure, to remove, to
observe, to deliver, to suffer, to initiate, to provide, to make available, to
furnish in any manner, or (c) shall cause to occur or not to occur, or otherwise
be obligated in any manner with respect to, any matters pertaining to Operating
Lessee Pledgor or Operating Lessee, such clause or provision is intended to
mean, and shall be construed as meaning, by operation of Operating Lessee
Pledgor’s and Operating Lessee’s organizational documents, (i) that, in the
context of clauses (a)-(c) above, Equity Owner shall cause Operating Lessee
Pledgor or shall cause Operating Lessee Pledgor to cause Operating Lessee (as
applicable) to take such action (and in all cases throughout the Loan Documents
the words “Equity Owner shall” or “Equity Owner shall not” (or words of similar
meaning) means “Equity Owner shall cause Operating Lessee Pledgor or Operating
Lessee (as applicable)” or “Equity Owner shall not permit Operating Lessee
Pledgor or Operating Lessee (as applicable)” to so act or not to so act, as
applicable, as the context may require (and any instance in the Loan Documents
where such words already appear shall not be deemed or construed to mean that
any other instance where such words do not appear were not intended to be
interpreted as provided above), and (ii) that Equity Owner is obligated only in
Equity Owner’s capacity with respect to Operating Lessee Pledgor and Operating
Lessee, and not directly with respect to Operating Lessee Pledgor and Operating
Lessee in any other manner which would cause Equity Owner to fail to satisfy the
definition of Special Purpose Entity, any other similar covenants contained in
Equity Owner’s, Operating Lessee Pledgor’s and Operating Lessee’s organizational
documents, or any other similar covenants contained in any Loan Documents.

 

 -40- 

 

  

ARTICLE II.

 

GENERAL TERMS

 

Section 2.1.          Loan Commitment; Disbursement to Borrower.

 

2.1.1.     Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

 

2.1.2.     Single Disbursement to Borrower. Borrower may request and receive
only one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

 

2.1.3.     The Note, Pledge Agreement and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Pledge Agreement and the other Loan
Documents.

 

2.1.4.     Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire its interest in the Collateral, (b) make a capital contribution to
Mortgage Borrower for the uses set forth in Section 2.1.4 of the Mortgage Loan
Agreement make repay and discharge any existing loans relating to the
Properties, (c) pay costs and expenses incurred in connection with the closing
of the Loan, as approved by Lender, and (d) distribute the balance, if any, to
Borrower to be used in Borrower’s sole discretion for any lawful purpose and in
accordance with the Loan Documents.

 

Section 2.2.          Interest Rate.

 

2.2.1.     Interest Rate. Subject to the provisions of this Section 2.2,
interest on the outstanding principal balance of the Loan shall accrue from (and
include) the Closing Date through the end of the last Interest Period at the
Floating Interest Rate. Borrower shall pay to Lender on each Payment Date the
interest accrued (or to be accrued) on the Loan for the related Interest Period.
Absent the existence of an Event of Default, payments pursuant to this Section
2.2.1 shall be applied to interest accrued, or to be accrued for the related
Interest Period in which the Payment Date occurs, to the payment of interest
then due and payable for each Note, pro rata. During the continuance of an Event
of Default, payments pursuant to this Section 2.2.1 shall be applied to interest
accrued, or to be accrued for the related Interest Period in which the Payment
Date occurs, as follows: (i) first, to the payment of interest then due and
payable under Note A-1, Note A-2 and Note A-3, pro rata; (ii) second, to the
payment of interest then due and payable under Note B-1, Note B-2 and Note B-3,
pro rata; and (iii) lastly, to any other amounts due and unpaid pursuant to the
Loan Documents.

 

 -41- 

 

  

2.2.2.      Intentionally Deleted.

 

2.2.3.      Interest Calculation. Interest on the outstanding principal balance
of the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on the Interest Rate for each such Note and a three hundred
sixty (360) day year by (c) the outstanding principal balance of each such Note.

 

2.2.4.      Determination of Interest Rate. (a) Subject to the terms and
conditions of this Section 2.2.4, the Loan shall bear interest at the Floating
Interest Rate. The Floating Interest Rate applicable to an Interest Period shall
be determined by Lender as set forth herein; provided, however, that LIBOR for
the Interest Period commencing on the Closing Date through and including January
19, 2017 shall be seven hundred thirty-seven thousandths percent (0.737%).

 

(b)          In the event that Lender shall have reasonably determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank Eurodollar market
LIBOR cannot be determined as provided in the definition of LIBOR as set forth
herein, then Lender shall forthwith give notice thereof by telephone of such
fact, confirmed in writing, to Borrower at least one (1) Business Day prior to
the Determination Date. If such notice is given, the Loan shall be converted,
from and after the first day of the next succeeding Interest Period, to a Prime
Rate Loan bearing interest based on the Prime Rate in effect on the related
Determination Date.

 

(c)          If, pursuant to the terms of Section 2.2.4(b) above, the Loan has
been converted to a Prime Rate Loan but thereafter Lender shall reasonably
determine (which determination shall be conclusive and binding upon Borrower
absent manifest error) that LIBOR can again be determined as provided in the
definition of LIBOR as set forth herein, Lender may give notice thereof to
Borrower and convert the Prime Rate Loan back to a Floating Interest Rate Loan
by delivering to Borrower notice of such conversion no later than 11:00 a.m.
(New York City Time), one (1) Business Day prior to the next succeeding
Determination Date. If such notice is given, the Loan shall be automatically
converted, from and after the first day of the next succeeding Interest Period,
to a Floating Interest Rate Loan bearing interest based on LIBOR in effect on
the related Determination Date. Notwithstanding any provision of this Agreement
to the contrary, in no event shall Borrower have the right to elect to convert a
Floating Interest Rate Loan to a Prime Rate Loan.

 

(d)          Intentionally Omitted.

 

 -42- 

 

 

(e)          If any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a Floating Interest Rate Loan as contemplated
hereunder, (i) the obligation of Lender hereunder to make a Floating Interest
Rate Loan or to convert a Prime Rate Loan to a Floating Interest Rate Loan shall
be canceled forthwith and (ii) any outstanding Floating Interest Rate Loan shall
be converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Floating Interest Rate Loan hereunder.
Lender’s notice of such costs, as certified to Borrower, shall be conclusive
absent manifest error.

 

(f)          In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

(i)          shall hereafter impose, modify, increase or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of Lender which is not otherwise included in the determination of LIBOR
hereunder;

 

(ii)         shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

 

(iii)        shall hereafter subject Lender to any Impositions (other than
(A) Indemnified Taxes, (B)  Impositions described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) federal income taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing is to materially increase the cost to
Lender of making, renewing or maintaining loans or extensions of credit or to
reduce any amount receivable hereunder, then, in any such case, Borrower shall
promptly pay Lender, upon demand, any additional amounts necessary to compensate
Lender for such additional cost or reduced amount receivable which Lender deems
to be material as determined by Lender in its reasonable discretion. If Lender
becomes entitled to claim any additional amounts pursuant to this
Section 2.2.4(f), Lender shall provide Borrower with not less than thirty (30)
days written notice specifying in reasonable detail the event by reason of which
it has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error.
Subject to Section 2.7 hereof, this provision shall survive payment of the Note
and the satisfaction of all other obligations of Borrower under this Agreement
and the Loan Documents. Notwithstanding the foregoing, Lender may not require
payment pursuant to this Section or otherwise unless Lender, at such time, has
the general policy and practice of requiring such payment from other borrowers
with loans similar to the Loan (not taking the amount or recourse nature of the
loan into account) with Lender.

 

 -43- 

 

  

(g)          If Lender shall have determined in good faith that any change in
any requirement of law with respect to any requirement of law regarding capital
adequacy or compliance by Lender or any Person controlling Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on Lender’s or such Person’s
capital as a consequence of its obligations hereunder to a level below that
which Lender or such Person could have achieved but for such change in any
requirement of law or compliance (taking into consideration Lender’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then from time to time, after submission by Lender to
Borrower of a written request therefor, Borrower shall pay to Lender such
additional amount or amounts as will compensate Lender or such Person for such
reduction. Notwithstanding the foregoing, Lender may not require payment
pursuant to this Section or otherwise unless Lender, at such time, has the
general policy and practice of requiring such payment from other borrowers with
loans similar to the Loan (not taking the amount or recourse nature of the loan
into account) with Lender.

 

(h)          Borrower agrees to indemnify Lender and to hold Lender harmless
from any loss or expense which Lender sustains or incurs as a consequence of
(i) any default by Borrower in payment of the principal of or interest on a
Floating Interest Rate Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a Floating Interest Rate Loan hereunder,
(ii) except in connection with a Casualty or Condemnation, any prepayment
(whether voluntary or mandatory) of the Floating Interest Rate Loan on a day
that (A) is not a Payment Date or (B) is a Payment Date if Borrower did not give
the prior written notice of such prepayment required pursuant to the terms of
this Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the Floating Interest Rate Loan hereunder and (iii) the conversion
pursuant to the terms hereof of the Floating Interest Rate Loan to the Prime
Rate Loan on a date other than the Payment Date, including, without limitation,
such loss or expenses arising from interest or fees payable by Lender to lenders
of funds obtained by it in order to maintain a Floating Interest Rate Loan
hereunder (the amounts referred to in clauses (i), (ii) and (iii) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. The calculation of any sums which Lender
is entitled to receive pursuant to this Section 2.2.4(h) shall be binding and
conclusive on Borrower absent manifest error. This provision shall survive
payment of the Note in full and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents.

 

2.2.5.      Additional Costs. Lender will use commercially reasonable efforts
(consistent with legal and regulatory restrictions) to maintain the availability
of the Floating Interest Rate Loan and to avoid or reduce any increased or
additional costs payable by Borrower under Section 2.2.4, including, if
requested by Borrower, a transfer or assignment of the Loan to a branch, office
or Affiliate of Lender in another jurisdiction, or a redesignation of its
lending office with respect to the Loan, in order to maintain the availability
of the Floating Interest Rate Loan or to avoid or reduce such increased or
additional costs, provided that the transfer or assignment or redesignation
(a) would not result in any additional costs, expenses or risk to Lender that
are not reimbursed by Borrower and (b) would not be materially disadvantageous
in any other respect to Lender (including the effect on any Securitization) as
determined by Lender in its reasonable discretion.

 

 -44- 

 

  

2.2.6.      Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due after the expiration of any grace or cure periods contained herein which
elapsed prior to the occurrence of the Event of Default.

 

2.2.7.      Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal on a pro rata basis among the Notes,
provided that no Event of Default has occurred and is continuing, and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

2.2.8.      Interest Rate Cap Agreement. (a) Prior to or contemporaneously with
the Closing Date, Borrower shall enter into an Interest Rate Cap Agreement with
a LIBOR strike price equal to the Strike Price. The Interest Rate Cap Agreement
(i) shall at all times be in a form and substance reasonably acceptable to
Lender, (ii) shall at all times be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly into the Mezzanine
Deposit Account any amounts due Borrower under such Interest Rate Cap Agreement
so long as any portion of the Debt is outstanding, (iv) shall be for a period
equal to the term of the Loan and (v) shall at all times have a notional amount
equal to or greater than the principal balance of the Loan and shall at all
times provide for the applicable Strike Price. Borrower shall collaterally
assign to Lender, pursuant to the Mezzanine Collateral Assignment of Interest
Rate Cap Agreement and Security Agreement, dated as of the date hereof (the
“Assignment of Interest Rate Cap Agreement”), all of its right, title and
interest to receive any and all payments under the Interest Rate Cap Agreement,
and shall deliver to Lender an executed counterpart of such Interest Rate Cap
Agreement (which shall, by its terms, authorize the assignment to Lender and
require that payments be deposited directly into the Mezzanine Deposit Account
and shall notify the Acceptable Counterparty thereunder of such assignment and
shall deliver an acknowledgement thereof executed by the Acceptable
Counterparty.

 

 -45- 

 

  

(b)          Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited directly into the Mezzanine Deposit Account. Borrower
shall take all actions reasonably requested by Lender to enforce Lender’s rights
under the Interest Rate Cap Agreement in the event of a default by the
Acceptable Counterparty and shall not waive, amend or otherwise modify any of
its rights thereunder.

 

(c)          In the event of any downgrade, withdrawal or qualification of the
rating of the Acceptable Counterparty by any Approved Rating Agency below the
minimum rating set forth in the definition of “Acceptable Counterparty,”
Borrower shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Lender of such downgrade, withdrawal or qualification.
Borrower shall provide with respect to any Replacement Interest Rate Cap
Agreement an assignment of interest rate cap agreement with respect thereto in
the form of the Assignment of Interest Rate Cap Agreement, together with an
opinion of counsel meeting with requirements of Section 2.2.8(f) hereof.

 

(d)          Each Interest Rate Cap Agreement shall contain the following
language or its equivalent: “In the event of any downgrade, withdrawal or
qualification of the rating of the Counterparty below (i) a long-term unsecured
debt rating of not less than “A-” by S&P and a short-term senior unsecured debt
rating of at least “A-1” from S&P, and (ii)(x) a long-term unsecured debt rating
of not less than “A3” from Moody’s and a short-term senior unsecured debt rating
of at least “P1” from Moody’s or (y) if no short-term debt rating exists, a
long-term senior unsecured debt rating of at least “A1” from Moody’s, the
Counterparty must, within ten (10) Business Days, find a replacement
Counterparty, at the Counterparty’s sole cost and expense, acceptable to each
Rating Agency and Borrower; provided that, notwithstanding such a downgrade,
withdrawal or qualification, unless and until the Counterparty transfers the
Interest Rate Cap Agreement to a replacement Counterparty, the Counterparty will
continue to perform its obligations under the Interest Rate Cap Agreement.
Failure to satisfy the foregoing shall constitute an “Additional Termination
Event” as defined by Section 5(b)(vi) of the ISDA Master Agreement, with the
Counterparty as the “Affected Party.”” In the event that a counterparty is
required pursuant to the terms of an Interest Rate Cap Agreement to (i) deliver
collateral as specified in the applicable Interest Rate Cap Agreement, or (ii)
find a replacement counterparty, Borrower covenants and agrees that Borrower
shall seek Lender’s approval with respect thereto and shall not approve or
consent to the foregoing unless and until Borrower receives Lender’s prior
written approval not to be unreasonably withheld, conditioned or delayed and
shall approve or consent to the foregoing upon receipt of Lender’s prior written
approval.

 

(e)          In the event that Borrower fails to purchase and deliver to Lender
the Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap
Agreement in accordance with the terms and provisions of this Agreement, Lender
may purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

 -46- 

 

  

(f)          In connection with the Interest Rate Cap Agreement, Borrower shall
obtain and deliver to Lender an opinion from counsel (which counsel may be
in-house counsel for the Acceptable Counterparty) for the Acceptable
Counterparty (upon which Lender and its successors and assigns may rely)
reasonably acceptable to Lender which shall provide, in relevant part, that:

 

(i)          the Acceptable Counterparty is duly organized, validly existing,
and in good standing under the laws of its jurisdiction of incorporation or
formation and has the organizational power and authority to execute and deliver,
and to perform its obligations under, the Interest Rate Cap Agreement;

 

(ii)         the execution and delivery of the Interest Rate Cap Agreement by
the Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

 

(iii)        all consents, authorizations and approvals required for the
execution and delivery by the Acceptable Counterparty of the Interest Rate Cap
Agreement, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and

 

(iv)        the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

Section 2.3.          Loan Payment.

 

2.3.1.      Monthly Debt Service Payments. Borrower shall pay to Lender on the
Payment Date occurring on January 20, 2017 and on each Payment Date thereafter
up to and including the Maturity Date, Borrower shall make a payment to Lender
equal to the Monthly Debt Service Payment Amount, which payments shall be
applied first to interest due for each Note, pro rata, for the related Interest
Period, at the Floating Interest Rate or Prime Rate plus the Prime Rate Spread,
as applicable, for such related Interest Period, and then to the principal
amount of each Note due in accordance with this Agreement, pro rata, and lastly,
to any other amounts due and unpaid pursuant to the Loan Documents hereto.

 

 -47- 

 

  

2.3.2.      Intentionally Deleted.

 

2.3.3.      Payments Generally. The first Interest Period hereunder shall
commence on and include the Closing Date and shall end on and include January
19, 2017. Thereafter during the term of the Loan, each Interest Period shall
commence on the twentieth (20th) day of the calendar month preceding the
calendar month in which the related Payment Date occurs and shall end on and
include the nineteenth (19th) day of the calendar month in which the related
Payment Date occurs. For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the Maturity Date. All
amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever
unless otherwise expressly set forth herein.

 

2.3.4.      Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Pledge Agreement and the other Loan Documents.

 

2.3.5.      Late Payment Charge. If any principal, interest or any other sums
due under the Loan Documents (including the amounts due on the Maturity Date)
are not paid by Borrower on or prior to the date which is five (5) days after
such payment is due, Borrower shall pay to Lender upon demand an amount equal to
the lesser of five percent (5%) of such unpaid sum or the Maximum Legal Rate in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Pledge Agreement and
the other Loan Documents to the extent permitted by Legal Requirements.

 

2.3.6.      Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 1:00 P.M., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

Section 2.4.          Prepayments.

 

2.4.1.      Voluntary Prepayments.

 

(a)          Except as otherwise provided in this Section 2.4.1, Section 2.4.2,
Section 2.5.2 and Section 7.9.3 hereof, Borrower shall not have the right to
prepay the Loan in whole or in part.

 

 -48- 

 

 

(b)          Borrower may prepay the Loan in whole or in part, without payment
of any prepayment premium or spread maintenance premium or any other fee or
penalty, provided that (a) no Event of Default or Mortgage Loan Event of Default
exists (unless Borrower is repaying the Debt in full and Mortgage Borrower is
repaying the Mortgage Loan Debt in full concurrently therewith); (b) Borrower
gives Lender not less than thirty (30) and not more than sixty (60) Business
Days prior written notice of the amount of the Loan that Borrower intends to
prepay; and (c) Borrower pays Lender, in addition to the outstanding principal
amount of the Loan to be prepaid, (i) all interest which would have accrued on
the amount of the Loan to be paid through and including the last day of the
Interest Period in which such prepayment occurs, or, if such prepayment occurs
on a Payment Date, through and including the last day of the Interest Period
related to such Payment Date; and (ii) all other sums due and payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited to
the Breakage Costs and all of Lender’s reasonable costs and expenses (including
reasonable attorney’s fees and disbursements) incurred by Lender in connection
with such prepayment. If a notice of prepayment is given by Borrower to Lender
pursuant to this Section 2.4.1(b), the amount designated for prepayment and all
other sums required under this Section 2.4.1(b) shall be due and payable on the
proposed prepayment date.

 

2.4.2.          Liquidation Events; Mandatory Prepayments. In the event of (i)
any Casualty to all or any portion of any Individual Property (but subject to
the terms and conditions of the Ground Lease and Master Lease with respect to
the applicable Individual Property), (ii) any Condemnation of all or any portion
of any Individual Property (but subject to the terms and conditions of the
Ground Lease and Master Lease with respect to the applicable Individual
Property), (iii) a Sale or Pledge of all or any portion of any Individual
Property in connection with realization thereon following a Mortgage Loan Event
of Default, including, without limitation, a foreclosure sale, (iv) any
refinancing of any Individual Property or the Mortgage Loan, or (v) the receipt
by Mortgage Borrower of any excess proceeds (net of Mortgage Borrower’s
reasonable costs and expenses in connection therewith) realized under its
owner’s title insurance policy after application of such proceeds by Mortgage
Borrower to cure any title defect (each, a “Liquidation Event”), Borrower and
Equity Owner (as applicable) shall cause the related Net Liquidation Proceeds
After Debt Service to be paid directly to Lender. On each date on which Lender
actually receives a distribution of Net Liquidation Proceeds After Debt Service,
100% of such amount shall be applied to the outstanding principal balance of the
Loan (on a pro rata basis among the Notes provided that no Event of Default has
occurred and is continuing), or in Lender’s discretion, other amounts
constituting the Debt. Any amounts of Net Liquidation Proceeds After Debt
Service in excess of the Debt shall be paid to Borrower. Once Borrower or Equity
Owner has knowledge that a Liquidation Event has occurred, Borrower shall, or
shall cause Mortgage Borrower, and Equity Owner shall, or shall cause Operating
Lessee, as applicable, to promptly deliver written notice of such Liquidation
Event to Lender. Borrower shall be deemed to have knowledge of (i) a sale (other
than a foreclosure sale) of the Property by Mortgage Borrower on the date on
which a contract of sale (which includes a hard deposit posted by the buyer) for
such sale is entered into, (ii) a foreclosure sale on the date notice of such
foreclosure sale is given by Mortgage Lender to Mortgage Borrower and (iii) a
refinancing of the Property, on the date on which an irrevocable and binding
commitment for such refinancing has been entered into by Mortgage Borrower or an
Affiliate of Mortgage Borrower. The provisions of this Section 2.4.2 shall not
be construed to contravene in any manner the restrictions and other provisions
regarding refinancing of the Mortgage Loan or the Sale or Pledge of any
Individual Property (or any portion thereof) set forth in this Agreement, the
other Loan Documents and the Mortgage Loan Documents.

 

 -49- 

 

  

2.4.3.      Prepayments After Event of Default. If following an Event of Default
payment of all or any part of the Debt is tendered by Borrower or otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall (a) include interest at the Default Rate on the
outstanding principal amount of the Loan from the date the Event of Default
occurred through the last calendar day of the Interest Period within which such
tender or recovery occurs and (b) be deemed a voluntary prepayment by Borrower,
and shall in all instances include all interest which would have accrued on the
amount of the Loan to be paid through and including the Payment Date next
occurring following the date of such prepayment.

 

2.4.4.      Application of Prepayments to the Loan and the Mortgage Loan. Absent
the existence of an Event of Default, any voluntary prepayments of principal
under the Loan (including, without limitation, (x) in connection with a release
pursuant to and in accordance with Section 2.5.2 hereof and Section 2.5.2 of the
Mortgage Loan Agreement and (y) pursuant to Section 2.4.2 hereof and Section
2.4.2 of the Mortgage Loan Agreement), in whole or in part, will be applied pro
rata among the Loan and the Mortgage Loan and pro rata among each Note and each
note evidencing the Mortgage Loan. Subsequent to and during the continuance of
any Event of Default, any payment of principal from whatever source may be
applied by Lender amongst the Loan and Mortgage Loan in Mortgage Lender’s sole
discretion. Absent the existence of an Event of Default, any prepayment of the
principal of the Loan, in whole or in part, voluntary or involuntary, shall be
applied pro rata to each Note. Subsequent to and during the continuance of any
Event of Default, any prepayment of the principal of the Loan, in whole or in
part, voluntary or involuntary, shall be applied (a) first, to the reduction of
the outstanding principal balance of Note A-1, Note A-2 and Note A-3, pro rata,
until reduced to zero, and (b) second, to the reduction of the outstanding
principal balance of Note B-1, Note B-2 and Note B-3, pro rata, until reduced to
zero.

 

Section 2.5.          Release of Collateral. Except as set forth in this
Section 2.5, no repayment or prepayment of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
any Lien of the Pledge Agreement (and related Loan Documents) on any Collateral.

 

2.5.1.      Release of all Collateral Upon Payment in Full. If Borrower has
elected to prepay the entire Loan and the requirements of Section 2.4 and this
Section 2.5.1 have been satisfied, all of the Collateral shall be released from
the Liens of the Pledge Agreement (and related Loan Documents). Borrower shall
provide all documentation Lender reasonably requires to be delivered by Borrower
in connection with such release. Following the release of the Collateral, Lender
shall deliver the certificates evidencing the Collateral to Borrower in
accordance with the Pledge Agreement.

 

 -50- 

 

 

2.5.2.      Release of Individual Property. Borrower shall not permit Mortgage
Borrower to obtain the release of any Individual Property from the Liens of the
Mortgage Loan Documents pursuant to Section 2.5.1 of the Mortgage Loan
Agreement, unless, in addition to the satisfaction of the conditions precedent
relating thereto set forth in Section 2.5.1 of the Mortgage Loan Agreement, the
conditions set forth below have been satisfied (and/or waived by Lender in its
sole discretion in accordance with the terms hereof). At any time after the
Closing Date, provided that no Event of Default is then continuing, Borrower may
permit Mortgage Borrower to obtain the release of one or more Individual
Properties (each Individual Property so released, “Release Property”) from the
Lien of the respective Security Instruments to which the applicable Mortgage
Borrower is a party (and related Mortgage Loan Documents) and Borrower may
simultaneously obtain the release of a portion of the Collateral related to such
Release Property (such Collateral, the “Release Collateral”) from the lien of
the Pledge Agreement (and related Loan Documents), the return of the applicable
certificates evidencing the limited liability interests pledged to Lender,
together with the applicable undated limited liability company membership power,
limited partnership power, or trust power, as the case may be, and the release
of the Individual Borrower (which owns the applicable Release Property) and
Operating Lessee, Operating Lessee Pledgor or Equity Owner (if applicable) from
all obligations under the Loan Documents (other than those expressly stated to
survive), upon the satisfaction of each of the following conditions precedent:

 

(a)          Borrower shall provide (or cause to be provided to) Lender with at
least ten (10) Business Days’ but no more than ninety (90) days’ prior written
notice of its request to obtain a release of the Release Collateral, which
notice shall identify the Release Collateral and the date upon which it desires
to release such Release Collateral (the “Release Date”);

 

(b)          Borrower shall prepay the Loan in an amount equal to the Release
Amount for such Release Collateral (together with all accrued and unpaid
interest on the principal amount being prepaid, if any, and interest that would
have accrued on such prepaid amount through and including the last day of the
Interest Period related to the Payment Date next occurring following the date of
prepayment);

 

(c)          Concurrently with the payment by Borrower of the Release Amount,
provided the Mortgage Loan is outstanding, Mortgage Borrower shall prepay the
Mortgage Loan in an amount equal to the Mortgage Loan Release Amount for the
associated Mortgage Loan Release Property (together with any related interest,
fees, or other amounts payable under the Mortgage Loan Documents in connection
with such prepayment, including, to the extent such prepayment is made on a date
other than a Payment Date, interest which would have accrued on the outstanding
principal balance of the applicable Mortgage Loan through the end of the related
interest period pursuant to the applicable Mortgage Loan Documents);

 

(d)          Subsequent to such release, (i) each Individual Borrower (other
than the Individual Borrower that owns the Release Collateral) shall continue to
be a Special Purpose Entity pursuant to, and in accordance with, Section 4.1.30
hereof and (ii) each Mortgage Borrower (other than the Mortgage Borrower that
owned the Release Property) shall continue to be a Special Purpose Entity
pursuant to, and in accordance with, Section 4.1.30 of the Mortgage Loan
Agreement;

 

(e)          Intentionally omitted;

 

 -51- 

 

 

(f)          Borrower shall submit to Lender, not less than ten (10) Business
Days prior to the Release Date, a partial release of Lien (and related Loan
Documents) for such Release Collateral reasonably satisfactory to Lender for
execution by Lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, (ii) will not
impair or otherwise adversely affect the Liens and other rights of Lender under
the Loan Documents not being released (or as to the parties to the Loan
Documents and Collateral subject to the Loan Documents not being released) and
(iii) that the terms and conditions of this Section 2.5.2 have been satisfied
with respect to such release;

 

(g)          After giving effect to such release (including the amount prepaid
in clause (b) above), the Debt Yield for the Properties and the Collateral then
remaining subject to the Liens of the Security Instruments and the Pledge
Agreement, respectively, for the twelve (12) full calendar months immediately
preceding the month in which the Release Date occurs shall be equal to or
greater than 6.75%; provided that, subject to the terms and conditions of
Section 2.4 of this Agreement, Borrower shall be permitted to partially prepay
the Loan pro rata (and, with respect to the Mortgage Loan, Mortgage Borrower
shall concurrently partially prepay the Mortgage Loan pro rata) in an amount
sufficient to cause the Loan and the Mortgage Loan to satisfy the Debt Yield
requirements set forth herein;

 

(h)          Lender shall have received evidence that the Release Collateral
shall be conveyed in an arm’s length transfer to a Person other than an
Individual Borrower, Mortgage Borrower, Operating Lessee, Operating Lessee
Pledgor, Equity Owner, Guarantor or any of their respective Affiliates, provided
that, if Borrower shall have provided to Lender evidence that (i) the board of
directors of Guarantor approved the transfer of the Release Collateral to an
Affiliate of Individual Borrower, Mortgage Borrower, Operating Lessee, Operating
Lessee Pledgor, Equity Owner or Guarantor and (ii) the applicable Individual
Borrower or Guarantor engaged a third-party reputable and experienced commercial
real estate broker to market and list the Release Collateral for sale in
connection with a release pursuant to this Section 2.5.2, the Release Collateral
may be conveyed to an Affiliate of Individual Borrower, Mortgage Borrower,
Operating Lessee, Operating Lessee Pledgor, Equity Owner or Guarantor in
connection with such release;

 

(i)          Borrower shall reimburse Lender and Servicer for any out-of-pocket
costs and expenses of Lender and Servicer arising from such release (including
reasonable attorneys’ fees and expenses and disbursements incurred in connection
with the release of the Release Collateral from the Lien of the Pledge Agreement
and the review and approval of the documents and information required to be
delivered in connection therewith (if applicable)) and Borrower shall have paid,
in connection with such release, (i) all recording charges, filing fees, taxes
or other expenses payable in connection therewith, if any, (ii) all
out-of-pocket costs and expenses of the Rating Agencies incurred with respect to
such release, and (iii) to any Servicer, the current fee being assessed by such
Servicer to effect such release (not to exceed $5,000 per Release Collateral),
it being agreed that Borrower shall be responsible for the payment of all such
costs and expenses whether or not the proposed release of such Release
Collateral actually occurs;

 

 -52- 

 

 

(j)          If Lender reasonably determines that such applicable release
pursuant to this Section 2.5.2 would be reasonably likely to adversely affect
Lender’s rights, benefits or protections under the applicable owner’s Title
Insurance Policy and/or the UCC Insurance Policy with respect to the Collateral
not subject to such release, including, without limitation, the priority of the
Pledge Agreement and/or the incurrence of any Liens on the Collateral not
subject to such release, and therefore if reasonably requested by Lender,
Borrower shall deliver to Lender an endorsement to the applicable owner’s Title
Insurance Policy and/or UCC Insurance Policy (to the extent available in the
State of New York at no material additional cost) (i) extending the effective
date of such policy to the Release Date; (ii) confirming no change in the
priority of the Pledge Agreement on the balance of the Collateral (exclusive of
the Release Collateral) or in the amount of the insurance or the coverage of the
Collateral (exclusive of the Release Collateral) under the policy; (iii) showing
no Liens or survey exceptions not previously approved by Lender other than the
Permitted Encumbrances or such other exceptions as may be entered into in
accordance with the terms hereof; and (iv) otherwise in form and substance
reasonably acceptable to Lender;

 

(k)          Not less than five (5) Business Days prior to the Release Date,
Borrower delivers (or causes to be delivered) to Lender copies of approvals to
the release executed by any Persons other than Lender holding Liens encumbering
the Release Collateral or holding any other interest in the Release Collateral
that would be affected by the release, if any, if and to the extent such
approval is required pursuant to the terms of any loan agreement, security
instrument or other documents evidencing or securing such Lien;

 

(l)          To the extent an Individual Borrower seeks to release its
applicable Collateral pursuant to this Section 2.5.2 and is the counterparty to
the Interest Rate Cap Agreement, such Individual Borrower shall assign the
Interest Rate Cap Agreement to any remaining Individual Borrower which has not
released its applicable Collateral pursuant to this Section 2.5.2 in accordance
with the terms and conditions of the Interest Rate Cap Agreement; and

 

(m)          All conditions to the release of an Individual Property and the
related Release Collateral set forth in the Mortgage Loan Documents shall have
been satisfied or waived in accordance therewith.

 

Section 2.6.          Mortgage Loan Cash Management; Establishment of Certain
Accounts. Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to comply with the Mortgage Loan Cash Management Provisions and
not, without Lender’s prior consent, amend, restate, replace and/or otherwise
modify the same, except to the extent that Mortgage Borrower is required to
amend or modify the Mortgage Loan Documents pursuant to the express terms of the
Mortgage Loan Documents. If requested by Lender, Borrower will promptly provide
evidence reasonably acceptable to Lender of its compliance with the foregoing.

 

 -53- 

 

  

Section 2.7.          Withholding Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any present or future taxes, levies, imposts,
duties, charges, fees, deductions, reserves or withholdings imposed, levied,
collected, withheld or assessed by any Governmental Authority (“Impositions”),
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of the Borrower) requires the deduction or withholding
of any Imposition from any such payment by the Borrower, then the Borrower shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Imposition is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.7)
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law any
Other Taxes.

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender
pursuant to applicable Legal Requirements and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender shall be conclusive absent manifest error.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Impositions by the Borrower to a Governmental Authority pursuant to this
Section 2.7, the Borrower shall deliver to Lender the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.

 

(e)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Imposition with respect to payments made under
any Loan Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

 

 -54- 

 

 

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or Form
W8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Imposition pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or Form W8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Imposition pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)         executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or Form W8BEN-E; or

 

(4)         to the extent a Foreign Lender is a partnership or is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or Form W8BEN-E, a U.S. Tax Compliance Certificate, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

 

 -55- 

 

  

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

 

(f)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Impositions as to which it has been indemnified pursuant to this Section 2.7
(including by the payment of additional amounts pursuant to this Section 2.7),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Impositions giving rise to such refund), net of all out-of-pocket expenses
(including Impositions) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the Imposition subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Imposition had never been
paid. This paragraph shall not be construed to require any indemnified party to
make available its tax returns (or any other information relating to its
Impositions that it deems confidential) to the indemnifying party or any other
Person.

 

 -56- 

 

  

(g)          Survival. Each party’s obligations under this Section 2.7 shall
survive any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 2.8.          Extension of the Initial Maturity Date. Borrower shall
have the option to extend the Initial Maturity Date of the Loan for one term
(the “Extension Option” and such term, the “Extension Term”) of one (1) year to
the Extended Maturity Date, upon satisfaction of the following terms and
conditions:

 

(a)          no Event of Default shall have occurred and be continuing at the
time the Extension Option is exercised and at the time that the applicable
extension occurs;

 

(b)          Borrower shall provide Lender with written revocable notice of its
election to extend the Maturity Date as aforesaid not later than thirty (30)
days and not earlier than ninety (90) days prior to the date the Loan is then
scheduled to mature, provided that if Borrower shall subsequently revoke such
notice, Borrower shall be responsible for Lender’s reasonable out-of-pocket
costs and expenses incurred in connection with same;

 

(c)          if the Interest Rate Cap Agreement is scheduled to mature prior to
the Extended Maturity Date, Borrower shall (i) modify the existing Interest Rate
Cap Agreement or obtain and deliver to Lender on or prior to the first day of
the Extension Term, one or more Replacement Interest Rate Cap Agreements from an
Acceptable Counterparty which modified Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement (as applicable) shall have a LIBOR
strike price equal to the Strike Price, be effective commencing on the first
date of the Extension Option and shall have a maturity date not earlier than the
Extended Maturity Date after giving effect to the option then being exercised
and (ii) deliver an assignment of interest rate cap agreement with respect to
any Replacement Interest Rate Cap Agreement in form and substance substantially
similar to the Assignment of Interest Rate Cap Agreement delivered on the
Closing Date, together with legal opinions of counsel to the counterparty and
Borrower as reasonably required by Lender;

 

(d)          Borrower shall have delivered to Lender together with its notice
pursuant to subsection (b) of this Section 2.8 and at Lender’s reasonable
request, on the commencement date of the Extension Option, an Officer’s
Certificate in form acceptable to the Lender certifying that each of the
representations and warranties of Borrower contained in the Loan Documents is
true, complete and correct in all material respects as of the giving of the
notice to the extent such representations and warranties are not matters which
by their nature can no longer be true and correct as a result of the passage of
time or identify exceptions thereto as appropriate which are reasonably
acceptable to Lender;

 

 -57- 

 

  

(e)          the Debt Yield shall equal or exceed 7.25%;

 

(f)          prior to or simultaneously with the consummation of the Extension
Option, Borrower shall pay to Lender an extension fee equal to 0.25% of the then
outstanding principal balance of the Loan, which extension fee shall be deemed
earned by Lender and non-refundable upon receipt;

 

(g)          the Spread shall be increased by 0.25% for the Extension Term;

 

(h)          if Mortgage Borrower has neither withdrawn the WWP Fund and
consummated the Equity Purchase, nor paid to Mortgage Lender or Lender the WWP
Fund to be applied to pay down the Mortgage Loan and Loan (on a pro rata basis
provided that no Event of Default has occurred and is continuing), in either
case, in accordance with Section 7.9.2 of the Mortgage Loan Agreement, then
Borrower shall cause Mortgage Borrower to deliver to Mortgage Lender or Lender
the WWP Fund for application to prepayment of the Mortgage Loan and Loan (on a
pro rata basis provided that no Event of Default has occurred and is
continuing), without payment of any prepayment premium or spread maintenance
premium or any other fee or penalty, in accordance with the terms and conditions
set forth in Section 2.4 hereof and Section 2.4 of the Mortgage Loan Agreement;

 

(i)          Borrower shall pay all of Lender’s reasonable out-of-pocket costs
and expenses actually incurred in connection with processing and documenting the
Extension Option (including, without limitation, Lender’s reasonable legal
fees), regardless of whether the Extension Option is successfully exercised or
not; and

 

(j)          provided the Mortgage Loan is outstanding, the Mortgage Loan
Extension Option shall have been exercised in accordance with the terms of the
Mortgage Loan Agreement, and Borrower shall have provided to Lender evidence of
such exercise of the Mortgage Loan Extension Option.

 

Section 2.9.          Notes. For the purposes of computing interest payable from
time to time on the principal amount of the Loan and certain other computations
set forth herein, the principal balance of the Loan shall be divided into six
(6) Notes. The principal amount of the Notes on the Closing Date shall be as
follows: 

 

NOTE  PRINCIPAL AMOUNT  A-1  $44,000,000.00  A-2  $55,000,000.00  A-3 
$11,000,000.00  B-1  $60,000,000.00  B-2  $75,000,000.00  B-3  $15,000,000.00 

 

 -58- 

 

  

ARTICLE III.

 

INTENTIONALLY OMITTED

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.          Borrower and Equity Owner Representations. Each Individual
Borrower and, solely with respect to the Viceroy Property, Equity Owner
represents and warrants as of the date hereof as to itself and the applicable
Collateral (and each reference to Borrower below in this Section 4.1 shall be to
each Individual Borrower) that:

 

4.1.1.     Organization. Each Borrower and Equity Owner has been duly organized
and is validly existing and in good standing with requisite power and authority
to own the Collateral and to transact the businesses in which it is now engaged.
Each Individual Borrower and Equity Owner is duly qualified to do business and
is in good standing in each jurisdiction where it is required to be so qualified
in connection with its properties, businesses and operations. Each Individual
Borrower and Equity Owner possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own the
Collateral which it owns and to transact the businesses in which it is now
engaged, and the sole business of such Individual Borrower and Equity Owner is
the ownership and management of the Collateral which it owns. The direct and
indirect ownership interests in each Individual Borrower, Equity Owner,
Operating Lessee Pledgor, Mortgage Borrower and Operating Lessee are as set
forth on the organizational chart attached hereto as Schedule V. Each Individual
Borrower and Equity Owner (a) has complied in all respects with its certificate
of incorporation, bylaws, limited partnership agreement, articles of
organization and limited liability company operating agreement, as applicable;
(b) has maintained complete books and records and bank accounts separate from
those of its Affiliates; (c) has obeyed all formalities required to maintain its
status as, and at all times has held itself out to the public as, a legal entity
separate and distinct from any other entity (including, but not limited to, any
Affiliate thereof); and (d) has all requisite power and authority to conduct its
business and to own the Collateral, as now conducted or owned, and as
contemplated by this Agreement, including, without limitation, the power and
authority to do business in the State. Its signatory hereto has all necessary
power, authority and legal right to execute this Agreement, the Note and the
other Loan Documents on behalf of such Individual Borrower or Equity Owner.

 

4.1.2.     Proceedings. Each of Borrower and Equity Owner has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party. This Agreement
and such other Loan Documents executed by Borrower and Equity Owner have been
duly executed and delivered by or on behalf of Borrower and Equity Owner (as
applicable) and constitute legal, valid and binding obligations of Borrower and
Equity Owner (as applicable), enforceable against Borrower and Equity Owner (as
applicable) in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

 -59- 

 

  

4.1.3.     No Conflicts. The execution, delivery and performance by each
Borrower and Equity Owner of this Agreement and the other Loan Documents to
which it is a party will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the Collateral or assets of Borrower and Equity
Owner (as applicable), nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or Equity Owner or any of Borrower’s
or Equity Owner’s (as applicable) Collateral or assets, and any consent,
approval, authorization, order, registration or qualification of or with any
court or any such Governmental Authority required for the execution, delivery
and performance by Borrower and Equity Owner of this Agreement or any other Loan
Documents to which it is a party has been obtained and is in full force and
effect.

 

4.1.4.     Litigation. Except as identified on Schedule VI attached hereto (and
with respect to item number 1 on Schedule VI attached hereto, solely applicable
to Guarantor), there are no actions, suits or proceedings at law or in equity by
or before any Governmental Authority or other agency now pending or threatened
against or affecting Borrower, Operating Lessee Pledgor, Equity Owner, Mortgage
Borrower, Operating Lessee, Guarantor, any Individual Property or the
Collateral, which actions, suits or proceedings, if determined against Borrower,
Operating Lessee Pledgor, Equity Owner, Mortgage Borrower, Operating Lessee,
Guarantor, any Individual Property or the Collateral, might result in a Material
Adverse Effect.

 

4.1.5.     Agreements. None of Borrower, Equity Owner, Operating Lessee Pledgor,
Mortgage Borrower or Operating Lessee is a party to any agreement or instrument
or subject to any restriction for which a default or violation by Borrower,
Equity Owner, Operating Lessee Pledgor, Mortgage Borrower or Operating Lessee
(as applicable) is reasonably likely to result in a Material Adverse Effect.
None of Borrower, Equity Owner, Operating Lessee Pledgor, Mortgage Borrower or
Operating Lessee is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower, Equity Owner, Operating Lessee Pledgor, Mortgage Borrower, Operating
Lessee, any Individual Property or the Collateral is bound. None of Borrower,
Equity Owner, Operating Lessee Pledgor, Mortgage Borrower or Operating Lessee
has any material financial obligation under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which Borrower, Equity
Owner, Operating Lessee Pledgor, Mortgage Borrower or Operating Lessee is a
party or by which Borrower, Equity Owner, Operating Lessee Pledgor, Mortgage
Borrower, Operating Lessee, the Properties or the Collateral are otherwise
bound, other than (a) in the case of Borrower and Equity Owner. obligations
incurred in the ordinary course of the operation of the Collateral as permitted
pursuant to clause (w) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof, (b) in the case of Mortgage Borrower, Operating Lessee,
and Operating Lessee Pledgor, obligations incurred in the ordinary course of the
operation of the Collateral as permitted pursuant to clause (w) of the
definition of “Special Purpose Entity” set forth in Section 1.1 of the Mortgage
Loan Agreement or (c) obligations under or identified in the Loan Documents or
Mortgage Loan Documents.

 

 -60- 

 

 

 

4.1.6.     Title. Mortgage Borrower, other than Operating Lessor and Master
Lessee, has fee simple title to the real property comprising its applicable
Individual Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Mortgage Loan
Documents and the Liens created by the Mortgage Loan Documents. Operating Lessor
has leasehold title to the Viceroy Property pursuant to the Ground Lease and
Master Lessee has leasehold title to the 350 Bleecker Street Property pursuant
to the Master Lease, in each case, free and clear of all Liens whatsoever except
the Permitted Encumbrances, such other Liens as are permitted pursuant to the
Mortgage Loan Documents and the Liens created by the Mortgage Loan Documents.
There are no claims for payment for work, labor or materials affecting the
Properties or the Collateral which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents. All FF&E necessary
for the general operation, use and occupancy of the Viceroy Property have been
installed or incorporated into the Viceroy Property and Mortgage Borrower or
Operating Lessee is the absolute owner of all of the same free and clear of all
chattel mortgages, conditional vendor’s liens and other liens and/or security
interests, other than the applicable Security Instruments and the security
interests created by the other Mortgage Loan Documents or as permitted by the
Mortgage Loan Agreement. Each Borrower and Equity Owner has good and insurable
title to the Collateral, free and clear of all Liens whatsoever except the
Permitted Encumbrances and the Liens created by the Loan Documents. The Pledge
Agreement and the Loan Documents, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, and
Borrower’s and Equity Owner’s delivery of the certificates evidencing the
limited liability interests pledged to Lender, together with the applicable
undated limited liability company membership power, limited partnership power,
or trust power, as the case may be, if any, to Lender as set forth in Section 3
of the Pledge Agreement, will create (a) a valid, perfected first priority lien
on the Collateral, subject only to Permitted Encumbrances and the Liens created
by the Loan Documents and (b) perfected security interests in and to, and
perfected collateral assignments of, all personalty, all in accordance with the
terms thereof, in each case subject only to the Permitted Encumbrances and the
Liens created by the Loan Documents.

 

4.1.7.     Solvency. Each Borrower has (a) not entered into this transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents.
After giving effect to the Loan, the fair saleable value of each Borrower’s
assets exceeds and will, immediately following the making of the Loan, exceed
its total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than its probable liabilities immediately following the making of the
Loan. Each of Borrower’s assets do not and, immediately following the making of
the Loan will not, constitute unreasonably small capital to carry out its
business as conducted or as proposed to be conducted. Borrower does not intend
to incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower, Equity Owner, Operating
Lessee Pledgor, Mortgage Borrower, Operating Lessee or Guarantor in the last
seven (7) years, and none of Borrower, Equity Owner, Operating Lessee Pledgor,
Mortgage Borrower, Operating Lessee or Guarantor in the last seven (7) years has
ever made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. None of Borrower, Equity Owner,
Operating Lessee Pledgor, Mortgage Borrower, Operating Lessee or Guarantor are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or properties, and each of Borrower and Equity Owner has no knowledge
of any Person contemplating the filing of any such petition against it or
Guarantor.

 

 -61- 

 

  

4.1.8.     Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower or Equity Owner in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading. There is no material fact presently known to Borrower or Equity
Owner which has not been disclosed to Lender which is reasonably likely to
result in a Material Adverse Effect with respect to such party.

 

4.1.9.     ERISA.

 

(a)          Generally. Each of the Borrower, Equity Owner, Operating Lessee
Pledgor, Mortgage Borrower, Operating Lessee, Guarantor and their ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable law relating to any Plans and
the regulations and published interpretations thereunder. None of Borrower,
Equity Owner, Operating Lessee Pledgor, Mortgage Borrower, Operating Lessee or
Guarantor has incurred or reasonably expects to incur any liability for a
Prohibited Transaction (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code). No ERISA Event or termination of any Plan has
occurred in the past six (6) years or is reasonably expected to occur and no
notice of termination has been filed in the past six (6) years by or with the
PBGC with respect to any Plan established or maintained by Borrower, Equity
Owner, Operating Lessee Pledgor, Mortgage Borrower, Operating Lessee, Guarantor
or any ERISA Affiliate. None of Borrower, Equity Owner, Operating Lessee
Pledgor, Mortgage Borrower, Operating Lessee, Guarantor or any ERISA Affiliate
is or was a party to any Multiemployer Plan other than a CBA Multiemployer Plan.
With respect to each Foreign Benefit Arrangement and with respect to each
Foreign Plan, (i) any employer and employee contributions required by law or by
the terms of any Foreign Benefit Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
(ii) the fair market value of the assets of each funded Foreign Plan or the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, and (iii) each Foreign Plan
that is required to be registered has been registered and has been maintained in
good standing with applicable regulatory authorities.

 

 -62- 

 

  

(b)          Plan Assets; Prohibited Transactions. None of Borrower, Equity
Owner, Operating Lessee Pledgor, Mortgage Borrower, Operating Lessee or
Guarantor is, and neither shall become an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of
ERISA) of an employee benefit plan (as defined in Section 3(3) of ERISA) which
is subject to Title I of ERISA or any plan (within the meaning of and subject to
Section 4975 of the Code). None of Borrower, Equity Owner, Operating Lessee
Pledgor, Mortgage Borrower, Operating Lessee or Guarantor is a “governmental
plan” within the meaning of Section 3(32) of ERISA and transactions by or with
Borrower, Equity Owner, Operating Lessee Pledgor, Mortgage Borrower, Operating
Lessee or Guarantor are not subject to any state or other statute, regulation or
other restriction regulating investments of, or fiduciary obligations with
respect to, governmental plans within the meaning of Section 3(32) of ERISA
which is similar to Section 406 of ERISA or Section 4975 of the Code (“Similar
Law”). Assuming that no portion of the Loan is funded or held with “plan assets”
within the meaning of 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of
ERISA), the execution of this Agreement, the making of the Loan and the other
transactions contemplated by the Loan Documents, including but not limited to
the exercise by the Lender of its rights under the Loan Documents, are not and
will not give rise to an unexempt Prohibited Transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code, and are not prohibited or
otherwise restricted by Similar Law.

 

4.1.10.   Compliance. Except as disclosed in the Zoning Reports, Borrower,
Equity Owner, Operating Lessee Pledgor, Mortgage Borrower, Operating Lessee, the
Properties (including the Improvements), the use thereof and the Collateral
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes and
Prescribed Laws to the extent applicable. None of Borrower, Equity Owner,
Operating Lessee Pledgor, Mortgage Borrower or Operating Lessee is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. There has not been committed by Borrower, Equity Owner, Operating
Lessee Pledgor, Mortgage Borrower or Operating Lessee any act or omission
affording any Governmental Authority the right of forfeiture as against any
Individual Property or any part thereof, the Collateral or any part thereof, or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents to which it is a party. On the Closing Date, the Improvements at each
Individual Property were in material compliance with Legal Requirements.

 

4.1.11.   Financial Information. All financial data with respect to Borrower,
Mortgage Borrower, the Property, the Collateral and Guarantor, including,
without limitation, the statements of cash flow and income and operating
expense, that have been delivered to Lender in connection with the Loan (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of Mortgage Borrower, Borrower, Guarantor, the
Properties and the Collateral, as applicable, as of the date of such reports,
and (iii) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP or, with respect to
the Viceroy Property, the Uniform System of Accounts throughout the periods
covered, except as disclosed therein. Except for Permitted Encumbrances, none of
Borrower, Equity Owner, Operating Lessee Pledgor, Mortgage Borrower or Operating
Lessee has any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to any such Person and reasonably likely to have a
Material Adverse Effect, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower, Equity Owner, Operating Lessee Pledgor, Mortgage Borrower, Operating
Lessee or Guarantor from that set forth in said financial statements.

 

 -63- 

 

  

4.1.12.    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s or Equity Owner’s knowledge, is threatened or
contemplated with respect to all or any portion of any Individual Property or
for the relocation of roadways providing access to any Individual Property.

 

4.1.13.    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14.    Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public
right-of-way abutting such Individual Property (which are connected so as to
serve such Individual Property without passing over other property) or in
recorded easements serving such Individual Property and such easements are set
forth in and insured by the related Title Insurance Policy. All roads necessary
for the use of each Individual Property for its current respective purpose have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

 

4.1.15.    Not a Foreign Person. None of Borrower, Equity Owner or Operating
Lessee Pledgor is a “foreign person” within the meaning of §1445(f)(3) of the
Code.

 

4.1.16.    Separate Lots. Each Individual Property is comprised of one (1) or
more parcels which constitute a separate tax lot or lots and does not constitute
a portion of any other tax lot not a part of such Individual Property.

 

4.1.17.    Assessments. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting any Individual Property or the Collateral, nor are there any
contemplated improvements to any Individual Property that may result in such
special or other assessments.

 

4.1.18.    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Equity Owner,
Operating Lessee Pledgor, Mortgage Borrower, Operating Lessee or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and none of Borrower, Equity Owner,
Operating Lessee Pledgor, Mortgage Borrower, Operating Lessee or Guarantor have
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

 

 -64- 

 

  

4.1.19.   No Prior Assignment. There are no prior assignments of Borrower’s or
Equity Owner’s interest in the Collateral or any part thereof which are
presently outstanding. There are no assignments of Mortgage Borrower’s or
Operating Lessee’s interest in the Leases or any portion of the Rents due and
payable or to become due and payable which are presently outstanding (other than
as set forth in the Mortgage Loan Documents).

 

4.1.20.   Insurance. Borrower has caused Mortgage Borrower to obtain and has
delivered to Lender copies of all Policies, with premiums fully paid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made or are currently pending, outstanding
or otherwise remain unsatisfied under any such Policy, and none of Borrower,
Mortgage Borrower or, to Borrower’s knowledge, any other Person, has done, by
act or omission, anything which would impair the coverage of any such Policies.

 

4.1.21.   Use of Property. Each Individual Property is used exclusively in
accordance with Legal Requirements.

 

4.1.22.   Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits and any applicable hospitality and liquor licenses
required for the legal use, occupancy and operation of each Individual Property
for its current use (collectively, the “Licenses”), have been obtained and are
in full force and effect. Borrower shall cause Mortgage Borrower and Equity
Owner shall cause Operating Lessee to, keep and maintain all Licenses necessary
for the operation of each Individual Property for its current use. The use being
made of each Individual Property is in conformity with the certificate of
occupancy issued for such Individual Property.

 

4.1.23.   Flood Zone. None of the Improvements on any Individual Property are
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards or, if so located, the flood insurance
required pursuant to (i) Section 6.1(a)(i) of the Mortgage Loan Agreement and
(ii) this Agreement is in full force and effect with respect to such Individual
Property.

 

4.1.24.   Physical Condition. Except as disclosed in the Zoning Reports or the
Physical Condition Reports and to Borrower’s knowledge, each Individual
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in any
Individual Property, whether latent or otherwise, and none of Borrower, Equity
Owner, Operating Lessee Pledgor, Mortgage Borrower or Operating Lessee has
received notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

 -65- 

 

  

4.1.25.    Boundaries. Except as otherwise shown on the Survey, all of the
improvements which were included in determining the appraised value of each
Individual Property lie wholly within the boundaries and building restriction
lines of such Individual Property, and no improvements on adjoining properties
encroach upon any Individual Property, and no easements or other encumbrances
upon any Individual Property encroach upon any of the Improvements, so as to
affect the value or marketability of the applicable Property except those which
are insured against by the applicable Title Insurance Policy.

 

4.1.26.    Leases. The Properties are not subject to any Leases other than the
Leases described in the rent roll attached hereto as Schedule IV and made a part
hereof, which rent roll is true, complete and accurate in all material respects
as of the Closing Date. The copies of the Leases and any related guaranty
(including all amendments thereto) delivered to Lender are accurate, true and
complete, and there are no oral agreements with respect thereto. Mortgage
Borrower or Operating Lessee (as applicable) is the owner and lessor of
landlord’s interest in the Leases. No Person has any possessory interest in the
Collateral or any Individual Property or right to occupy the same except under
and pursuant to the provisions of the Leases (and the Ground Lease, the Master
Lease and the Operating Lease). The current Leases are in full force and effect
and Mortgage Borrower or Operating Lessee as Landlord has not delivered notice
of default to any Tenant that remains outstanding beyond the expiration of all
notice and cure periods thereunder by either party. No Rent has been paid more
than one (1) month in advance of its due date other than first month’s Rent and
any security deposit. All security deposits are held by Mortgage Borrower or
Operating Lessee (as applicable) in accordance with applicable law. Except for
any tenant improvement, rent concessions, rebates, leasing commissions or other
payments, credits, allowances or abatements previously disclosed to Lender in
writing, all work to be performed by Mortgage Borrower or Operating Lessee under
each Lease has been performed as required and has been accepted by the
applicable Tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Mortgage Borrower or Operating Lessee to any tenant has already been received by
such Tenant. There has been no prior sale, transfer or assignment, hypothecation
or pledge by Mortgage Borrower or Operating Lessee of Mortgage Borrower’s or
Operating Lessee’s interest (as applicable) in any Lease or of the Rents
received therein which is still in effect. No Tenant under any Lease has a right
or option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part.

 

4.1.27.    Survey. To Borrower’s knowledge, the Survey for each Individual
Property delivered to Lender in connection with this Agreement does not fail to
reflect any material matter affecting such Individual Property or the title
thereto.

 

4.1.28.   Principal Place of Business; Organizational Information. Each
Individual Borrower’s and Equity Owner’s principal place of business as of the
date hereof is the address set forth in the introductory paragraph of this
Agreement. Each Individual Borrower and Equity Owner is organized under the laws
of the State of Delaware.

 

 -66- 

 

  

4.1.29.    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid, if any, by any Person under applicable Legal Requirements in connection
with the Pledge Agreement and any UCC financing statements to be filed on the
Closing Date in respect of the Collateral have been paid. All taxes required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Pledge Agreement, and the delivery and filing of any UCC
financing statements to be filed on the Closing Date in respect of the
Collateral, have been paid or will be paid in connection therewith.

 

4.1.30.    Special Purpose Entity/Separateness. (a) At all times on and after
the date hereof and until such time as the Debt shall be repaid in full or any
Individual Borrower is released from its obligations hereunder, each Mortgage
Borrower and Operating Lessee hereby represents, warrants and covenants that
each Mortgage Borrower and Operating Lessee is and shall continue to be a
Special Purpose Entity and has been since the date of its formation in
compliance with clauses (b), (c), (v), (ee), (pp) and (rr) of the definition of
“Special Purpose Entity” and each Borrower, Equity Owner and Operating Lessee
Pledgor hereby represents, warrants and covenants that each Borrower, Equity
Owner and Operating Lessee Pledgor has been since the date of its formation, is
and shall continue to be a Special Purpose Entity. In furtherance of and without
limiting the foregoing, at all times on and after the date hereof and until such
time as the Debt shall be repaid in full, each of Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee and Operating Lessee Pledgor shall be and
shall continue to be a single-member limited liability company, and none of
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee or Operating Lessee
Pledgor shall change its organizational state of formation or its organizational
entity type without Lender’s prior written consent, which consent may be
withheld in Lender’s sole discretion.

 

(b)          Intentionally omitted.

 

(c)          Each Borrower and Equity Owner covenants and agrees that Borrower
and Equity Owner shall provide Lender with ten (10) Business Days’ prior written
notice prior to the removal of an Independent Director of any Borrower, Mortgage
Borrower, Operating Lessee, Operating Lessee Pledgor and/or Equity Owner.

 

4.1.31.    Management Agreement. Each Management Agreement is in full force and
effect and there is no default thereunder by any party thereto beyond expiration
of all applicable notice and cure periods. Each Management Agreement was entered
into on commercially reasonable terms. Except as set forth on Schedule VIII
attached hereto, neither Mortgage Borrower nor Operating Lessee is a party to
any property management agreement with respect to any Property and such Property
is self-managed by Mortgage Borrower or its Affiliates as of the Closing Date.

 

4.1.32.    Illegal Activity. No portion of any Individual Property or the
Collateral has been or will be purchased with proceeds of any illegal activity.

 

 -67- 

 

  

4.1.33.    No Change in Facts or Circumstances; Disclosure. All information
submitted by or on behalf of Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor or Operating Lessee to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule IV),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor or Operating
Lessee in this Agreement or in any other Loan Document, or in the Mortgage Loan
Documents, are true, complete and correct in all material respects. To
Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
is reasonably expected to have a Material Adverse Effect. Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee and
Guarantor have disclosed to Lender all material facts with respect to such
Person, the Property and the Collateral and has not failed to disclose any
material fact that could cause any Provided Information or representation or
warranty made herein to be materially misleading.

 

4.1.34.    Investment Company Act. None of Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee Pledgor or Operating Lessee is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

4.1.35.    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating
Lessee and Guarantor constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest
of any nature whatsoever in Borrower, Equity Owner, Mortgage Borrower, Operating
Lessee Pledgor, Operating Lessee or Guarantor, as applicable, with the result
that the investment in Borrower, Equity Owner, Mortgage Borrower, Operating
Lessee Pledgor, Operating Lessee or Guarantor, as applicable (whether directly
or indirectly), is prohibited by law or the Loan is in violation of law; and (c)
none of the funds of Borrower, Equity Owner, Mortgage Borrower, Operating Lessee
Pledgor, Operating Lessee or Guarantor, as applicable, have been derived from
any unlawful activity with the result that the investment in Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law. Notwithstanding the foregoing, the
representations in this Section 4.1.35 with respect to the direct or indirect
owners of Guarantor are limited to apply only to each direct or indirect
Controlling Equityholder of Guarantor and are further limited to the extent of
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor and
Operating Lessee being in compliance with the requirements of any applicable
regulatory agency or other Governmental Authority. For purposes of this Section,
“Controlling Equityholder” shall mean any direct or indirect owner of five
percent (5%) or more of the equity interest in Guarantor.

 

 -68- 

 

  

4.1.36.    Environmental Representations and Warranties. Except as otherwise
disclosed by the Environmental Reports, (a) there are no Hazardous Substances or
underground storage tanks in, on, or under any Individual Property, except those
that are in compliance with Environmental Laws and with permits issued pursuant
thereto (to the extent such permits are required under Environmental Law);
(b) to Borrower’s knowledge, there are no past, present or threatened Releases
of Hazardous Substances in, on, under or from any Individual Property which has
not been remediated in all material respects in accordance with Environmental
Law; (c) to Borrower’s knowledge, there is no threat of any Release of Hazardous
Substances migrating to any Individual Property; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with any Individual Property which has not been remediated in all
material respects in accordance with Environmental Law; (e) none of Borrower,
Equity Owner, Mortgage Borrower, Operating Lessee Pledgor or Operating Lessee
knows of, and has received, any written communication from any Person (including
but not limited to a Governmental Authority) relating to Hazardous Substances or
Remediation thereof, of possible liability pursuant to any Environmental Law,
other environmental conditions in connection with any Individual Property, or
any actual or potential administrative or judicial proceedings in connection
with any of the foregoing; and (f) each of Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee Pledgor and Operating Lessee has truthfully and fully
disclosed to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Properties that is known to
any such Person and has provided to Lender all information that is contained in
any such Person’s files and records, including, but not limited to, any reports
relating to Hazardous Substances in, on, under or from the Properties and/or to
the environmental condition of the Properties.

 

4.1.37.    Lockbox Account and Cash Management Account. The Property is not
subject to any cash management system (other than pursuant to the Mortgage Loan
Documents), and any and all existing tenant instruction letters issued in
connection with any previous financing have been duly terminated prior to the
date hereof.

 

4.1.38.    Intentionally Omitted.

 

4.1.39.    Taxes. Each of Borrower, Equity Owner, Mortgage Borrower or Operating
Lessee Pledgor is a disregarded entity for U.S. federal income tax purposes and
does not pay U.S. federal income tax at the entity level. Operating Lessee is
subject to U.S. federal income tax. Each of Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee Pledgor and Operating Lessee has timely filed or
caused to be filed all U.S. federal and other material tax returns and reports
required to have been filed by it and has timely paid or caused to be paid all
U.S. federal and other material Impositions required to have been paid by it,
except for (a) any such Impositions that are being contested in good faith by
appropriate proceedings and for which Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor or Operating Lessee (as applicable) has set aside on
its books adequate reserves in accordance with GAAP, and (b) Taxes and Other
Charges, the payment of which shall be governed by Section 5.1.2 hereof and
Section 7.2 of the Mortgage Loan Agreement.

 

 -69- 

 

 

4.1.40.    Inventory. Mortgage Borrower or Operating Lessee is the owner of all
of the Equipment, Fixtures and Personal Property located on or at each
Individual Property and shall not lease any Equipment, Fixtures or Personal
Property other than as permitted hereunder. All of the Equipment, Fixtures and
Personal Property are sufficient to operate the Property in the manner required
hereunder and in the manner in which it is currently operated.

 

4.1.41.    Intentionally Omitted.

 

4.1.42.    Ground Lease. Borrower hereby represents and warrants to Lender the
following with respect to the Ground Lease:

 

(a)          Ground Rent. All Ground Rent and other charges due and payable
under the Ground Lease payable by Mortgage Borrower, as lessee, under the Ground
Lease have been paid in full.

 

(b)          No Liens. Except for the Permitted Encumbrances and other
encumbrances of record, Mortgage Borrower’s interest in the Ground Lease is not
subject to any Liens or encumbrances superior to, or of equal priority with, the
Security Instruments other than Ground Lessor’s related fee interest.

 

(c)          Default. As of the date hereof, the Ground Lease is in full force
and effect and no default has occurred on the part of the Mortgage Borrower
under the Ground Lease, nor to Borrower’s knowledge has any default occurred by
the Ground Lessor under the Ground Lease (except in each case, any such default
that has been previously cured). There is no existing condition which, but for
the passage of time or the giving of notice, could result in a default by the
Mortgage Borrower or Ground Lessor under the terms of the Ground Lease.

 

(d)          Copy of Ground Lease. A true, correct and complete copy of the
Ground Lease has been provided to Lender.

 

4.1.43.    Master Lease. Borrower hereby represents and warrants to Lender the
following with respect to the Master Lease:

 

(a)          Rent. All rent and other charges due and payable under the Master
Lease payable by Mortgage Borrower, as lessee, under the Master Lease have been
paid in full.

 

(b)          No Liens. Except for the Permitted Encumbrances and other
encumbrances of record, Mortgage Borrower’s interest in the Master Lease is not
subject to any Liens or encumbrances superior to, or of equal priority with, the
Security Instruments other than Master Lessor’s related fee interest.

 

(c)          Default. As of the date hereof, the Master Lease is in full force
and effect and no default has occurred on the part of the Mortgage Borrower
under the Master Lease, nor to Borrower’s knowledge has any default occurred by
the Master Lessor under the Master Lease (except in each case, any such default
that has been previously cured). There is no existing condition which, but for
the passage of time or the giving of notice, could result in a default by the
Mortgage Borrower or Master Lessor under the terms of the Master Lease.

 

(d)          Copy of Master Lease. A true, correct and complete copy of the
Master Lease has been provided to Lender.

 

 -70- 

 

  

4.1.44.    Condominiums. Borrower hereby represents and warrants to Lender the
following with respect to the each Condominium:

 

(a)          The Condominium has been legally and validly created pursuant to
all Legal Requirements and the Condominium Documents.

 

(b)          Each of the Condominium Documents is in full force and effect. To
Borrower’s knowledge, neither Mortgage Borrower nor any other party to any of
the Condominium Documents is in default under any of the material provisions of
any of the Condominium Documents, and there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder. None of the Condominium Documents has been modified, amended or
supplemented except as set forth on Schedule IX attached hereto. Borrower has
delivered to Lender a true, complete and correct copy of each of the Condominium
Documents.

 

(c)          All conditions of the Condominium Documents which were required to
be satisfied, and all approvals which were required to be given in connection
with the making of the Loan, as of the date hereof, have been satisfied, given
or waived. The Condominium Documents are valid and enforceable.

 

(d)          All fees, dues, charges and assessments, whether annual, monthly,
regular, special or otherwise, including, any “Common Charges” (as such term is
defined in the Condominium Documents) (collectively, the “Common Charges”)
payable by Mortgage Borrower are set forth on Schedule IX attached hereto and
have been fully paid to date.

 

(e)          The applicable Mortgage Borrower is the owner of the Units as set
forth on Schedule IX attached hereto. No Affiliate of Mortgage Borrower or
Borrower (other than the applicable Mortgage Borrower) owns any Units in the
Condominium.

 

(f)          There are currently no special or other extraordinary Common
Charges assessed against any Mortgage Borrower (other than regular, monthly
Common Charges). To Borrower’s knowledge, the Board has not established a
separate working capital or any other similar type of reserve. There are no
judgments, suits or claims pending, filed or threatened against the Board and
there are no set-offs, claims, counterclaims or defenses being asserted for the
enforcement of the obligations of any party under the Condominium Documents
which is reasonably likely to have a Material Adverse Effect. Neither the Board
nor any other Person has any right of first refusal or option to purchase the
Individual Property subject to the Condominium Documents.

 

(g)          All of the members and officers of the Board are listed on Schedule
IX attached hereto. The members of the Board appointed by Mortgage Borrower are
designated as such on Schedule IX. The Board has the sole power and authority to
act on behalf of, and bind, the Condominium. The Board and the Condominium with
respect to the Property located at 50 Varick Street, New York, New York and 333
W 34th Street, New York, New York are controlled by members thereof appointed by
Mortgage Borrower. To Borrower’s knowledge, neither the Board nor the
Condominium are party to any loan, credit agreement or other arrangement for any
extension of credit, whether funded or to be funded.

 

 -71- 

 

  

4.1.45.   Viceroy Hotel.

 

(a)          Neither the Operating Lessor nor Operating Lessee is a party to
equipment leases with respect to the Viceroy Property.

 

(b)          Each of Operating Lessor and Operating Lessee has the right to use
all patents, licenses, franchises, trademarks, trademark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, the “Intellectual
Property”), if any, necessary to the conduct of its businesses, without known
conflict with any patent, license, franchise, trademark, trade secret, trade
name, copyright, or other proprietary right of any other Person. Any such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property, or challenging
or questioning the validity or effectiveness of any such Intellectual Property.

 

(c)          There are no: (i) collective bargaining agreements and/or other
labor agreements to which Borrower or Mortgage Borrower is a party or to which
Borrower or Mortgage Borrower may be bound; (ii) except as set forth on Schedule
X attached hereto, collective bargaining agreements and/or other labor
agreements to which the Viceroy Property, or any portion thereof, is bound,
(iii) employment, profit sharing, deferred compensation, bonus, stock option,
stock purchase, pension, retainer, consulting, retirement, health, welfare, or
incentive plans and/or contracts to which Borrower, Mortgage Borrower or the
Viceroy Property, or any portion thereof is a party, or by which either is or
may be bound; or (iv) plans and/or agreements under which “fringe benefits”
(including, but not limited to, vacation plans or programs, and related or
similar dental or medical plans or programs, and related or similar benefits)
are afforded to employees of the Mortgage Borrower, Borrower or the Viceroy
Property, or any portion thereof. To Borrower’s knowledge, Mortgage Borrower has
not violated any material Legal Requirements relating to the employment of
labor, including those relating to wages, hours, collective bargaining and the
payment and withholding of taxes and other sums as required by appropriate
Governmental Authorities. To Borrower’s knowledge, the applicable Manager and
its Affiliates have complied with the Employment Related Laws and Obligations. 
To Borrower’s knowledge, no employee employed at the Viceroy Property has
asserted any material claim of violation of the collective bargaining agreement
listed on Schedule X attached hereto or the Employment Related Laws and
Obligations against the applicable Manager or any or its Affiliates that would
reasonably be expected to have a Material Adverse Effect. 

 

4.1.46.   Operating Lease. With respect to the Viceroy Property, the applicable
Mortgage Borrower is the owner and lessor of landlord’s interest in the
Operating Lease. Operating Lessee is the owner and lessee of tenant’s interest
in the Operating Lease. The Operating Lease is in full force and effect and
there are no material defaults thereunder by Mortgage Borrower or Operating
Lessee beyond the expiration of all applicable notice and grace periods. No
Operating Rent has been paid more than once (1) month in advance of its due
date. All security deposits (if any) are held by Mortgage Borrower in accordance
with applicable law. All work (if any) to be performed by Mortgage Borrower
under the Operating Lease has been performed as required and has been accepted
by the Operating Lessee, and any payments, free rent, partial, rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Mortgage Borrower to Operating Lessee have already been received by Operating
Lessee. There has been no prior sale, transfer or assignment, hypothecation or
pledge of Operating Lease or of the rent thereunder which is outstanding.
Operating Lessee has not assigned the Operating Lease or sublet all or any
portion of the premises demised thereby other than pursuant to a Lease.
Operating Lessee does not have a right or option pursuant to the Operating Lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part. A true, correct and complete copy of
the Operating Lease, together with any amendments thereto and any ancillary
agreement related thereto, has been delivered to Lender.

 

 -72- 

 

  

4.1.47.   World Wide Plaza Property. With respect to the World Wide Plaza
Property, as of the Closing Date, Guarantor indirectly owns 48.9% of the equity
interest in the owner of the World Wide Plaza Property.

 

4.1.48.   Mortgage Loan Representations. All of the representations and
warranties made by Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor
and Guarantor in the Mortgage Loan Documents are true, correct, accurate, and
complete in all material respects and are hereby incorporated into this
Agreement as if the same are being made by Borrower in favor of Lender and shall
remain incorporated as and when made thereunder without regard to any waiver,
amendment or other modification thereof by Mortgage Lender or to whether the
related Mortgage Loan has been repaid or the Mortgage Loan Documents have been
otherwise terminated, unless otherwise consented to in writing by Lender. No
Mortgage Loan Event of Default exists as of the Closing Date. The Mortgage Loan
has been fully funded in the amount of $500,000,000.00. The outstanding
principal balance of the Mortgage Loan, as of the Closing Date, is
$500,000,000.00. No default, breach, violation or event of default has occurred
under any Mortgage Loan Document which remains uncured or unwaived and no
circumstance, event or condition has occurred or exists which, with the giving
of notice and/or the expiration of the applicable period would constitute a
Mortgage Loan Event of Default.

 

Section 4.2.          Survival of Representations. Each of Borrower and Equity
Owner agrees that all of the representations and warranties of Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor and
Guarantor (as applicable) set forth in Section 4.1 and elsewhere in this
Agreement and in the other Loan Documents shall survive for so long as the Debt
remains owing to Lender under this Agreement or any of the other Loan Documents
by Borrower. All representations, warranties, covenants and agreements made in
this Agreement or in the other Loan Documents by Borrower or Equity Owner (as
applicable) or in the Mortgage Loan Agreement or in the other Mortgage Loan
Documents by Mortgage Borrower, Operating Lessee and Operating Lessee Pledgor
(as applicable) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

 -73- 

 

  

ARTICLE V.

 

BORROWER AND EQUITY OWNER COVENANTS

 

Section 5.1.          Affirmative Covenants

 

. From the date hereof and until payment and performance in full of all
obligations of Borrower and, solely with respect to the Viceroy Property, Equity
Owner, under the Loan Documents or the earlier release of the Lien of the Pledge
Agreement encumbering the Collateral (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, each Borrower
and, solely with respect to the Viceroy Property, Equity Owner hereby covenants
and agrees with Lender that:

 

5.1.1.      Existence; Compliance with Legal Requirements. Borrower and Equity
Owner shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply with all Legal Requirements applicable to Mortgage
Borrower, Operating Lessee, Operating Lessee Pledgor, Borrower, Equity Owner,
the Properties and the Collateral, including, without limitation, Prescribed
Laws, building and zoning codes and certificates of occupancy. With respect to
the Properties operating under a temporary certificate of occupancy, Borrower
shall cause Mortgage Borrower and Equity Owner shall cause Operating Lessee to
preserve, renew and keep in full force and effect the temporary certificate of
occupancy in accordance with Legal Requirements applicable to the Property
subject to such temporary certificate of occupancy and shall use reasonable
efforts in the ordinary course of Mortgage Borrower’s or Operating Lessee’s (as
applicable) business to obtain a permanent certificate of occupancy for such
Property. In the event Mortgage Borrower or Operating Lessee (as applicable)
receives a permanent certificate of occupancy, Borrower, Mortgage Borrower or
Operating Lessee shall promptly deliver to Lender such permanent certificate of
occupancy. There shall never be committed by Borrower or Equity Owner, and
neither Borrower nor Equity Owner shall permit Mortgage Borrower, Operating
Lessee any other Person in occupancy of or involved with the operation or use of
the Properties to commit any act or omission affording any Governmental
Authority the right of forfeiture against any Individual Property or any part
thereof, the Collateral or any part thereof, or any monies paid in performance
of Borrower’s or Equity Owner’s obligations under any of the Loan Documents or
Mortgage Borrower’s or Operating Lessee’s obligations under any of the Mortgage
Loan Documents. Borrower shall cause Mortgage Borrower and Equity Owner shall
cause Operating Lessee to maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Properties in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Loan Documents. Borrower shall (or shall cause
Mortgage Borrower to) and Equity Owner shall cause (or shall cause Operating
Lessee to) keep the Properties insured at all times by financially sound and
reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in this Agreement
and the Mortgage Loan Agreement. After prior written notice to Lender, Borrower
or Equity Owner, at its own expense, may (or may permit Mortgage Borrower or
Operating Lessee, at its own expense, to) contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Mortgage Borrower, Operating Lessee, any Individual Property or
to the Collateral or any alleged violation of any Legal Requirement, provided
that (a) no Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Mortgage Borrower or Operating Lessee is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(c) neither any Individual Property nor any part thereof or interest therein nor
the Collateral will be in danger of being sold, forfeited, terminated, cancelled
or lost; (d) Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to promptly upon final determination thereof comply with any
such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement applicable to such party; (e) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Mortgage Borrower, Operating Lessee, any Individual Property and the Collateral;
and (f) if Mortgage Lender waives the obligation of Mortgage Borrower or
Operating Lessee (as applicable) to deliver security to it pursuant to Section
5.1.1 of the Mortgage Loan Agreement, Borrower shall furnish such security as
may be reasonably required in the proceeding, or as may be reasonably requested
by Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or any Individual
Property (or any part thereof or interest therein) or the Collateral (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost. Borrower shall cause Mortgage Borrower and Equity
Owner shall cause Operating Lessee to operate each Individual Property in
accordance with the terms and provisions of each O&M Program, if any. Borrower
shall cause Mortgage Borrower and Equity Owner shall cause Operating Lessee to
keep and maintain all Licenses necessary for the operation of the Property for
its approved use in all material respects.

 

 -74- 

 

  

5.1.2.     Taxes and Other Charges. Each Borrower shall cause each Mortgage
Borrower and Equity Owner shall cause Operating Lessee to pay all Taxes and
Other Charges now or hereafter levied or assessed or imposed against its
applicable Individual Property or any part thereof, and the Collateral or any
part thereof, as the same become due and payable; provided, however, Borrower’s
obligation to cause each Mortgage Borrower and Operating Lessee to directly pay
Taxes with respect to the Properties shall be suspended for so long as Mortgage
Borrower complies with the terms and provisions of Section 7.2 of the Mortgage
Loan Agreement. Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) deliver to Lender receipts for
payment or other evidence satisfactory to Lender that the Taxes and Other
Charges have been so paid or are not then delinquent no later than ten (10) days
prior to the date on which the Taxes and/or Other Charges would otherwise be
delinquent if not paid. Borrower shall (or shall cause Mortgage Borrower to) and
Equity Owner shall (or shall cause Operating Lessee to) furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent; provided, however, none of Borrower, Mortgage
Borrower or Operating Lessee is required to furnish such receipts for payment of
Taxes in the event that such Taxes have been paid by Lender pursuant to
Section 7.2 of the Mortgage Loan Agreement. Borrower and Equity Owner shall not
suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Properties or the
Collateral, and shall promptly pay (or shall cause Mortgage Borrower or
Operating Lessee, as applicable, to pay) for all utility services provided to
the Properties. After prior written notice to Lender, Borrower or Equity Owner,
at its own expense, may (or may permit Mortgage Borrower or Operating Lessee, at
its own expense, to) contest by appropriate legal proceeding, promptly initiated
and conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(a) no Event of Default has occurred and remains uncured; (b) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor or Operating Lessee is subject and shall not constitute
a default thereunder and such proceeding shall be conducted in accordance with
all applicable statutes, laws and ordinances; (c) neither any Individual
Property nor any part thereof or interest therein nor the Collateral will be in
danger of being sold, forfeited, terminated, cancelled or lost; (d) Borrower or
Equity Owner shall promptly upon final determination thereof pay (or shall cause
Mortgage Borrower or Operating Lessee, as applicable, to pay) the amount of any
such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (e) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the applicable
Individual Property and the Collateral; and (f) if Mortgage Lender waives the
obligation of Mortgage Borrower or Operating Lessee (as applicable) to deliver
security to it pursuant to Section 5.1.2 of the Mortgage Loan Agreement,
Borrower or Equity Owner (as applicable) shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is finally
established or any Individual Property (or part thereof or interest therein) or
the Collateral (or part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any danger of
the Lien of any applicable Security Instrument or the Lien of the Pledge
Agreement being primed by any related Lien.

 

 -75- 

 

  

5.1.3.     Litigation. Each Borrower and Equity Owner shall give prompt written
notice to Lender of any litigation or governmental proceedings pending or
threatened against such party, Mortgage Borrower, Operating Lessee Pledgor,
Operating Lessee, Guarantor, any Individual Property and/or the Collateral which
would be reasonably likely to result in a Material Adverse Effect. With respect
to item number 3 on Schedule VI attached hereto, if Borrower, Equity Owner,
Operating Lessee Pledgor, Mortgage Borrower or Operating Lessee shall be liable
for any damages pursuant to a final non-appealable judgment of any court or any
settlement of such litigation (such amount, the “Viceroy Litigation Amount”),
then within ninety (90) days of the date of such final non-appealable judgment
or settlement, Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee or Operating Lessee Pledgor (as
applicable) to) either (i) pay any such Viceroy Litigation Amount or (ii) fully
bond the Viceroy Litigation Amount to the reasonable satisfaction of Lender and,
in either case, provide evidence of same to Lender.

 

5.1.4.     Access to Properties. Each Borrower shall cause each Mortgage
Borrower and Equity Owner shall cause Operating Lessee (as applicable) to permit
agents, representatives and employees of Lender to inspect its Individual
Property or any part thereof at reasonable hours upon reasonable advance notice.

 

5.1.5.     Notice of Default. Each Borrower and Equity Owner shall promptly
advise Lender of any material adverse change in its, Mortgage Borrower’s,
Operating Lessee’s, Operating Lessee Pledgor’s or Guarantor’s financial
condition or of the occurrence of any Default or Event of Default hereunder or
under the Mortgage Loan Documents of which Borrower or Equity Owner has
knowledge.

 

 -76- 

 

  

5.1.6.     Cooperate in Legal Proceedings. Each Borrower shall reasonably (or
shall cause Mortgage Borrower to) and Equity Owner shall (or shall cause
Operating Lessee to) reasonably cooperate with Lender with respect to any
proceedings before any court, board or other Governmental Authority against such
party which may materially affect the rights of Lender hereunder or under any of
the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

5.1.7.     Perform Loan Documents. Each Borrower and Equity Owner shall observe,
perform and satisfy all the terms, provisions, covenants and conditions of, and
shall pay when due all costs, fees and expenses applicable to it to the extent
required under the Loan Documents executed and delivered by such party.

 

5.1.8.     Award and Insurance Benefits. Subject to the other provisions of this
Agreement, each Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) reasonably cooperate with
Lender in obtaining for Lender the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable in connection with its applicable Individual
Property or the Collateral, and Lender shall be reimbursed for any reasonable
out-of-pocket expenses incurred in connection therewith (including attorneys’
fees and disbursements, and the payment by Borrower of the expense of an
appraisal on behalf of Lender in case of Casualty or Condemnation affecting any
Individual Property or any part thereof or the Collateral or any part thereof)
out of such Insurance Proceeds.

 

5.1.9.     Further Assurances. Each Borrower and Equity Owner, with respect to
its interest in Operating Lessee Pledgor, Operating Lessee and the Viceroy
Property, shall, at its sole cost and expense:

 

(a)          furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by such party, Mortgage Borrower or Operating Lessee pursuant to the terms of
the Loan Documents or the Mortgage Loan Documents, as applicable, or which are
reasonably requested by Lender in connection therewith;

 

(b)          execute and deliver (or cause Mortgage Borrower or Operating
Lessee, as applicable, to execute and deliver) to Lender such documents,
instruments, certificates, assignments and other writings as may be reasonably
necessary or desirable, to preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower and Equity Owner
under the Loan Documents, as Lender may reasonably require, including, without
limitation, the execution and delivery of all such writings necessary to
transfer any hospitality or liquor licenses with respect to the Property into
the name of Lender or its designee after the occurrence of an Event of Default;
and

 

 -77- 

 

 

(c)          do and execute (or cause Mortgage Borrower or Operating Lessee, as
applicable, to do and execute) all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, and indemnity in form
and substance reasonably acceptable to Borrower and Lender, and, in the case of
any such mutilation, upon surrender and cancellation of such Note or other
applicable Loan Document, Borrower will issue, in lieu thereof, a replacement
Note or other applicable Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor.

 

5.1.10.   Mortgage Taxes. Borrower shall cause Mortgage Borrower and Equity
Owner shall cause Operating Lessee to upon recordation of the Security
Instruments to pay all state, county and municipal recording and all other taxes
imposed upon the recordation of the Security Instruments.

 

5.1.11.   Financial Reporting. (a) Each of Borrower and Equity Owner will keep
and maintain or will cause to be kept and maintained on a Fiscal Year basis, in
accordance with the requirements for a Special Purpose Entity set forth herein
and, with respect to the Viceroy Property, Uniform System of Accounts and
reconciled in accordance with GAAP (or such other accounting basis acceptable to
Lender), proper and accurate books, records and accounts reflecting the
respective financial affairs of Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor, Operating Lessee and the Collateral and all items of
income and expense in connection with the operation on an individual basis of
the Properties. Lender shall have the right from time to time at all times
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or Equity Owner (as applicable)
or any other Person maintaining such books, records and accounts and to make
such copies or extracts thereof as Lender shall desire. After the occurrence of
an Event of Default, Borrower shall pay any costs and expenses incurred by
Lender to examine Borrower’s or Equity Owner’s respective accounting records
with respect to the Property or the Collateral, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

 

(b)          Each of Borrower and Equity Owner will furnish to Lender annually,
within ninety (90) days following the end of each Fiscal Year of Borrower and
Equity Owner, respectively, a complete copy of Borrower’s and Mortgage
Borrower’s, and Equity Owner’s, Operating Lessee Pledgor’s and Operating
Lessee’s (as applicable) unaudited annual financial statements prepared by such
party, in accordance with the Uniform System of Accounts with respect to the
Viceroy Property, and reconciled in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Properties on a combined
basis as well as each Individual Property and the Collateral for such Fiscal
Year and containing statements of profit and loss for each of Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee, the
Properties and the Collateral and a balance sheet for each of Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor and Operating Lessee. In
addition to the foregoing, Borrower and Equity Owner shall provide on an
Individual Property and Collateral basis statements setting forth the financial
condition and the results of operations for the Properties and the Collateral
for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual Net Cash Flow, Net Operating Income, Gross Income from
Operations and Operating Expenses for its respective Properties and Collateral.
Each annual financial statement shall be accompanied by an Officer’s Certificate
certifying that each annual financial statement presents fairly the financial
condition and the results of operations of each of Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee, the Property and
the Collateral (as applicable) being reported upon and that such financial
statements have been prepared in accordance with the Uniform System of Accounts
with respect to the Viceroy Property, and reconciled in accordance with GAAP and
as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower or Equity Owner, and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.

 

 -78- 

 

  

(c)          Each of Borrower and Equity Owner will furnish, or cause to be
furnished, to Lender on or before forty-five (45) days after the end of each
calendar quarter the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of each of
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee, Operating Lessee
Pledgor, the Properties and the Collateral (as applicable) on a combined basis
as well as each Individual Property (subject to normal year-end adjustments), as
applicable: (i) a rent roll for the subject quarter; (ii) quarterly and
year-to-date operating statements (including a statement of Capital
Expenditures) prepared for each calendar quarter, noting Net Cash Flow, Net
Operating Income, Gross Income from Operations, and Operating Expenses (not
including any contributions to the Replacement Reserve Fund, the FF&E Reserve
Fund and the Rollover Reserve Fund), and, upon Lender’s reasonable request,
other information necessary and sufficient to fairly represent the financial
position and results of operation of the Properties during such calendar quarter
to the extent such other information reasonably requested by Lender is in
Borrower’s or Equity Owner’s (as applicable) possession or is available to or
obtainable by Borrower or Equity Owner (as applicable) using commercially
reasonable efforts, and containing a comparison of budgeted income and expenses
and the actual income and expenses; and (iii) a calculation reflecting the
annual Debt Service Coverage Ratio for the immediately preceding
twelve (12)-month period as of the last day of such quarter and a calculation
reflecting the Debt Yield as of the last day of such calendar quarter, in each
case subject to verification by Lender. In addition, each Officer’s Certificate
shall also state that the representations and warranties of Borrower, Equity
Owner, Operating Lessee Pledgor and Operating Lessee (as applicable) set forth
in Section 4.1.30 hereof or in Section 4.1.30 of the Mortgage Loan Agreement, as
applicable, are true and correct as of the date of such certificate. On or
before thirty (30) days after the end of each calendar quarter, each of Borrower
and Equity Owner also will furnish, or cause to be furnished, to Lender the most
current Smith Travel Research Reports then available to Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee Pledgor or Operating Lessee (as applicable)
reflecting market penetration and relevant hotel properties competing with the
Viceroy Property.

 

 -79- 

 

 

(d)          In addition, prior to a Securitization, or during the continuance
of a Cash Sweep Period or Event of Default, on or before thirty (30) days after
the end of each calendar month (other than with respect to January or the last
calendar month of any quarter), each of Borrower and Equity Owner also will
furnish, or cause to be furnished, to Lender (i) a rent roll for the subject
month; (ii) monthly and year-to-date operating statements (including a statement
of Capital Expenditures) prepared for such calendar month, noting Net Cash Flow,
Net Operating Income, Gross Income from Operations, all Operating Expenses (not
including any contributions to the Replacement Reserve Fund, the FF&E Reserve
Fund and the Rollover Reserve Fund), and, upon Lender’s reasonable request,
other information necessary and sufficient to fairly represent the financial
position and results of operation of the Properties and the Collateral during
such calendar month to the extent such other information reasonably requested by
Lender is in Borrower’s, Equity Owner’s, Mortgage Borrower’s, Operating Lessee
Pledgor’s or Operating Lessee’s (as applicable) possession or is available to or
obtainable by such Person using commercially reasonable efforts, and containing
a comparison of budgeted income and expenses and the actual income and expenses
and specific detail on Rents for such calendar month. On or before thirty (30)
days after the end of each calendar month, each of Borrower and Equity Owner
also will furnish, or cause to be furnished, to Lender the most current Smith
Travel Research Reports then available to Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee Pledgor or Operating Lessee (as applicable)
reflecting market penetration and relevant hotel properties competing with the
Viceroy Property.

 

(e)          For each Fiscal Year, each Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to) submit
to Lender an Annual Budget not later than sixty (60) days prior to the end of
the prior Fiscal Year (and with respect to the Annual Budget for the Fiscal Year
commencing in 2017, within thirty (30) days of the Closing Date using diligent
efforts, but no later than January 30, 2017) in form provided to Lender in
connection with the underwriting for the Loan or otherwise reasonably
satisfactory to Lender. The Annual Budget shall be subject to Lender’s prior
written reasonable approval (each such Annual Budget, an “Approved Annual
Budget”). In the event that Lender objects to a proposed Annual Budget submitted
by Borrower, Equity Owner, Mortgage Borrower or Operating Lessee (as applicable)
which requires the approval of Lender hereunder, Lender shall advise Borrower or
Equity Owner (as applicable) of such objections within fifteen (15) days after
receipt thereof (and deliver to Borrower or Equity Owner (as applicable) a
reasonably detailed description of such objections) and Borrower shall (or shall
cause Mortgage Borrower to) and Equity Owner shall (or shall cause Operating
Lessee to) promptly revise such Annual Budget and resubmit the same to Lender.
Lender shall advise Borrower or Equity Owner (as applicable) of any objections
to such revised Annual Budget within ten (10) days after receipt thereof (and
deliver to Borrower or Equity Owner (as applicable) a reasonably detailed
description of such objections) and Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to)
promptly revise the same in accordance with the process described in this
subsection until Lender approves the Annual Budget. Until such time that Lender
approves a proposed Annual Budget which requires the approval of Lender
hereunder, the most recently Approved Annual Budget shall apply; provided, that
such Approved Annual Budget shall be adjusted to reflect actual increases in
Taxes, Insurance Premiums and utilities expenses. In no event shall Borrower
cause Mortgage Borrower or Equity Owner cause Operating Lessee (as applicable)
to request funds in excess of the amounts contained in the Approved Annual
Budget without the prior written consent of Lender.

 

(f)          In the event that Mortgage Borrower or Operating Lessee (as
applicable) must incur an extraordinary Operating Expense or Capital Expenditure
not set forth in the Approved Annual Budget (each, an “Extraordinary Expense”),
then Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner shall
(or shall cause Operating Lessee to) promptly deliver to Lender a reasonably
detailed explanation of such proposed Extraordinary Expense for Lender’s
approval, which may be given or denied in Lender’s reasonable discretion.

 

 -80- 

 

  

(g)          If requested by Lender, Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to) provide
Lender, promptly upon request, with any financial statements, financial,
statistical or operating information or other information as Lender shall
determine necessary or appropriate items required if the Securitization is
offered publicly pursuant to Regulation AB under the Securities Act, or the
Exchange Act, or any amendment, modification or replacement thereto) or required
by any other legal requirements, in each case, in connection with any private
placement memorandum, prospectus or other disclosure documents or materials or
any filing pursuant to the Exchange Act in connection with the Securitization.

 

(h)          Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) furnish to Lender, within
ten (10) Business Days after request (or as soon thereafter as may be reasonably
possible), such further detailed information with respect to the operation of
the applicable Properties and the financial affairs of Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee Pledgor and/or Operating Lessee (as
applicable) as may be reasonably requested by Lender.

 

(i)          Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) furnish to Lender, within
ten (10) Business Days after Lender’s request (or as soon thereafter as may be
reasonably possible), financial and sales information from any tenant designated
by Lender (to the extent such financial and sales information is required to be
provided under the applicable Lease and same is received by Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor or Operating Lessee (as
applicable) after request therefor).

 

(j)          Borrower will cause Guarantor to furnish to Lender (a) annually,
within ninety (90) days following the end of each Fiscal Year of Guarantor,
financial statements audited by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably required by Lender, and (b) quarterly, within
forty-five (45) days following the end of each calendar quarter, unaudited
financial statements of Guarantor, in the form reasonably required by Lender.

 

(k)          Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) furnish to Lender prompt notice
(containing reasonable detail) of any material changes in the financial or
physical condition of the applicable Property or the applicable Collateral,
including, but not limited to, any termination of a Major Lease and any
termination or cancellation of terrorism or other insurance required by the Loan
Documents.

 

(l)          Any reports, statements or other information required to be
delivered under this Agreement shall be delivered (i) via email with report
files in electronic form of Microsoft Word, Microsoft Excel or .pdf format, and
(ii) if requested by Lender and within the capabilities of Borrower’s, Equity
Owner’s, Mortgage Borrower’s, Operating Lessee Pledgor’s or Operating Lessee’s
(as applicable) data systems without change or modification thereto, in
electronic form and prepared using a Microsoft Word for Windows or WordPerfect
for Windows files (which files may be prepared using a spreadsheet program and
saved as word processing files). Each of Borrower and Equity Owner agrees that
Lender may disclose information regarding such party, Mortgage Borrower,
Operating Lessee Pledgor, Operating Lessee, the Properties and the Collateral
(as applicable) that is provided to Lender pursuant to this Section in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.

 

 -81- 

 

  

(m)         For avoidance of doubt, each of Equity Owner and Operating Lessee
shall not be required to provide any information to Agent or Lender hereunder or
under any other provision of this Agreement with respect to any Borrower, any
Mortgage Borrower or any Property other than the Viceroy Property.

 

5.1.12.    Business and Operations. Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to)
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Properties and the Collateral. Borrower shall (or shall cause
Mortgage Borrower to) and Equity Owner shall (or shall cause Operating Lessee
to) qualify to do business. Borrower shall (or shall cause Mortgage Borrower to)
and Equity Owner shall (or shall cause Operating Lessee to) remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties and the Collateral.

 

5.1.13.    Title to the Properties. Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to) warrant
and defend (a) the fee or leasehold title (as applicable) to each Individual
Property and every part thereof, and the Collateral and every part thereof,
subject only to Liens permitted hereunder (including Permitted Encumbrances) and
(b) the validity and priority of the Liens of the Pledge Agreement and the other
Loan Documents, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall (and shall cause Mortgage Borrower to) reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender if an interest in any Individual Property or the
Collateral, other than as permitted hereunder, is claimed by another Person.

 

5.1.14.    Costs of Enforcement. In the event (a) that any Pledge Agreement
encumbering the Collateral is foreclosed in whole or in part or that any Pledge
Agreement is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any portion of the Collateral prior to or
subsequent to any Pledge Agreement or any other Collateral in which proceeding
Lender is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor or an
assignment by Borrower, Equity Owner, Mortgage Borrower, Operating Lessee,
Operating Lessee Pledgor or Guarantor for the benefit of its creditors,
Borrower, on behalf of itself and its successors or assigns, agrees to be
chargeable with and to pay all costs of collection and defense, including
attorneys’ fees and expenses, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

 

 -82- 

 

  

5.1.15.    Estoppel Statement. (a) After request by Lender, Borrower shall
within ten (10) Business Days furnish Lender with a statement, duly acknowledged
and certified, setting forth, to Borrower’s knowledge, (i) the original
principal amount of the Loan and the Mortgage Loan, (ii) the unpaid principal
amount of the Loan and the Mortgage Loan, (iii) the Interest Rate of the Loan
and the Mortgage Loan, (iv) the date installments of interest and/or principal
were last paid, (v) any offsets or defenses to the payment of the Debt, if any,
claimed by Borrower, and (vi) that the Note, this Agreement, the Pledge
Agreement and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification.

 

(b)          Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) use commercially reasonable
efforts to deliver to Lender upon request, tenant estoppel certificates from
each commercial Tenant leasing space at the Properties pursuant to a Major Lease
if required pursuant to such Lease in form and substance provided in connection
with the closing of the Loan, or consistent with the terms of the applicable
Lease, or otherwise reasonably satisfactory to Lender; provided that Borrower
and Equity Owner shall not be required to deliver (and cause Mortgage Borrower
and Operating Lessee to deliver) such certificates more frequently than one (1)
time in any calendar year.

 

(c)          Borrower shall (and shall cause Mortgage Borrower to) use
commercially reasonable efforts to deliver to Lender upon request, estoppel
certificates from the Board of each Condominium in form and substance provided
in connection with the closing of the Loan, or consistent with the terms of the
applicable Condominium Documents, or otherwise reasonably satisfactory to
Lender.

 

(d)          Intentionally omitted.

 

5.1.16.    Loan Proceeds. Borrower shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17.    Performance by Borrower and Equity Owner. Borrower and Equity Owner
shall in a timely manner observe, perform and fulfill each and every covenant,
term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower or Equity Owner, and shall not enter into or otherwise
suffer or permit any amendment, waiver, supplement, termination or other
modification of any Loan Document or Mortgage Loan Documents executed and
delivered by, or applicable to, Borrower or Mortgage Borrower, or, as
applicable, Equity Owner, Operating Lessee Pledgor or Operating Lessee without
the prior consent of Lender.

 

5.1.18.    Confirmation of Representations. Borrower and Equity Owner shall
deliver, in connection with any Securitization, (a) one or more Officer’s
Certificates certifying as to the accuracy of all representations made by
Borrower and Equity Owner in the Loan Documents as of the date of the closing of
such Securitization in all relevant jurisdictions modified if required to
reflect such matters as of the date of such certificate in form and substance
reasonably satisfactory to Lender, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor, Operating Lessee and Guarantor as of the date of the
Securitization.

 

 -83- 

 

  

5.1.19.    Environmental Covenants. (a) Each of Borrower and, as to the Viceroy
Property only, Equity Owner covenants and agrees that: (i) all uses and
operations on or of the Properties, whether by Mortgage Borrower, Operating
Lessee or any other Person, shall be in material compliance with all
Environmental Laws and permits issued pursuant thereto; (ii) there shall be no
Releases of Hazardous Substances in, on, under or from the Properties;
(iii) there shall be no Hazardous Substances in, on, or under the Properties,
except those that are in compliance with all Environmental Laws and with permits
issued pursuant thereto (to the extent such permits are required by
Environmental Law); (iv) Borrower shall cause Mortgage Borrower and Equity Owner
shall cause Operating Lessee to keep the Properties free and clear of all liens
and other encumbrances imposed pursuant to any Environmental Law, whether due to
any act or omission of Mortgage Borrower, Operating Lessee or any other Person
(the “Environmental Liens”); (v) Borrower shall cause Mortgage Borrower and
Equity Owner shall cause Operating Lessee to, at its sole cost and expense,
fully and expeditiously cooperate in all activities pursuant to subsection (b)
below, including but not limited to providing all relevant information and
making knowledgeable persons available for interviews; (vi) Borrower shall cause
Mortgage Borrower and Equity Owner shall cause Operating Lessee to, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with an Individual
Property, pursuant to any reasonable written request of Lender made in the event
that Lender reasonably believes that an environmental hazard exists on such
Individual Property (including but not limited to sampling, testing and analysis
of soil, water, air, building materials and other materials and substances
whether solid, liquid or gas), and share with Lender the reports and other
results thereof, and Lender shall be entitled to rely on such reports and other
results thereof; (vii) Borrower shall cause Mortgage Borrower and Equity Owner
shall cause Operating Lessee to, at its sole cost and expense, comply with all
reasonable written requests of Lender made in the event that Lender reasonably
believes that an environmental hazard exists on any Individual Property
(A) reasonably effectuate Remediation of any condition (including but not
limited to a Release of a Hazardous Substance) in, on, under or from such
Individual Property to the extent required by applicable Environmental Law;
(B) comply with any Environmental Law; (C) comply with any directive from any
Governmental Authority to the extent required to comply with applicable
Environmental Law; and (D) take any other reasonable action necessary or
appropriate for protection of human health or the environment; (viii) Borrower
and Equity Owner shall not permit Mortgage Borrower and Operating Lessee to do
or knowingly allow any Tenant or other user of any Individual Property to do any
act that materially increases the dangers to human health or the environment,
poses an unreasonable risk of harm to any Person (whether on or off such
Individual Property), is reasonably likely to result in a Material Adverse
Effect, or would result in a violation of applicable Environmental Laws; and
(ix) Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner shall
(or shall cause Operating Lessee to) immediately notify Lender in writing when
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor or Operating
Lessee becomes aware of (A) any presence or Releases or threatened Releases of
Hazardous Substances in, on, under, from or migrating towards any Individual
Property; (B) any non-compliance with any Environmental Laws related in any way
to any Individual Property; (C) any actual or threatened Environmental Lien on
an Individual Property; (D) any required or proposed Remediation of
environmental conditions relating to its applicable Individual Property; and
(E) any written notice or other communication of which Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee Pledgor or Operating Lessee becomes aware
from any source whatsoever (including but not limited to a governmental entity)
asserting or identifying Hazardous Substances in violation of applicable
Environmental Law or as had or would reasonably be expected to result in
liability pursuant to any Environmental Law in connection with any Individual
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Section.

 

 -84- 

 

  

(b)          In the event that Lender reasonably believes that an environmental
hazard exists on any Individual Property that may, in Lender’s sole discretion,
endanger any Tenants or other occupants of such Individual Property or its
guests or the general public or is reasonably likely to materially and adversely
affect the value of such Individual Property, upon reasonable notice from
Lender, Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner
shall (or shall cause Operating Lessee to), at its expense, promptly cause an
engineer or consultant reasonably satisfactory to Lender to conduct an
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and take any samples of soil, groundwater
or other water, air, or building materials or any other invasive testing
requested by Lender and promptly deliver the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Lender within a reasonable period, if an Event of Default has
occurred and is continuing, or if Lender reasonably believes that an
environmental hazard exists on such Individual Property that, in Lender’s sole
judgment, endangers any Tenant or other occupant of such Individual Property or
its guests or the general public or is reasonably likely to materially and
adversely affect the value of such Individual Property, upon reasonable notice
to Borrower and Equity Owner, Lender and any other Person designated by Lender,
including but not limited to any receiver, any representative of a governmental
entity, and any environmental consultant, shall have the right, but not the
obligation, to enter upon such Individual Property at all reasonable times to
assess any and all aspects of the environmental condition of such Individual
Property and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in Lender’s sole and
absolute discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing.
Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner shall (or
shall cause Operating Lessee to) cooperate with and provide Lender and any such
Person designated by Lender with access to such Individual Property.

 

(c)          Intentionally Omitted.

 

5.1.20.    O&M Program. Each of Borrower and Equity Owner hereby represents and
warrants that each Borrower and Equity Owner has delivered to Lender on or prior
to the Closing Date a true and complete copy of each O&M Program for any
Individual Property for which the applicable Environmental Report recommended
having an O&M Program, and (b) each of Mortgage Borrower and Operating Lessee
has as of the date hereof complied in all respects with each O&M Program. Each
of Borrower and Equity Owner hereby covenants and agrees that, during the term
of the Loan, including any extension or renewal thereof, Borrower shall (or
shall cause Mortgage Borrower to) and Equity Owner shall (or shall cause
Operating Lessee to) to comply in all respects with the terms and conditions of
each O&M Program.

 

 -85- 

 

  

5.1.21.    Leasing Matters. Any Major Leases with respect to any Individual
Property executed after the date hereof shall be subject to the prior written
approval by Lender, which approval shall not be unreasonably withheld. Upon
request, Borrower shall furnish Lender with executed copies of all Leases.
Security deposits of Tenants under all Leases shall be held in compliance in all
material respects with Legal Requirements and any provisions in Leases relating
thereto. Such security deposits may be commingled with other accounts of
Mortgage Borrower or Operating Lessee (as applicable) if and to the extent
permitted by applicable law, provided that Borrower shall cause Mortgage
Borrower and Equity Owner shall cause Operating Lessee to maintain books and
records of sufficient detail to identify all security deposits of Tenants
separate and apart from any other payments received from Tenants and provide
such information to Lender upon written request thereof. Upon the occurrence of
a monetary Event of Default and acceleration of the Loan, Borrower shall cause
Mortgage Borrower and Equity Owner shall cause Operating Lessee to, upon
Lender’s request and subject to applicable Legal Requirements, deposit with
Mortgage Lender the security deposits of the Tenants (and any interest
theretofore earned on such security deposits and actually received by Mortgage
Borrower or Operating Lessee (as applicable)), and any bonds or other
instruments held by Mortgage Borrower or Operating Lessee (as applicable) in
lieu of cash security, that Mortgage Borrower or Operating Lessee (as
applicable) had not returned to the applicable Tenants or applied in accordance
with the express terms of the applicable Lease (and failure to do so shall
constitute a misappropriation of funds). Except as otherwise expressly provided
in the Lease, all renewals of Leases and all proposed Leases shall provide for
rental rates comparable to existing local market rates and be entered into as a
result of arm’s-length negotiations upon commercially reasonable terms and shall
not contain any terms which would materially affect Lender’s rights under the
Loan Documents. Borrower shall cause Mortgage Borrower and Equity Owner shall
cause Operating Lessee to (a) observe and perform the obligations imposed upon
the lessor under the Leases in a commercially reasonable manner; (b) enforce and
may amend or terminate the terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to impair the value of the
Individual Property involved except that no termination by Mortgage Borrower or
Operating Lessee (as applicable) or acceptance of surrender by a tenant of any
Leases shall be permitted unless by reason of a tenant default and then only in
a commercially reasonable manner to preserve and protect the Individual
Property; provided, however, that no such termination or surrender of any Major
Lease will be permitted without the prior written consent of Lender; (c) not
collect any of the rents more than one (1) month in advance (other than first
month’s Rent or security deposits); (d) not execute any other assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); and (e) not alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Loan Documents. Notwithstanding
anything to the contrary contained herein, neither Borrower nor Equity Owner
shall permit Mortgage Borrower or Operating Lessee (as applicable) to enter into
a lease of all or substantially all of any Individual Property without Lender’s
prior written consent. Notwithstanding anything to the contrary contained
herein, all new Leases and all amendments, modifications, extensions, and
renewals of existing Leases with tenants that are Affiliates of Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor or Operating Lessee shall be
subject to the prior written consent of Lender. In the event that (A) Borrower
has delivered to Lender a written request for Lender’s approval of a Lease or
other leasing matter requiring Lender consent under this Section 5.1.21 together
with a summary of the business terms of such Lease or other leasing matter and
any documents or information required to be provided by Mortgage Borrower or
Operating Lessee (as applicable) under the Mortgage Loan Documents or Borrower
under the Loan Documents in connection with Lender’s review of the proposed
matter, by a method which provides evidence of delivery, (B) Lender has failed
to respond to such request within ten (10) Business Days after Lender’s receipt
of such request and supporting documents, and (C) Borrower has delivered (or has
caused Mortgage Borrower or Operating Lessee to deliver) to Lender by such
method a second copy of such request with such supporting documents and
information required above, then, if Lender has failed to respond to such second
request within five (5) Business Days after Lender’s receipt of such second
request and such supporting documents and information, such request shall be
deemed approved; provided that each such request included a legend prominently
displayed at the top of the first page thereof in solid capital letters in bold
face type of a font size not less than fourteen (14) as follows: “WARNING: IF
YOU FAIL TO RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING
WITHIN [TEN (10)/FIVE (5)] BUSINESS DAYS AFTER YOUR RECEIPT, YOU WILL BE DEEMED
TO HAVE APPROVED THIS REQUEST.” Borrower shall reimburse Lender for Lender’s
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with such leasing matter.

 

 -86- 

 

  

5.1.22.    Alterations. Subject to this Section 5.1.22, Borrower and Equity
Owner shall obtain Lender’s prior consent to any alterations by Mortgage
Borrower or Operating Lessee (as applicable) to any Improvements, which consent
shall not be unreasonably withheld, except with respect to alterations that may
have a Material Adverse Effect, in which case Lender’s consent shall be in
Lender’s sole discretion. Lender’s consent shall not be required in connection
with any alterations (i) to be undertaken by a Tenant and for which Mortgage
Borrower or Operating Lessee does not have approval rights under the applicable
Lease, (ii) that will not have a Material Adverse Effect, or (iii) are performed
in connection with the Restoration of the an Individual Property after the
occurrence of a Casualty or Condemnation in accordance with the terms and
provisions of this Agreement and the Mortgage Loan Agreement.

 

5.1.23.    Operation of Property. (a) Borrower shall cause Mortgage Borrower and
Equity Owner shall cause Operating Lessee to operate the Properties, in all
material respects, in accordance with the Management Agreement (or Replacement
Management Agreement) as applicable. In the event that the Management Agreement
expires or is terminated, Borrower shall cause Mortgage Borrower and Equity
Owner shall cause Operating Lessee to promptly enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.

 

(b)          Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to: (i)  perform and/or observe, in all material respects, all
of the covenants and agreements required to be performed and observed by
Mortgage Borrower and Operating Lessee under the Management Agreement and do all
things reasonably necessary to preserve and to keep unimpaired its material
rights thereunder; (ii) promptly notify Lender of any material default under the
Management Agreement of which it is aware; (iii) promptly deliver to Lender a
copy of each financial statement, business plan, capital expenditures plan,
notice, report and estimate received by it under the Management Agreement; and
(iv) enforce the performance and observance in all material respects of all of
the covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.

 

 -87- 

 

  

(c)          With respect to the Properties self-managed by Borrower, Mortgage
Borrower or its Affiliates as of the Closing Date, the applicable Borrower or
Mortgage Borrower shall not engage any property manager with respect to any such
Property or enter into any property management agreement with respect to any
such Property without Lender’s prior written consent, which consent may not be
unreasonably withheld or delayed but may be conditioned upon, among other
things, the execution and delivery of a Replacement Management Agreement and
amendments to the Loan Documents reasonably requested by Lender to evidence the
same. Notwithstanding the foregoing, Borrower or Mortgage Borrower may engage a
Qualified Manager with respect to such Properties without the prior written
consent of Lender, provided that Borrower or Mortgage Borrower shall provide to
Lender reasonable prior written notice of the identity of such Qualified Manager
and, with respect to clause (b) of the defined term “Qualified Manager,”
evidence reasonably required by Lender that such property manager is a Qualified
Manager.

 

5.1.24.    Embargoed Person. Each of Borrower and Equity Owner has performed and
shall perform reasonable due diligence to insure that at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents or the Mortgage Loan Documents, (a) none of the
funds or other assets of Borrower, Equity Owner, Mortgage Borrower, Operating
Lessee, Operating Lessee Pledgor and Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or
Guarantor, as applicable, with the result that the investment in Borrower,
Equity Owner, Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law; and (c) none of the funds of Borrower,
Equity Owner, Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or
Guarantor, as applicable, have been derived from, or are the proceeds of, any
unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law, or may cause any Individual Property or the Collateral to
be subject to forfeiture or seizure. Upon Lender’s request, Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor and
Guarantor shall deliver to Lender any certification or other evidence as may be
reasonably requested by Lender in its sole and absolute discretion confirming
the foregoing. Notwithstanding the foregoing, Borrower and Equity Owner in lieu
of the foregoing shall comply with the requirements of any applicable regulatory
agency or other Governmental Authority with respect to the representations,
covenants and warranties in this Section 5.1.24 relating to direct or indirect
owners of Guarantor only (i.e. such limitation shall not be applicable to the
other parties covered by this Section 5.1.24).

 

5.1.25.    Payment of Obligations. Borrower and Equity Owner will pay its
obligations, including tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) each of Borrower and Equity Owner has set aside
on its books adequate reserves with respect thereto in accordance with GAAP, or
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

 -88- 

 

  

5.1.26.    Taxes. Borrower and Equity Owner will be treated as a partnership or
a disregarded entity for U.S. federal income tax purposes. Borrower and Equity
Owner will timely file or cause to be filed all federal income and other
material tax returns and reports required to be filed by it and will pay or
cause to be paid all federal income and other material taxes and related
liabilities required to be paid by it, except taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or Equity Owner
sets aside on its books adequate reserves in accordance with GAAP. None of
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor or Operating
Lessee will permit any Liens for Impositions to be imposed on or with respect to
any of its income or assets, other than Liens for Impositions not yet due and
payable and for which Borrower, Equity Owner, Mortgage Borrower, Operating
Lessee Pledgor or Operating Lessee (as applicable) sets aside on its books
adequate reserves in accordance with GAAP.

 

5.1.27.    Intentionally Omitted.

 

5.1.28.    Changes in the Legal Requirements Regarding Taxation. If any Legal
Requirement or other law, order, requirement or regulation of any Governmental
Authority is enacted or adopted or amended after the date the Loan is funded
which imposes a tax, either directly or indirectly, on Borrower’s obligations
hereunder or under the Loan Documents, or Lender’s interest in the Collateral,
Borrower must pay such tax, with interest and penalties thereon, if any. If
Lender is advised by counsel chosen by it that the payment of such tax or
interest and penalties by Borrower or Equity Owner would be unlawful or taxable
to Lender or unenforceable or provide the basis for a defense of usury, then in
any such event, Lender may, by written notice to Borrower and Equity Owner of
not less than one hundred eighty (180) days, declare the Obligations immediately
due and payable without penalty or fee.

 

5.1.29.    No Credits on Account of the Obligations. Neither Borrower nor Equity
Owner will claim or demand or be entitled to any credit or credits on account of
the Obligations for any payment of Taxes assessed against the Collateral and no
deduction shall otherwise be made or claimed from the assessed value of the
Collateral because of the Loan Documents or the Obligations. If Legal
Requirements or other laws, orders, requirements or regulations require such
claim, credit or deduction, Lender may, by written notice to Borrower and Equity
Owner of not less than one hundred eighty (180) days, declare the Obligations
immediately due and payable without penalty or fee.

 

5.1.30.    Personal Property. Borrower shall cause Mortgage Borrower and Equity
Owner shall cause Operating Lessee to cause all of its personal property,
fixtures, attachments and equipment delivered upon, attached to or used in
connection with the operation of the Property to always be located at the
Property and shall be kept free and clear of all Liens, encumbrances and
security interests, except Permitted Encumbrances. Borrower and Equity Owner
shall cause all of its personal property to be kept free and clear of all Liens,
encumbrances and security interests, except Permitted Encumbrances.

 

 -89- 

 

  

5.1.31.    Appraisals. Lender shall have the right to obtain a new or updated
appraisal of the Properties or any Individual Property from time to time,
provided, however, that, so long as no Event of Default has occurred and is
continuing, Lender shall do so not more often than once in every twelve (12)
month period. Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) cooperate with Lender in this
regard and shall be provided a copy of any appraisals ordered by Lender,
provided that Borrower and Equity Owner execute a release and any other
documentation reasonably required by Lender as a condition precedent to
obtaining a copy of the appraisal at Borrower’s sole cost and expense. If the
appraisal is obtained in connection with an Event of Default being outstanding,
Borrower shall pay for any such appraisal upon Lender’s request.

 

5.1.32.    Intellectual Property. Borrower shall cause Mortgage Borrower and
Equity Owner shall cause Operating Lessee to keep and maintain all Intellectual
Property currently registered in the name of Mortgage Borrower or Operating
Lessee to (as applicable) relating to the use or operation of the Viceroy
Property and all Intellectual Property (other than any Intellectual Property
used by Mortgage Borrower or Operating Lessee pursuant to the applicable
Management Agreement) registered in the name of Mortgage Borrower or Operating
Lessee (as applicable). Neither Borrower nor Equity Owner shall permit to
Mortgage Borrower or Operating Lessee to transfer or let lapse any such
Intellectual Property without Lender’s prior consent unless such transfer or
lapse is in the ordinary course of business and would not reasonably be expected
to result in a Material Adverse Effect. Lender acknowledges that it has no
security interest in any Intellectual Property or right to use any of Mortgage
Borrower’s or Operating Lessee’s (or any of their Affiliates) trade names or
trademarks in connection with the Loan (other than as set forth in the
applicable Subordination of Management Agreement).

 

5.1.33.    Liquor Licenses. Borrower and Equity Owner each covenants and agrees
that, in the event the Management Agreement for the Viceroy Property is
terminated, Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to use good-faith efforts to cause any liquor licenses held by
Manager under such terminated Management Agreement to be transitioned to a
Person reasonably acceptable to Lender or continue to be used in the operation
of the Viceroy Property to the extent permitted by applicable law. Borrower
shall cause Mortgage Borrower and Equity Owner shall cause Operating Lessee to
renew, or cause Manager to renew, all liquor licenses for the Viceroy Property
prior to their respective expiration and shall provide evidence of same to
Lender within ten (10) Business Days after such renewal.

 

5.1.34.    Ground Lease. (a) Borrower shall (or shall cause Mortgage Borrower
to), at its sole cost and expense, promptly and timely perform and observe all
the material terms, covenants and conditions required to be performed and
observed by Mortgage Borrower as lessee under the Ground Lease (including, but
not limited to, the payment of all rent, additional rent, percentage rent and
other charges required to be paid under the Ground Lease).

 

 -90- 

 

 

(b)          If Mortgage Borrower shall be in default beyond all applicable
notice and cure periods under the Ground Lease, then, subject to the terms of
the Ground Lease, and the rights of Mortgage Lender under the Mortgage Loan
Documents, Borrower (on behalf of itself and Mortgage Borrower) shall grant
Lender the right (but not the obligation), to cause such default under the
Ground Lease to be remedied and otherwise exercise any and all rights of
Mortgage Borrower under the Ground Lease, as may be necessary to prevent or cure
any default provided such actions are necessary to protect Lender’s interest
under the Loan Documents, and Lender shall have the right to enter all or any
portion of the Property at such times and in such manner as Lender deems
reasonably necessary, to prevent or to cure any such default, subject to the
terms of the Ground Lease.

 

(c)          The actions or payments of Lender to cure any default by Mortgage
Borrower under the Ground Lease shall not remove or waive, as between Borrower
and Lender, the default that occurred under this Agreement by virtue of the
default by Mortgage Borrower under the Ground Lease. All sums expended by Lender
to cure any such default shall be paid by Borrower or Mortgage Borrower to
Lender, upon demand, with interest on such sum at the then applicable Interest
Rate from the date such sum is expended to and including the date the
reimbursement payment is made to Lender. All such indebtedness shall be deemed
to be secured by the Pledge Agreement.

 

(d)          Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) notify Lender in writing of the
occurrence of any material default by Ground Lessor of which Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor or Operating Lessee has
knowledge promptly after such Person becomes aware of the same, and the receipt
by Mortgage Borrower of any notice from Ground Lessor under the Ground Lease
claiming the occurrence of any default by Mortgage Borrower under the Ground
Lease. Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner
shall (or shall cause Operating Lessee to) promptly deliver to Lender a copy of
any such written notice of default.

 

(e)          Within ten (10) days after receipt of written demand by Lender,
Borrower shall cause Mortgage Borrower to use reasonable efforts to obtain from
Ground Lessor and furnish to Lender the estoppel certificate of Ground Lessor
stating (i) that the Ground Lease is unmodified and in full force and effect,
(ii) the date through which rent has been paid, (iii) whether or not there are
any defaults thereunder and specifying the nature of such claimed defaults, if
any, (iv) whether any fee mortgages are in effect, (v) whether a right of first
offer is in effect, (vi) the current adjusted amounts for dollar amounts in the
Ground Lease and (vii) the amount of any security deposits.

 

(f)          Subject to the terms and conditions of the Mortgage Loan Documents,
Borrower shall cause Mortgage Borrower to promptly execute, acknowledge and
deliver to Lender such instruments as may be reasonably required to permit
Lender to cure any default under the Ground Lease or permit Lender to take such
other action required to enable Lender to cure or remedy the matter in default
and preserve the security interest of Lender under the Loan Documents with
respect to the Collateral. Subject to the terms and conditions of the Mortgage
Loan Documents, Borrower irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, after the occurrence of an
Event of Default for which Lender has accelerated the Loan, any and all acts and
to execute any and all documents that are necessary to preserve any rights of
Mortgage Borrower under or with respect to the Ground Lease, including, without
limitation, the right to effectuate any extension or renewal of the Ground
Lease, or to preserve any rights of Mortgage Borrower whatsoever in respect of
any part of the Ground Lease (and the above powers granted to Lender are coupled
with an interest and shall be irrevocable).

 

 -91- 

 

  

(g)          Notwithstanding anything to the contrary contained in this
Agreement with respect to the Ground Lease:

 

(i)          The Lien of the Pledge Agreement attaches to all of Mortgage
Borrower’s rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, including, without limitation, all of
Mortgage Borrower’s rights, as debtor, to remain in possession of the Property.

 

(ii)         Borrower shall not cause or permit Mortgage Borrower to, without
Lender’s written consent, elect to treat the Ground Lease as terminated under
subsection 365(h)(l) of the Bankruptcy Code. Any such election made without
Lender’s prior written consent shall be void.

 

(iii)        Intentionally omitted.

 

(iv)        If, pursuant to subsection 365(h) of the Bankruptcy Code, Mortgage
Borrower seeks to offset, against the rent reserved in the Ground Lease, the
amount of any damages caused by the nonperformance by Ground Lessor of any of
its obligations thereunder after the rejection by Ground Lessor of the Ground
Lease under the Bankruptcy Code, then Borrower shall not cause or permit
Mortgage Borrower to effect any offset of the amounts so objected to by Lender.
If Lender has failed to object as aforesaid within ten (10) days after notice
from Borrower in accordance with the first sentence of this subsection, Borrower
may proceed to cause Mortgage Borrower to offset the amounts set forth in
Borrower’s notice.

 

(v)         Subject to the rights of Mortgage Lender and Mortgage Borrower under
the Mortgage Loan Documents, if any action, proceeding, motion or notice shall
be commenced or filed in respect of Ground Lessor of all or any part of the
Property in connection with any case under the Bankruptcy Code, Lender and
Borrower shall cooperatively conduct and control any such litigation with
counsel agreed upon between Borrower and Lender in connection with such
litigation. Borrower shall, upon demand, pay to Lender all costs and expenses
(including reasonable attorneys’ fees and costs) actually paid or actually
incurred by Lender in connection with the cooperative prosecution or conduct of
any such proceedings. All such costs and expenses shall be secured by the Lien
of the Pledge Agreement.

 

(vi)        Borrower shall promptly, after obtaining knowledge of such filing
notify Lender orally of any filing by or against Ground Lessor of a petition
under the Bankruptcy Code. Borrower shall thereafter promptly give written
notice of such filing to Lender, setting forth any material information
available to Borrower or Mortgage Borrower as to the date of such filing, the
court in which such petition was filed, and the relief sought in such filing.
Borrower shall promptly deliver to Lender any and all notices, summonses,
pleadings, applications and other documents received by Borrower or Mortgage
Borrower in connection with any such petition and any proceedings relating to
such petition.

 

 -92- 

 

  

(vii)       if Lender, its nominee, designee, successor, or assignee acquires
title and/or rights of Mortgage Borrower under the Ground Lease by reason of
foreclosure of the Pledge Agreement, assignment in lieu of foreclosure or
otherwise, such party shall (x) succeed to all of the rights of and benefits
accruing to Mortgage Borrower under the Ground Lease, and (y) be entitled to
exercise all of the rights and benefits accruing to Mortgage Borrower under the
Ground Lease.

 

5.1.35.    Master Lease. (a) Borrower shall (or shall cause Mortgage Borrower
to), at its sole cost and expense, promptly and timely perform and observe all
the material terms, covenants and conditions required to be performed and
observed by Mortgage Borrower as lessee under the Master Lease (including, but
not limited to, the payment of all rent, additional rent and other charges
required to be paid under the Master Lease).

 

(b)          If Mortgage Borrower shall be in default beyond all applicable
notice and cure periods under the Master Lease, then, subject to the terms of
the Master Lease and the rights of Mortgage Lender under the Mortgage Loan
Documents, Borrower (on behalf of itself and Mortgage Borrower) shall grant
Lender the right (but not the obligation), to cause such default under the
Master Lease to be remedied and otherwise exercise any and all rights of
Mortgage Borrower under the Master Lease, as may be necessary to prevent or cure
any default provided such actions are necessary to protect Lender’s interest
under the Loan Documents, and Lender shall have the right to enter all or any
portion of the Property at such times and in such manner as Lender deems
reasonably necessary, to prevent or to cure any such default, subject to the
terms of the Master Lease.

 

(c)          The actions or payments of Lender to cure any default by Mortgage
Borrower under the Master Lease shall not remove or waive, as between Borrower
and Lender, the default that occurred under this Agreement by virtue of the
default by Mortgage Borrower under the Master Lease. All sums expended by Lender
to cure any such default shall be paid by Mortgage Borrower or Borrower to
Lender, upon demand, with interest on such sum at the then applicable Interest
Rate from the date such sum is expended to and including the date the
reimbursement payment is made to Lender. All such indebtedness shall be deemed
to be secured by the Pledge Agreement.

 

(d)          Borrower shall (or shall cause Mortgage Borrower to) notify Lender
in writing of the occurrence of any material default by Master Lessor of which
Borrower or Mortgage Borrower has knowledge promptly after Borrower or Mortgage
Borrower becomes aware of the same, and the receipt by Mortgage Borrower of any
notice from Master Lessor under the Master Lease claiming the occurrence of any
default by Mortgage Borrower under the Master Lease. Borrower shall (or shall
cause Mortgage Borrower to) promptly deliver to Lender a copy of any such
written notice of default.

 

 -93- 

 

  

(e)          Within ten (10) days after receipt of written demand by Lender,
Borrower shall cause Mortgage Borrower to use reasonable efforts to obtain from
Master Lessor and furnish to Lender the estoppel certificate of Master Lessor
stating (i) that the Master Lease is in full force and effect, (ii) the date
through which rent has been paid, (iii) whether or not there are any defaults
thereunder and specifying the nature of such claimed defaults, if any and (iv)
any other information that Lender may reasonably request.

 

(f)          Subject to the terms and conditions of the Mortgage Loan Documents,
Borrower shall cause Mortgage Borrower to promptly execute, acknowledge and
deliver to Lender such instruments as may be reasonably required to permit
Lender to cure any default under the Master Lease or permit Lender to take such
other action required to enable Lender to cure or remedy the matter in default
and preserve the security interest of Lender under the Loan Documents with
respect to the Collateral. Subject to the terms and conditions of the Mortgage
Loan Documents, Borrower irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, after the occurrence of an
Event of Default for which Lender has accelerated the Loan, any and all acts and
to execute any and all documents that are necessary to preserve any rights of
Mortgage Borrower under or with respect to the Master Lease, including, without
limitation, the right to effectuate any extension or renewal of the Master
Lease, or to preserve any rights of Mortgage Borrower whatsoever in respect of
any part of the Master Lease (and the above powers granted to Lender are coupled
with an interest and shall be irrevocable).

 

(g)          Notwithstanding anything to the contrary contained in this
Agreement with respect to the Master Lease:

 

(i)          The Lien of the Pledge Agreement attaches to all of Mortgage
Borrower’s rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, including, without limitation, all of
Mortgage Borrower’s rights, as debtor, to remain in possession of the Property.

 

(ii)         Borrower shall not cause or permit Mortgage Borrower to, without
Lender’s written consent, elect to treat the Master Lease as terminated under
subsection 365(h)(l) of the Bankruptcy Code. Any such election made without
Lender’s prior written consent shall be void.

 

(iii)        Intentionally Omitted.

 

(iv)        If, pursuant to subsection 365(h) of the Bankruptcy Code, Mortgage
Borrower seeks to offset, against the rent reserved in the Master Lease, the
amount of any damages caused by the nonperformance by Master Lessor of any of
its obligations thereunder after the rejection by Master Lessor of the Master
Lease under the Bankruptcy Code, then Borrower shall not cause or permit
Mortgage Borrower to effect any offset of the amounts so objected to by Lender.
If Lender has failed to object as aforesaid within ten (10) days after notice
from Borrower in accordance with the first sentence of this subsection, Borrower
may proceed to cause Mortgage Borrower to offset the amounts set forth in
Borrower’s notice.

 

 -94- 

 

  

(v)         Subject to the rights of Mortgage Lender and Mortgage Borrower under
the Mortgage Loan Documents, if any action, proceeding, motion or notice shall
be commenced or filed in respect of Master Lessor of all or any part of the
Property in connection with any case under the Bankruptcy Code, Lender and
Borrower shall cooperatively conduct and control any such litigation with
counsel agreed upon between Borrower and Lender in connection with such
litigation. Borrower shall, upon demand, pay to Lender all costs and expenses
(including reasonable attorneys’ fees and costs) actually paid or actually
incurred by Lender in connection with the cooperative prosecution or conduct of
any such proceedings. All such costs and expenses shall be secured by the Lien
of the Pledge Agreement.

 

(vi)        Borrower shall promptly, after obtaining knowledge of such filing
notify Lender orally of any filing by or against Master Lessor of a petition
under the Bankruptcy Code. Borrower shall thereafter promptly give written
notice of such filing to Lender, setting forth any information available to
Borrower or Mortgage Borrower as to the date of such filing, the court in which
such petition was filed, and the relief sought in such filing. Borrower shall
promptly deliver to Lender any and all notices, summonses, pleadings,
applications and other documents received by Borrower or Mortgage Borrower in
connection with any such petition and any proceedings relating to such petition.

 

(vii)       if Lender, its nominee, designee, successor, or assignee acquires
title and/or rights of Mortgage Borrower under the Master Lease by reason of
foreclosure of the Pledge Agreement, assignment in lieu of foreclosure or
otherwise, such party shall (x) succeed to all of the rights of and benefits
accruing to Mortgage Borrower under the Master Lease, and (y) be entitled to
exercise all of the rights and benefits accruing to Mortgage Borrower under the
Master Lease.

 

5.1.36.    Operating Lease.

 

(a)          Borrower and Equity Owner each represents, covenants and warrants
that it is the express intent of Mortgage Borrower and Operating Lessee that the
Operating Lease constitute a lease under applicable real property laws and laws
governing bankruptcy, insolvency and creditors’ rights generally, and that the
sole interest of Operating Lessee in the Viceroy Property is as tenant under the
Operating Lease and the owner of certain tangible and intangible assets. In the
event that it shall be determined that the Operating Lease is not a lease under
applicable real property laws and laws governing bankruptcy, insolvency and
creditors’ rights generally, and that the interest of Operating Lessee in the
Viceroy Property is other than that of tenant under the Operating Lease,
Borrower and Equity Owner each hereby covenants and agrees that it shall cause
Operating Lessee’s interest in the Viceroy Property, however characterized, to
continue to be subject and subordinate to the lien of the Pledge Agreement on
all the same terms and conditions as contained in the Operating Lease and the
Pledge Agreement subject to the rights of Mortgage Lender under the Mortgage
Loan Documents.

 

 -95- 

 

  

(b)          Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to (i) promptly deliver to Lender a copy of any written notice
of default under the Operating Lease received by any such party; and (ii)
promptly give notice to Lender of any notice that Mortgage Borrower receives
which indicates that Operating Lessee is terminating the Operating Lease or that
Operating Lessee is otherwise discontinuing its operation of the Viceroy
Property.

 

(c)          Without Lender’s prior written consent until the Debt is paid in
full, Borrower shall not cause or permit Mortgage Borrower and Equity Owner
shall not cause or permit Operating Lessee to (a) surrender, terminate or cancel
the Operating Lease, (b) reduce or consent to the reduction of the term of the
Operating Lease to less than two (2) years beyond the Extended Maturity Date of
the Loan, or (c) modify, change, supplement, alter or amend any material
provision in the Operating Lease or any of Mortgage Borrower’s or Operating
Lessee’s rights and remedies under the Operating Lease. Consent by Lender to one
amendment, change, agreement or modification shall not be deemed to be a waiver
of the right to require consent to other, future or successive amendments,
changes, agreements or modifications.

 

(d)          Borrower shall not permit or cause Mortgage Borrower and Equity
Owner shall not permit or cause Operating Lessee to waive, excuse, condone or in
any way release or discharge the other party under the Operating Lease of or
from such party’s obligations, covenant and/or conditions under the Operating
Lease without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(e)          Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, Borrower (on behalf of itself and Mortgage Borrower) and Equity Owner
(on behalf of itself and Operating Lessee) hereby assigns to Lender, as further
security for the payment and performance of the Debt and observance of the
terms, covenants and conditions of this Agreement and the other Loan Documents,
all of the rights, privileges and prerogatives of Mortgage Borrower, as
landlord, and Operating Lessee, as tenant, as applicable, under the Operating
Lease to surrender the leasehold estates created by the Operating Lease or to
terminate, cancel, modify, change, supplement, alter or amend the Operating
Lease. Notwithstanding the foregoing provisions, the foregoing rights of Lender
shall be exercisable by Lender only following, and during the continuance of, an
Event of Default and subject to the rights of Mortgage Lender under the Mortgage
Loan Documents,. Any surrender of the leasehold estate created by the Operating
Lease or termination, cancellation, modification, change, supplement, alteration
or amendment of the Operating Lease other than in accordance with the terms of
this Section 5.1.36 shall be void and of no force or effect.

 

 -96- 

 

 

(f)          In the event of the bankruptcy, reorganization or insolvency of
Mortgage Borrower or Operating Lessee, any attempt by Borrower or Equity Owner
to cause or permit Mortgage Borrower or Operating Lessee to surrender its
leasehold estate, or any portion thereof, under the Operating Lease, or any
attempt under such circumstances by Borrower or Equity Owner to cause or permit
Mortgage Borrower or Operating Lessee to terminate, cancel or acquiesce in the
rejection of the Operating Lease without the consent of Lender shall be null and
void. Borrower and Equity Owner each hereby expressly (on behalf of itself and
Mortgage Borrower and Operating Lessee) releases, assigns, relinquishes and
surrenders unto Lender all of its right, power and authority to terminate,
cancel, acquiesce in the rejection of, modify, change, supplement, alter or
amend the Operating Lease in any respect, either orally or in writing, in the
event of the bankruptcy, reorganization or insolvency of Mortgage Borrower or
Operating Lessee, and any attempt on the part of Borrower or Equity Owner to
cause or permit Mortgage Borrower or Operating Lessee to exercise any such right
without the consent of Lender shall be null and void. Subject to the rights of
Mortgage Lender under the Mortgage Loan Documents, each of Borrower and Equity
Owner hereby irrevocably appoints Lender as its true and lawful attorney-in-fact
which power of attorney shall be coupled with an interest, for the purpose of
exercising the rights of Mortgage Borrower or Operating Lessee pursuant to
Section 365(h) of the Bankruptcy Code or any successor to such Section (i) to
obtain for the benefit of Mortgage Borrower or Operating Lessee or Lender a
right to possession or statutory term of years derived from or incident to the
Operating Lease, or (ii) to treat the Operating Lease as terminated.

 

(g)          Notwithstanding the rejection of the Operating Lease by Mortgage
Borrower, as debtor in possession, or by a trustee for Mortgage Borrower,
pursuant to Section 365 of the Bankruptcy Code, neither the lien of the Security
Instruments nor the Pledge Agreement nor Lender’s rights with respect to the
Operating Lease shall be affected or impaired by reason thereof. In the event
that Operating Lessee shall remain in possession of the Property following a
rejection of the Operating Lease by Mortgage Borrower, as debtor in possession,
or by a trustee for Mortgage Borrower, Equity Owner agrees that it shall not
cause or permit Operating Lessee to exercise any right of offset against the
rent payable under the Operating Lease, pursuant to Section 365(h)(2) of the
Bankruptcy Code, without the prior consent of Lender thereto.

 

(h)          Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, and during the existence of an Event of Default, Lender shall have
the right, but shall be under no obligation, to exercise on behalf of Mortgage
Borrower or Equity Owner any renewal or extension options under the Operating
Lease if Mortgage Borrower and/or Operating Lessee shall fail to exercise any
such options. Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, and during the existence of an Event of Default, Equity Owner hereby
absolutely and unconditionally assigns and grants to Lender (on behalf of itself
and Operating Lessee) Operating Lessee’s irrevocable power of attorney, coupled
with an interest, to exercise any renewal or extension options under the
Operating Lease on behalf of and in the name of Operating Lessee following
Operating Lessee’s failure to do so, and to take at any time any or all other
actions on behalf of Operating Lessee required for the preservation of the
Operating Lease. Subject to the rights of Mortgage Lender under the Mortgage
Loan Documents, Borrower hereby absolutely and unconditionally assigns and
grants to Lender (on behalf of itself and Mortgage Borrower) Mortgage Borrower’s
irrevocable power of attorney, coupled with an interest, to exercise any renewal
or extension options under the Operating Lease on behalf of and in the name of
Mortgage Borrower following Mortgage Borrower’s failure to do so, and to take at
any time following the occurrence and during the existence of an Event of
Default any or all other actions on behalf of Mortgage Borrower required for the
preservation of the Operating Lease.

 

(i)          In connection with any Securitization or other sale, assignment,
transfer or participation of all or any portion of the Loan and otherwise no
more often than one time per calendar year, Borrower shall cause Mortgage
Borrower and Equity Owner shall cause Operating Lessee to, within fifteen (15)
days after request by Lender, execute, acknowledge and deliver a statement
certifying the items listed in subsections (a) through (g) of this
Section 5.1.36, with such exceptions as shall be necessary to cause such
statement to be factually correct in all material respects.

 

 -97- 

 

  

(j)          Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to, from time to time, deliver to Lender such certificates of
estoppel with respect to compliance by Mortgage Borrower and Operating Lessee
with the terms of the Operating Lease as may be reasonably requested by Lender.

 

5.1.37.   Condominiums. With respect to each Condominium, Borrower hereby
covenants as follows:

 

(a)          Borrower shall promptly pay (or cause Mortgage Borrower to pay or
cause to be paid) all Common Charges imposed on Mortgage Borrower pursuant to
the Condominium Documents when the same become due and payable with respect to
the Units owned by Mortgage Borrower. Borrower shall (or shall cause Mortgage
Borrower to) deliver to Lender, promptly upon Lender’s request, evidence
satisfactory to Lender that the Common Charges have been so paid or are not then
delinquent with respect to the Units owned by Mortgage Borrower. Borrower shall
(or shall cause Mortgage Borrower to) promptly notify Lender of (I) any
adjustments made to the amount of Common Charges due under the Condominium
Documents and (II) the imposition of any additional Common Charges under the
Condominium Documents.

 

(b)          Borrower acknowledges and agrees that the Units owned by Mortgage
Borrower are within the definition of “Property” under this Agreement and, as
such, Borrower shall cause Mortgage Borrower to cause the same to be insured in
accordance with Article 6 of the Mortgage Loan Agreement and this Agreement.

 

(c)          Borrower hereby covenants and agrees to cause Mortgage Borrower to
provide to the Board on the Closing Date a copy of the applicable Security
Instruments with respect to the Individual Property subject to the Condominium
Documents, the name and address of Lender and Servicer, and a general
description of the Loan.

 

(d)          Borrower shall cause Mortgage Borrower to observe and perform (and
where legally possible, cause the Board to observe and perform) each and every
term to be observed or performed by Mortgage Borrower and/or the Board in all
material respects pursuant to the Condominium Documents. Borrower shall not
permit or cause Mortgage Borrower to waive, excuse, condone or in any way
release or discharge any party to the Condominium Documents of or from such
party’s obligations, covenant and/or conditions under the Condominium Documents
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

(e)          Borrower shall cause Mortgage Borrower to obtain resignation
letters from each voting member of the Board and any officers of the Condominium
appointed by Mortgage Borrower to be held by Lender in escrow and submitted upon
the occurrence and continuance of an Event of Default and Borrower shall cause
Mortgage Borrower to obtain the agreement of the Board and the officers of the
Condominium to have Lender appoint each voting member of the Board upon the
occurrence and during the continuance of an Event of Default.

 

 -98- 

 

  

(f)          Borrower shall cause Mortgage Borrower to, and Mortgage Borrower
shall use commercially reasonable efforts to cause the Board to, (i) maintain
the Condominium and the Units in good condition and repair, (ii) promptly comply
with all Legal Requirements applicable to the Condominium and the Units, (iii)
subject to the Condominium Documents, promptly repair, replace or rebuild any
part of the Condominium and the Units which may be damaged or destroyed by any
Casualty or which may be affected by any Condemnation and Borrower shall not
permit or cause Mortgage Borrower in such event to vote to not repair, restore
or rebuild the Condominium without the prior written consent of Lender (not to
be unreasonably withheld, conditioned or delayed), and (iv) subject to the
Condominium Documents, complete and pay for, within a reasonable time, any
structure at any time in the process of construction or repair on the
Condominium and the Units.

 

(g)          Without the prior written consent of Lender, which consent shall
not be unreasonably withheld, delayed or conditioned, Borrower shall not permit
or cause Mortgage Borrower to permit (to the extent Mortgage Borrower has the
ability to control the same) any of the terms or provisions of the Condominium
Documents to be modified or amended in any manner or permit the Condominium to
be terminated, withdrawn from a condominium regime, partitioned, subdivided,
expanded or otherwise modified. Consent by Lender to one amendment, change,
agreement or modification shall not be deemed to be a waiver of the right to
require consent to other, future or successive amendments, changes, agreements
or modifications.

 

(h)          Borrower shall cause Mortgage Borrower to use commercially
reasonable efforts to cause the Board to allow Lender to examine the books,
records and receipts of the Condominium upon ten (10) days’ prior written notice
to the Borrower.

 

(i)          Borrower shall (or shall cause Mortgage Borrower to) promptly
deliver to Lender a true and correct copy of all notices of default received by
Borrower or Mortgage Borrower with respect to any obligations or duty of
Mortgage Borrower under the Condominium Documents. Borrower shall deliver (or
shall cause Mortgage Borrower to deliver) to Lender each budget of the
Condominium promptly after receipt thereof. Subject to the rights of Mortgage
Lender under the Mortgage Loan Documents, Lender shall have the right, but not
the obligation, to cure any default by Mortgage Borrower under the Condominium
Documents and Borrower shall cause Mortgage Borrower to use commercially
reasonable efforts to cause the Board to provide Lender (i) forty-five (45) days
to cure any monetary default and ninety (90) days to cure any non-monetary
default, (ii) in the event that any such default cannot be cured by the payment
of money or within such ninety (90) day period, such reasonable time as may be
necessary to cure the default so long as Lender diligently pursues such cure to
completion and continues to perform any monetary obligations of Mortgage
Borrower to the Board, and (iii) in the event that such default is incapable of
cure by Lender, such time as may be required for Lender to institute foreclosure
of the Pledge Agreement with respect to the Collateral subject to the
Condominium and/or otherwise enforce Lender’s rights and remedies under this
Agreement, the Pledge Agreement and the other Loan Documents and prosecute such
foreclosure and/or enforcement to conclusion.

 

 -99- 

 

  

(j)          To the extent that any approval rights, consent rights or other
rights or privileges are granted to a mortgagee in the Condominium Documents,
then such approval rights, consent rights or other rights, protections or
privileges shall be deemed to be contained in this Agreement subject to the
rights of Mortgage Lender under the Mortgage Loan Documents.

 

(k)          Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, Lender shall have the rights and privileges which Mortgage Borrower
has as though Lender were in fact the owner of the Units owned by Mortgage
Borrower and as if, where applicable, it were a “Declarant” under the
Condominium Documents, and as if, where applicable, it were a member of the
Board elected by Mortgage Borrower, which rights and privileges shall include,
without limitation, all voting rights accruing to Mortgage Borrower (and the
members of the Board elected by Mortgage Borrower) under the terms of the
Condominium Documents. Subject to the rights of Mortgage Lender under the
Mortgage Loan Documents, upon the occurrence and continuance of an Event of
Default, Borrower hereby grants to Lender (on behalf of itself and Mortgage
Borrower, subject to the terms of the Condominium Documents, the right to vote
in place of Mortgage Borrower (if and to the extent Mortgage Borrower has a
right to vote) and may exercise any and all of the rights and privileges of
Mortgage Borrower. Subject to the rights of Mortgage Lender under the Mortgage
Loan Documents, Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to vote as Mortgage Borrower’s proxy
and to act with respect to all of said rights so long as such Event of Default
continues hereunder or under any other Loan Documents and Lender has accelerated
the Loan. Written notice from Lender to the Board shall be deemed conclusive as
to the existence of such Event of Default and as to Lender’s rights and
privileges under this Agreement. Notwithstanding anything contained herein to
the contrary, nothing contained herein or otherwise shall render Lender liable
for any Common Charges.

 

(l)          The Board and the Condominium are not a party to any loan, credit
agreement or other arrangement for any extension of credit, whether funded or to
be funded. Borrower shall not cause or permit Mortgage Borrower to, without
Lender’s prior written consent, permit the Board and/or the Condominium to incur
any indebtedness or to encumber the Condominium in connection therewith (other
than the Security Instruments granted by Mortgage Borrower to Mortgage Lender).

 

(m)         In addition to Lender’s consent rights as specified in this
Section 5.1.37, Borrower shall not cause or permit Mortgage Borrower to exercise
any other approval, consent or voting right to which it is entitled under the
Condominium Documents without obtaining Lender’s prior written consent (which
consent shall not be unreasonably withheld or delayed).

 

(n)          Borrower shall cause Mortgage Borrower to (and Mortgage Borrower
shall cause the members of the Board elected by Mortgage Borrower to) attend
each duly called meeting or special meeting of the Board. Subject to the rights
of Mortgage Lender under the Mortgage Loan Documents, Lender shall have the
right to participate in any arbitration proceeding instituted in accordance with
the provisions of the Condominium Documents.

 

 -100- 

 

 

(o)          Borrower acknowledges and agrees that any management agreement with
respect to the Condominium and/or the Units shall be required to be a Management
Agreement (as defined herein) to the extent Mortgage Borrower has the ability to
control the Board or the Condominium and shall be subject to the terms and
conditions of this Agreement and the other Loan Documents.

 

5.1.38.    Collective Bargaining Agreement.

 

(a)          Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to timely comply, and, to the extent that it has authority to
do so, to require the Manager of the Viceroy Property (the “Viceroy Manager”) to
comply, in all material respects, with all Employment Related Laws and
Obligations as the same relate to the Viceroy Property.

 

(b)          Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee to comply, and, to the extent that it has authority to do so,
to require the Viceroy Manager to comply, in all material respects with the
collective bargaining agreement set forth on Schedule X attached hereto with
respect to the Viceroy Property; provided, however, that, neither Borrower nor
Equity Owner may cause or permit Mortgage Borrower or Operating Lessee to take
such actions or give consent for the Viceroy Manager to take such actions that
would trigger multiemployer pension plan withdrawal liability to the CBA
Multiemployer Plans under Title IV of ERISA without Lender’s consent.  To the
extent that such liability applies, Borrower shall cause Mortgage Borrower and
Equity Owner shall cause Operating Lessee to pay or, to the extent that it has
authority to do so, to require the Viceroy Manager to pay, its portion of any
such liability in full in accordance with the provisions of ERISA, the
collective bargaining agreement set forth on Schedule X attached hereto, the CBA
Multiemployer Plans and any rules, regulations and by-laws established by such
plans.  Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner
shall (or shall cause Operating Lessee to) notify Lender of the occurrence of
any material default or the occurrence of any condition which, but for the
passage of time or the giving of notice, could result in a material default
under the terms of the collective bargaining agreement.

 

(c)          Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to) promptly notify Lender in the
event Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor,
Operating Lessee, the Viceroy Manager or any of their respective Affiliates
receives written notice from a CBA Multiemployer Plan that it will be the
subject of an audit by the CBA Multiemployer Plan. In the event Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee or the
Viceroy Manager fails to timely pay its obligations under the CBA Multiemployer
Plans, Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner
shall (or shall cause Operating Lessee to) continually provide Lender with up to
date written information regarding Borrower’s, Equity Owner’s, Mortgage
Borrower’s, Operating Lessee Pledgor’s, Operating Lessee’s or the Viceroy
Manager’s actions to remedy any such failure.

 

 -101- 

 

 

(d)          Promptly upon receipt of same, Borrower shall (or shall cause
Mortgage Borrower to) and Equity Owner shall (or shall cause Operating Lessee
to) provide Lender with copies of the following: (i) all notices from the CBA
Multiemployer Plan to Borrower, Equity Owner, Mortgage Borrower, Operating
Lessee Pledgor, Operating Lessee or the Viceroy Manager, (ii) notices from the
applicable CBA Multiemployer Plan to Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor, Operating Lessee or the Viceroy Manager stating that
such CBA Multiemployer Plan is determined to be in critical or endangered
status, (iii) notices and demands from the CBA Multiemployer Plans to Borrower,
Equity Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee or
the Viceroy Manager regarding actual or potential withdrawal liability under any
such CBA Multiemployer Plan, and (iv) written requests to the CBA Multiemployer
Plans from Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor,
Operating Lessee or the Viceroy Manager for estimates of potential or actual
withdrawal liability under such CBA Multiemployer Plans along with copies of the
actual estimates when received by Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor, Operating Lessee or the Viceroy Manager.

 

5.1.39.    Required Repairs and Environmental Remediation.

 

(a)          Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to), as applicable, perform the
repairs and environmental remediation at the Properties, as more particularly
set forth in the Property Condition Reports and the Environmental Reports set
forth on Schedule XI attached hereto, as delivered to Lender on or prior to the
Closing Date (such repairs and environmental remediation hereinafter referred to
as “Required Repairs”). Borrower shall (or shall cause Mortgage Borrower to) and
Equity Owner shall (or shall cause Operating Lessee to), as applicable, complete
the Required Repairs on or before the required deadline for each repair as set
forth on Schedule XII attached hereto, provided that, with respect to item
numbers 1 and 3-6 set forth on Schedule XII attached hereto, in the event that
any such repair cannot be completed on or before the applicable deadline, Lender
shall extend such deadline for such reasonable time as may be necessary to
complete the repair so long as Borrower shall (or shall cause Mortgage Borrower
to) and Equity Owner shall (or shall cause Operating Lessee to) diligently
pursue such repair to completion. With respect to item numbers 1 and 6 set forth
on Schedule XII attached hereto, to the extent any Tenant is responsible for
such repairs under the applicable Lease with Mortgage Borrower, Borrower shall
cause Mortgage Borrower to give notice of the repairs to be completed to the
applicable Tenant and shall use commercially reasonable efforts to cause such
Tenant to complete the repairs on or before the required deadline for such
repair as set forth on Schedule XII attached hereto; provided, however, that
Borrower and Mortgage Borrower shall be required to complete such repairs to the
extent the applicable Tenant fails to do so. With respect to item numbers 2 and
5 set forth on Schedule XII attached hereto, to the extent any Board or other
Unit owner is responsible for such repairs under the applicable Condominium
Documents, Borrower shall cause Mortgage Borrower to give notice to the Board of
the repairs to be completed and shall cause Mortgage Borrower to use
commercially reasonable efforts to cause the Board (or cause the Board to cause
the applicable Unit owners) to complete the repairs on or before the required
deadline for such repair as set forth on Schedule XII attached hereto. It shall
be an Event of Default under this Agreement if Borrower or Equity Owner (as
applicable) (or Mortgage Borrower or Operating Lessee (as applicable)) does not
complete the Required Repairs at the applicable Individual Property by the
required deadline for each repair as set forth on Schedule XII attached hereto
(as may be extended pursuant to this clause (a)), other than with respect to
item numbers 2 and 5 set forth on Schedule XII attached hereto to the extent
Borrower shall have given notice to the Board of the repairs to be completed and
shall have used commercially reasonable efforts to cause the Board (or cause the
Board to cause the applicable Unit owners) to complete the repairs on or before
the required deadline for such repair.

 

 -102- 

 

  

(b)          Upon completion of the Required Repairs on or prior to the required
deadline (as may be extended pursuant to clause (a) above), Lender shall have
received (i) an Officer’s Certificate stating that all Required Repairs at the
applicable Individual Property have been completed in good and workmanlike
manner and in accordance with all applicable federal, state and local laws,
rules and regulations, including, without limitation, Environmental Law, such
Officer’s Certificate to be accompanied by a copy of any license, permit or
other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (ii) at Lender’s option, a title search for such
Individual Property indicating that such Individual Property is free from all
liens, claims and other encumbrances not previously approved by Lender, and
(iii) such other evidence as Lender shall reasonably request that the Required
Repairs at such Individual Property have been completed and paid in full.

 

5.1.40.    UCC Insurance Policy. If Borrower or Equity Owner is required to
deliver to Lender a UCC Insurance Policy with respect to the Collateral dated as
of the Closing Date pursuant to the terms and conditions of the Loan Documents,
such UCC Insurance Policy shall (i) be issued by a title company acceptable to
Lender, (ii) provide coverage in the amount of the outstanding principal balance
of the Loan, (iii) insure Lender that the Pledge Agreement insured by such UCC
Insurance Policy creates a valid first priority lien on the Collateral of the
requisite priority, free and clear of all exceptions from coverage other than
the standard exceptions and exclusions from coverage, and (iv) name Lender as
insured. All UCC Insurance Policies delivered pursuant to the terms of the Loan
Documents shall be assignable in accordance with the terms thereof. Lender shall
have received evidence that all premiums in respect of any UCC Insurance Policy
have been paid or will be paid on the Closing Date.

 

5.1.41.    Mortgage Borrower, Operating Lessee and Operating Lessee Pledgor
Covenants. Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee and Operating Lessee Pledgor (as applicable) to comply with all
of its obligations with which Mortgage Borrower, Operating Lessee and Operating
Lessee Pledgor (as applicable) has covenanted to comply under the Mortgage Loan
Agreement and all other Mortgage Loan Documents (including, without limitation,
affirmative and negative covenants set forth in the Mortgage Loan Agreement)
whether the Mortgage Loan has been repaid or the related Mortgage Loan Document
has been otherwise terminated, unless otherwise consented to in writing by
Lender (such consent not to be unreasonably withheld, conditioned or delayed).
Borrower shall cause Mortgage Borrower, and Equity Owner shall cause Operating
Lessee and Operating Lessee Pledgor to promptly notify Lender of all written
notices received by Mortgage Borrower, Operating Lessee or Operating Lessee
Pledgor under or in connection with the Mortgage Loan, including, without
limitation, any notice by the Mortgage Lender to Mortgage Borrower, Operating
Lessee or Operating Lessee Pledgor of any default by Mortgage Borrower,
Operating Lessee or Operating Lessee Pledgor (as applicable) in the performance
or observance of any of the terms, covenants or conditions of the Mortgage Loan
Documents on the part of Mortgage Borrower, Operating Lessee or Operating Lessee
Pledgor (as applicable) to be performed or observed, and deliver to Lender a
true copy of each such notice, together with any other consents, notices,
requests or other written correspondence between Mortgage Borrower, Operating
Lessee or Operating Lessee Pledgor (as applicable) and Mortgage Lender.

 

 -103- 

 

  

Section 5.2.          Negative Covenants. From the date hereof until payment and
performance in full of the Debt or the earlier release of the Liens of the
Pledge Agreement encumbering the Collateral in accordance with the terms of this
Agreement and the other Loan Documents, each of Borrower and, solely with
respect to the Viceroy Property, Equity Owner covenants and agrees with Lender
that it will not do, directly or indirectly, any of the following with respect
to its applicable Individual Property:

 

5.2.1.      Operation of Property. (a) No Individual Borrower nor Equity Owner
shall (and shall not cause or permit Mortgage Borrower or Operating Lessee to),
without Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), to the extent such Mortgage Borrower’s or
Operating Lessee’s consent is required: (i) surrender, terminate, cancel, amend
or modify the applicable Management Agreement; provided, that each Individual
Borrower may cause Mortgage Borrower and Equity Owner may cause Operating
Lessee, without Lender’s consent, replace the Manager applicable to its
Individual Property so long as the replacement manager is a Qualified Manager
pursuant to a Replacement Management Agreement and provided, further, that any
Qualified Manager with respect to the Viceroy Hotel shall have all the
appropriate hospitality and liquor licenses and be in compliance with all
applicable Legal Requirements at or prior to the time such Replacement
Management Agreement is entered into and Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to) take
any other actions required to ensure continuous operation of the Viceroy
Property as a hotel; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.

 

(b)          Following the occurrence and during the continuance of an Event of
Default, neither Borrower nor Equity Owner shall cause or permit Mortgage
Borrower or Operating Lessee to exercise any rights, make any decisions, grant
any approvals or otherwise take any action under the Management Agreement
without the prior consent of Lender, which consent may be withheld in Lender’s
sole discretion.

 

5.2.2.      Liens. No Individual Borrower shall (and shall not permit or cause
Mortgage Borrower to) and Equity Owner shall not (and shall not permit or cause
Operating Lessee to) create, incur, assume or suffer to exist any Lien on any
portion of any Individual Property or the Collateral or permit any such action
to be taken, except for Permitted Encumbrances and subject to the contest rights
in accordance with the terms hereof.

 

5.2.3.      Dissolution. No Individual Borrower shall (and shall not permit or
cause Mortgage Borrower to) and Equity Owner shall not (and shall not permit or
cause Operating Lessee to) (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity except as
expressly permitted in the Loan Documents, (b) engage in any business activity
not related to the ownership and operation of the Properties or the Collateral,
as applicable, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
assets of such Borrower except to the extent permitted by the Loan Documents, or
(d) modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, in each case, without
obtaining the prior written consent of Lender.

 

 -104- 

 

  

5.2.4.      Change in Business. No Individual Borrower shall (and shall not
permit or cause Mortgage Borrower to) and Equity Owner shall not (and shall not
permit or cause Operating Lessee to) enter into any line of business other than
the ownership and operation of the Properties or the Collateral, as applicable,
or make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business. Nothing contained in this Section 5.2.4 and
in Section 5.2.4 of the Mortgage Loan Agreement is intended to expand the rights
of Borrower, Equity Owner, Mortgage Borrower and Operating Lessee, as
applicable, contained in Section 5.2.10(d) hereof and Section 5.2.10(d) of the
Mortgage Loan Agreement.

 

5.2.5.      Debt Cancellation. No Individual Borrower nor Equity Owner shall
cancel or otherwise forgive or release any claim or debt owed to Borrower or
Equity Owner by any Person, except for adequate consideration and in the
ordinary course of Borrower’s or Equity Owner’s business.

 

5.2.6.      Zoning. No Individual Borrower shall (and shall not permit or cause
Mortgage Borrower to) and Equity Owner shall not (and shall not permit or cause
Operating Lessee to) initiate or consent to any zoning reclassification of any
portion of its applicable Individual Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of any
Individual Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Lender.

 

5.2.7.      No Joint Assessment. No Individual Borrower shall (and shall not
permit or cause Mortgage Borrower to) and Equity Owner shall not (and shall not
permit or cause Operating Lessee to) suffer, permit or initiate the joint
assessment of its Individual Property (a) with any other real property
constituting a tax lot separate from such Individual Property, and (b) which
constitutes real property with any portion of such Individual Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Individual
Property.

 

5.2.8.      Principal Place of Business and Organization. No Individual Borrower
nor Equity Owner will cause or permit any change to be made in its name,
identity (including its trade name or names), or its corporate or partnership or
other structure unless it shall have first notified Lender in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all reasonable action required by Lender for the purpose
of perfecting or protecting the lien and security interests of Lender pursuant
to this Agreement, and the other Loan Documents and, in the case of a change in
its structure, without first obtaining the prior written consent of Lender,
which consent may be given or denied in Lender’s sole discretion. Upon Lender’s
request, each Borrower and Equity Owner (as applicable) shall, at its sole cost
and expense, execute and deliver additional security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Collateral as a result of such change. Each Borrower’s
and Equity Owner’s principal place of business and chief executive office, and
the place where Borrower and Equity Owner keeps its books and records, including
recorded data of any kind or nature, regardless of the medium or recording,
including software, writings, plans, specifications and schematics, has been for
the preceding four months (or, if less, the entire period of the existence of
Borrower and Equity Owner) and will continue to be the address of Borrower or
Equity Owner set forth at the introductory paragraph of this Agreement (unless
Borrower or Equity Owner (as applicable) notifies Lender in writing at least
thirty (30) days prior to the date of such change). Each Borrower and Equity
Owner shall promptly notify Lender of any change in its organizational
identification number. If each Borrower or Equity Owner does not now have an
organizational identification number and later obtains one, it shall promptly
notify Lender of such organizational identification number.

 

 -105- 

 

  

5.2.9.      ERISA. (a) None of Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee Pledgor, Operating Lessee or Guarantor shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (including but not limited to the exercise by Lender of any of its
rights under the Note, this Agreement or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code or Similar Law.

 

(b)          Each of Borrower, Equity Owner, Mortgage Borrower, Operating Lessee
Pledgor, Operating Lessee and Guarantor further covenants and agrees to deliver
to Lender such certifications or other evidence from time to time throughout the
term of the Loan, as requested by Lender in its sole discretion, that (A) none
of Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor,
Operating Lessee or Guarantor is subject to any state statute regulating
investment of, or fiduciary obligations with respect to governmental plans which
is a Similar Law and (B) with respect to each of Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee and Guarantor, one
or more of the following circumstances is true:

 

(i)          Equity interests therein are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2) as modified by Section 3 (42) of
ERISA;

 

(ii)         Less than twenty-five percent (25%) of each outstanding class of
equity interests therein are held by “benefit plan investors” within the meaning
of 29 C.F.R. §2510.3-101(f)(2), as modified by Section 3(42) of ERISA; or

 

(iii)        Such Person qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

(c)          Each of Borrower, Equity Owner, Mortgage Borrower, Operating Lessee
Pledgor, Operating Lessee and Guarantor will fund or cause to be funded each
Plan established or maintained thereby, or by any ERISA Affiliate thereof, as
the case may be, so that there is never a failure to satisfy the minimum funding
standards, within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA (whether or not such standards are waived) with respect to such Plans.
As soon as possible and in any event within ten (10) days after the Borrower,
Equity Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee or
Guarantor knows that any ERISA Event has occurred with respect to any Plan,
Lender will be provided with a statement, signed by an Authorized Representative
of Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor,
Operating Lessee and/or Guarantor, describing said ERISA Event and the action
which the Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor,
Operating Lessee and/or Guarantor, or an ERISA Affiliate thereof, proposes to
take with respect thereto.

 

 -106- 

 

  

5.2.10.    Transfers. (a) Each Borrower and Equity Owner acknowledges that
Lender has examined and relied on the experience of Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee and their
respective stockholders, general partners, members, principals and (if such
Person is a trust) beneficial owners in owning and operating properties such as
the Properties in agreeing to make the Loan, and will continue to rely on
Mortgage Borrower’s ownership of the Properties and Borrower and Equity Owner’s
ownership of the Collateral as a means of maintaining the value of the
Collateral as security for repayment of the Debt and the performance of the
obligations contained in the Loan Documents. Each Borrower and Equity Owner
acknowledges that Lender has a valid interest in maintaining the value of the
Collateral so as to ensure that, should Borrower default in the repayment of the
Debt or should Borrower or Equity Owner default in the performance of the
obligations contained in the Loan Documents, Lender can recover the Debt by a
sale of the Collateral.

 

(b)          Without the prior written consent of Lender and except to the
extent otherwise expressly set forth in this Section 5.2.10, no Individual
Borrower or Equity Owner shall, nor shall such party permit any Restricted Party
to, do any of the following (individually or collectively, a “Transfer”),
(i) sell, convey, mortgage, grant, bargain, encumber, pledge, assign, grant
options with respect to, or otherwise transfer or dispose of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) any Individual Property or any
part thereof or any legal or beneficial interest therein or the Collateral or
any part thereof or any legal or beneficial interest therein, or (ii) permit a
Sale or Pledge of an interest in any Restricted Party or the Collateral or any
part thereof or any legal or beneficial interest in any of them, other than
pursuant to Leases of space in the Improvements to tenants in accordance with
the provisions of Section 5.1.21 or the Pledge Agreement.

 

(c)          A Transfer shall include, but not be limited to, (i) an installment
sales agreement wherein Borrower, Equity Owner, Mortgage Borrower, Operating
Lessee Pledgor or Operating Lessee agrees to sell one or more Individual
Properties or any part thereof or the Collateral or any part thereof for a price
to be paid in installments; (ii) with the exception of the Operating Lease, an
agreement by Mortgage Borrower or Operating Lessee leasing all or a substantial
part of any Individual Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Mortgage Borrower’s or Operating Lessee’s right, title and
interest in and to any Leases or any Rents; (iii) if a Restricted Party is a
corporation, any merger, consolidation or Sale or Pledge of such corporation’s
stock or the creation or issuance of new stock; (iv) if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the Sale or
Pledge of the partnership interest of any general partner or any profits or
proceeds relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; (vii) the removal or
the resignation of the Manager (including, without limitation, an Affiliated
Manager) other than in accordance with Section 5.1.23 hereof; (viii)
intentionally omitted; and (ix) if Mortgage Borrower or Borrower enters into, or
the Property is subjected to, any PACE Loan.

 

 -107- 

 

  

(d)          Notwithstanding the provisions of this Section 5.2.10, provided
that no Event of Default shall have occurred and be continuing, Lender’s consent
shall not be required in connection with one or a series of Transfers, of not
more than forty-nine percent (49%) of the direct or indirect interests (as the
case may be) in a Restricted Party; provided, however, that, in the case of each
such Transfer, (i) no such Transfer shall result in the change of Control in a
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating
Lessee or Guarantor, (ii) the Properties shall be managed by a Qualified Manager
pursuant to a the Management Agreement or a Replacement Management Agreement,
(iii) if, as a result of the consummation of such Transfer, the organizational
chart of Borrower attached hereto as Schedule V would no longer be accurate,
Borrower shall deliver to Lender an updated organizational chart, together with
an Officer’s Certificate, certifying that such updated organizational chart is
true, correct and complete, (iv) in the event of any Transfer resulting in any
Person and its Affiliates that did not own in the aggregate more than twenty
percent (20%) of the direct or indirect interests in Borrower or Equity Owner
prior to such transfer, owning in excess of twenty percent (20%) of the
ownership interest in Borrower or Equity Owner, Borrower or Equity Owner (as
applicable) shall provide to Lender, not less than ten (10) Business Days prior
to such transfer, the name and identity of each proposed transferee, together
with the names of its controlling principals, the social security number or
employee identification number of such transferee and controlling principals,
and such transferee’s and controlling principal’s home address or principal
place of business, and home or business telephone number and (A) the proposed
transferee must satisfy Lender’s then current “know your customer” standards and
(B) Borrower shall have provided to Lender an Officer’s Certificate identifying
the name and address of the proposed transferee and affirming that such proposed
transferee is not a Embargoed Person. Notwithstanding the provisions of this
Section 5.2.10, Lender’s consent shall not be required in connection with the
pledges (or foreclosure of any thereof in accordance with the applicable pledge
agreement, or the exercise of any other remedies pursuant to the Loan Documents,
Mortgage Loan Documents or additional mezzanine loan documents entered into
pursuant to Section 9.1.3(b) hereof, as applicable, or acceptance of a
deed-in-lieu or an assignment-in-lieu of any thereof) pursuant to the Mortgage
Loan Documents, the Pledge Agreement or this Agreement and no such pledge,
foreclosure, exercise of remedies or assignment or transfer in lieu of
foreclosure thereof shall in any way be deemed a violation of this Agreement. In
addition, at all times, Guarantor must continue to Control Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee and any
Affiliated Manager and own, directly or indirectly, at least a fifty-one percent
(51%) legal and beneficial interest in Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee Pledgor, Operating Lessee and any Affiliated Manager.
Notwithstanding anything to the contrary herein, no withdrawal, removal or
replacement of any advisor to Guarantor shall be deemed a Transfer or a change
in Control or a violation of any provisions of this Agreement or the Loan
Documents. Borrower and Guarantor shall provide to Lender reasonable prior
written notice of such withdrawal, removal or replacement.

 

 -108- 

 

  

(e)          Notwithstanding the foregoing, neither Lender’s consent nor notice
to Lender shall be required in connection with the issuance of any share or
stock or any sale or transfer by a shareholder in any corporation or REIT of the
shares of which are publicly traded on the New York Stock Exchange or any other
nationally or internationally recognized securities exchange or quoted on a
nationally or internationally recognized automated quotation system, including,
without limitation, NASDAQ, nor shall any such sale, transfer or issuance of
stock constitute a prohibited Transfer hereunder.

 

(f)          Lender shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder in order to declare
the Debt immediately due and payable upon a Transfer without Lender’s consent.

 

5.2.11.    Ground Lease. (a) Borrower shall not cause or permit Mortgage
Borrower to, without Lender’s written consent (which consent may not be
unreasonably withheld, delayed or conditioned), fail to exercise any option or
right to renew or extend the term of any Ground Lease, and Borrower shall give
prompt written notice to Lender; provided, however, Borrower shall not be
required to cause Mortgage Borrower to exercise any particular such option or
right to renew or extend to the extent Borrower shall have received the prior
written consent of Lender (which consent may not be unreasonably withheld,
delayed or conditioned) allowing Borrower to permit Mortgage Borrower to forego
exercising such option or right to renew or extend. If Borrower shall fail to
cause Mortgage Borrower or Mortgage Borrower shall fail to exercise any such
option or right as aforesaid, Lender may, subject to the rights of Mortgage
Lender under the Mortgage Loan Documents, exercise the option or right as
Mortgage Borrower’s or Borrower’s agent and attorney-in-fact, as provided above
in Lender’s own name or in the name of and on behalf of a nominee of Lender,
after the occurrence of an Event of Default for which Lender has accelerated the
Loan, as Lender may determine in the exercise of its sole and absolute
discretion.

 

(b)          Borrower shall not (and shall not permit or cause Mortgage Borrower
to) waive, excuse, condone or in any way release or discharge any Ground Lessor
under any Ground Lease of or from such Ground Lessor’s obligations, covenant
and/or conditions under the related Ground Lease without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

(c)          Borrower shall not (and shall not permit or cause Mortgage Borrower
to), without Lender’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), surrender, terminate, forfeit,
or suffer or permit the surrender, termination or forfeiture of, or change,
modify or amend the Ground Lease. Consent to one amendment, change, agreement or
modification shall not be deemed to be a waiver of the right to require consent
to other, future or successive amendments, changes, agreements or modifications.
Any acquisition of Ground Lessor’s interest in the Ground Lease by Mortgage
Borrower, Borrower or any Affiliate of Mortgage Borrower or Borrower shall be
accomplished by Mortgage Borrower or Borrower in such a manner so as to avoid a
merger of the interests of lessor and lessee in the Ground Lease, unless consent
to such merger is granted by Lender.

 

 -109- 

 

  

5.2.12.    Master Lease. (a) Borrower shall not (and shall not permit or cause
Mortgage Borrower to) waive, excuse, condone or in any way release or discharge
any Master Lessor under any Master Lease of or from such Master Lessor’s
obligations, covenant and/or conditions under the related Master Lease without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

(b)          Borrower shall not (and shall not permit or cause Mortgage Borrower
to), without Lender’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), surrender, terminate, forfeit,
or suffer or permit the surrender, termination or forfeiture of, or change,
modify or amend the Master Lease. Consent to one amendment, change, agreement or
modification shall not be deemed to be a waiver of the right to require consent
to other, future or successive amendments, changes, agreements or modifications.
Any acquisition of Master Lessor’s interest in the Master Lease by Mortgage
Borrower, Borrower or any Affiliate of Mortgage Borrower or Borrower shall be
accomplished by Borrower or Mortgage Borrower in such a manner so as to avoid a
merger of the interests of lessor and lessee in the Master Lease, unless consent
to such merger is granted by Lender.

 

5.2.13.    WWP Fund. Borrower shall not permit or cause Mortgage Borrower to
withdraw and use the WWP Fund for any purpose other than (a) for application to
the purchase price of the Equity Purchase as part of the consummation thereof
and in accordance with the terms and conditions of this Agreement or the other
Loan Documents, and the Mortgage Loan Agreement and the other Mortgage Loan
Documents, or (b) either prior to the Initial Maturity Date or in connection
with exercising the Extension Option pursuant to Section 2.8 hereof, to deliver
the WWP Fund to Lender or Mortgage Lender for application to prepayment of the
Loan and Mortgage Loan on a pro rata basis, without payment of any prepayment
premium or spread maintenance premium or any other fee or penalty, in accordance
with the terms and conditions set forth in Section 2.4 of the Mortgage Loan
Agreement and Section 2.4 hereof.

 

ARTICLE VI.

 

INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1.          Insurance. Borrower shall cause Mortgage Borrower (and
Equity Owner shall cause Operating Lessee (as applicable)) to (a) maintain at
all times during the term of the Loan the Policies required under the Mortgage
Loan Agreement, and (b) otherwise satisfy all covenants related thereto as
provided in the Mortgage Loan Agreement. Subject to applicable law and the prior
rights of Mortgage Lender under the Mortgage Loan and to the extent not
inconsistent with the terms of the Mortgage Loan Documents, Borrower and Equity
Owner (as applicable) shall cause Lender to (i) be named as certificate holder
on all property policies and as an additional insured on all liability policies
on forms acceptable to Lender, and (ii) be entitled to such notice and consent
rights afforded Mortgage Lender under the applicable terms and conditions of the
Mortgage Loan Agreement relating to the Policies as may be designated by Lender.
Borrower and Equity Owner (as applicable) shall not permit the Policies on which
Mortgage Lender has the protection of a Mortgagee Clause to be canceled without
at least thirty (30) days’ prior notice to Lender. Borrower and Equity Owner (as
applicable) shall provide Lender with evidence of all such insurance required
hereunder and with the other related notices required under the Mortgage Loan
Documents, in each case, on or before the date on which Mortgage Borrower is
required to provide the same to Mortgage Lender. If at any time Lender is not in
receipt of written evidence that the Policies are in full force and effect,
Lender shall have the right, with notice to Borrower, to take such action as
Lender deems necessary to protect its interest in the Properties (or any portion
thereof) and the Collateral (or any portion thereof), including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate after three (3) Business Days’ notice to Borrower
if prior to the date upon which any such overage will lapse or at any time
Lender deems necessary (regardless of prior notice to Borrower) to avoid the
lapse of any such coverage. All expenses incurred by Lender in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by Borrower to Lender upon demand and, until paid, shall be secured by the
Pledge Agreement and shall bear interest at the Default Rate.

 

 -110- 

 

  

Section 6.2.          Casualty. If any Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower and Equity Owner (as applicable) shall give prompt written notice of
such damage to Lender, and Borrower shall (or shall cause Mortgage Borrower to)
and Equity Owner shall (or shall cause Operating Lessee (as applicable) to),
subject to the Condominium Documents, promptly commence and diligently prosecute
the completion of the Restoration of the Individual Property as nearly as
possible to the condition such Individual Property was in immediately prior to
such Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall cause Mortgage Borrower
to pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower or Mortgage Borrower. In addition, subject to the
rights of Mortgage Lender under the Mortgage Loan Agreement, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve the final settlement) with respect to any Casualty with respect to
any Individual Property in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the larger of (x) five percent (5%) of
the Allocated Loan Amount of the applicable Individual Property and (y)
$1,000,000, and Borrower shall deliver to Lender all instruments required by
Lender to permit such participation.

 

Section 6.3.          Condemnation. Borrower and Equity Owner (as applicable)
shall promptly give Lender notice of the actual or threatened commencement of
any proceeding for the Condemnation of any Individual Property and shall deliver
to Lender copies of any and all papers served in connection with such
proceedings. Subject to the rights of Mortgage Lender under the Mortgage Loan
Agreement, Lender may participate in any such proceedings (subject to the
applicable Condominium Documents) in which the Award or the costs of completing
the Restoration are equal to or greater than the larger of (x) five percent (5%)
of the Allocated Loan Amount of the applicable Individual Property and (y)
$1,000,000, and Borrower and Equity Owner (as applicable) shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall (or shall cause Mortgage Borrower to) and Equity
Owner shall (or shall cause Operating Lessee to), as applicable, at its expense,
diligently prosecute any such proceedings, and shall consult with Lender, its
attorneys and experts, and reasonably cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall (or shall cause Mortgage Borrower to) and Equity Owner
shall (or shall cause Operating Lessee to), as applicable, promptly commence and
diligently prosecute the Restoration of the applicable Individual Property and
otherwise comply with the provisions of Section 6.4 of the Mortgage Loan
Agreement. If the Individual Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

 

 -111- 

 

  

Section 6.4.          Restoration. Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to), as
applicable, deliver to Lender all reports, plans, specifications, documents and
other materials that are delivered by Mortgage Borrower to Mortgage Lender under
the Mortgage Loan Agreement in connection with the Restoration of the Property
after a Casualty or Condemnation. Borrower shall cause Mortgage Borrower and
Equity Owner shall cause Operating Lessee to comply with the terms and
conditions of the Mortgage Loan Documents and the Ground Lease and Master Lease
relating to Restoration (including, without limitation, Section 6.4 of the
Mortgage Loan Agreement). Any failure of Mortgage Borrower to comply with the
Mortgage Loan restoration provisions (including, without limitation, Section 6.4
of the Mortgage Loan Agreement) shall be an Event of Default under this
Agreement.

 

Section 6.5.          References to Mortgage Borrower in this Article VI. It is
understood that, with respect to the Viceroy Property, Mortgage Borrower may
delegate to Operating Lessee all of its obligations in this Article VI, so that
all references to the actions or agreements of Mortgage Borrower in this
Article VI shall mean and be deemed to refer to “Mortgage Borrower causing the
Operating Lessee” to perform such actions or agreement.

 

ARTICLE VII.

 

RESERVE FUNDS

 

Section 7.1.          Reserve Funds. Borrower shall cause Mortgage Borrower and
Equity Owner shall cause Operating Lessee (as applicable) to deposit and
maintain each of the Mortgage Loan Reserve Funds as required under the Mortgage
Loan Documents and to perform and comply with all the terms and provisions
relating thereto. If requested by Lender, Borrower and Equity Owner (as
applicable) will promptly provide evidence reasonably acceptable to Lender of
compliance with the foregoing.

 

 -112- 

 

  

Section 7.2.          Reserve Funds, Generally. (a) Subject to the rights of
Mortgage Lender under the Mortgage Loan Agreement, Borrower grants to Agent a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Upon the occurrence of an Event of Default, Agent may, in addition to any and
all other rights and remedies available to Agent, apply any sums then present in
any or all of the Reserve Funds to the payment of the Debt in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Agent.

 

(b)          Borrower shall not, without obtaining the prior consent of Agent,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Agent as the secured party, to be filed with respect thereto.

 

(c)          The Reserve Funds shall be held in an Eligible Account in Permitted
Investments pursuant to an account control agreement reasonably acceptable to
Lender and Borrower. All interest or other earnings on a Reserve Fund (with the
exception of a Reserve Fund holding tax and insurance reserves) shall be added
to and become a part of such Reserve Fund and shall be disbursed in the same
manner as other monies deposited in such Reserve Fund. Borrower shall have the
right to direct Agent to invest sums on deposit in the Eligible Account in
Permitted Investments, provided (a) such investments are then regularly offered
by Agent for accounts of this size, category and type, (b) such investments are
permitted by applicable federal, state and local rules, regulations and laws,
(c) the maturity date of the Permitted Investment is not later than the date on
which the applicable Reserve Funds are required for payment of an obligation for
which such Reserve Fund was created, and (d) no Event of Default shall have
occurred and be continuing. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest or income
earned on the Reserve Funds (with the exception of a Reserve Fund holding tax
and insurance reserves). No other investments of the sums on deposit in the
Reserve Funds shall be permitted except as set forth in this Agreement. Borrower
shall bear all reasonable costs associated with the investment of the sums in
the account in Permitted Investments. Such costs shall be deducted from the
income or earnings on such investment, if any, and to the extent such income or
earnings shall not be sufficient to pay such costs, such costs shall be paid by
Borrower promptly on demand by Agent or any Lender. Agent, each Lender and
Servicer shall have no liability for the rate of return earned or losses
incurred on the investment of the sums in Permitted Investments.

 

(d)          Borrower shall indemnify Agent, each Lender and Servicer and hold
Agent, each Lender and Servicer harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorney’s fees and
expenses) arising from or in any way connected with the Reserve Funds or the
performance of the obligations for which the Reserve Funds were established.
Borrower shall assign to Agent all rights and claims Borrower may have against
all Persons supplying labor, materials or other services which are to be paid
from or secured by the Reserve Funds; provided, however, that Agent may not
pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

 

 -113- 

 

  

(e)          Notwithstanding anything to the contrary contained herein, any
Reserve Funds remaining after the Debt has been paid in full shall be promptly
delivered to Borrower.

 

(f)          Notwithstanding anything to the contrary contained in this
Agreement, if at any time and for any reason Mortgage Lender is not then
requiring each of the Mortgage Loan Reserve Funds to be funded pursuant to the
applicable provisions of the Mortgage Loan Agreement at a time when such
Mortgage Loan Reserve Funds are required to be funded pursuant to the Mortgage
Loan Agreement (it being agreed that the exercise of discretion by Mortgage
Lender or Servicer under the Mortgage Loan Documents, as contemplated in the
Mortgage Loan Documents, shall not be deemed to constitute a waiver) (such
Mortgage Loan Reserve Funds, the “Waived Reserve Funds”), Borrower shall
promptly (i) notify Lender of the same and establish and maintain with Lender
and for the benefit of Lender reserves in replacement and substitution thereof
(the “Substitute Reserves”), which Substitute Reserves shall be Reserve Funds
and subject to all of the same terms and conditions applicable to the Mortgage
Loan Reserve Funds under the Mortgage Loan Documents and (ii) execute any
amendments to this Agreement and/or the Loan Documents relating to the
Substitute Reserves reasonably required by Lender (provided such amendments are
substantially similar to, and impose no greater obligations than, the provisions
set forth in the Mortgage Loan Agreement relating to the same).

 

Section 7.3.          Letters of Credit.

 

(a)          Security for Debt. Each Letter of Credit delivered under this
Agreement shall be additional security for the payment of the Debt. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the right, at its option, to either (a) draw upon any Letter of Credit and to
apply all or any part of such funds to the Debt in such order, proportion or
priority as Agent may determine or (b) hold amounts so drawn as additional
security for the payment of the Debt.

 

(b)          Additional Rights of Agent. In addition to any other right Agent
may have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Agent shall have the additional rights to draw in full any
Letter of Credit: (i) if Agent has received a notice from the Issuing Bank that
the Letter of Credit will not be renewed and a substitute Letter of Credit is
not provided at least fifteen (15) Business Days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) upon receipt of notice
from the Issuing Bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided); or
(iii) if the Issuing Bank shall cease to be an Eligible Institution and Borrower
fails to deliver a replacement Letter of Credit within fifteen (15) Business
Days after Borrower’s receipt of notice from Agent that the Issuing Bank is no
longer an Eligible Institution. If Agent draws on the Letter of Credit pursuant
to this Section 7.3(b) and no Event of Default exists and is continuing, then
Agent shall apply the proceeds of the Letter of Credit to Borrower’s reserve
obligations under this Agreement. Notwithstanding anything to the contrary
contained herein, Agent shall not be obligated to draw upon any Letter of Credit
upon the happening of an event specified in clauses (i), (ii) or (iii) above and
shall not be liable for any losses sustained by Borrower as a result of the
insolvency of the bank issuing the Letter of Credit if Agent has not drawn upon
the Letter of Credit. Borrower shall not be entitled to draw from any Letter of
Credit.

 

 -114- 

 

  

ARTICLE VIII.

 

DEFAULTS

 

Section 8.1.          Event of Default. (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)          if (A) any Monthly Debt Service Payment Amount is not paid on or
before the date it is due, (B) the Debt is not paid in full on the Maturity
Date, or (C) any other portion of the Debt not specified in the foregoing clause
(A) or (B) or any other amount payable to Lender pursuant to the Loan Documents
is not paid on or prior to the date when the same is due; provided, that with
respect to clause (C) only, such failure is continuing for five (5) Business
Days after Lender delivers notice thereof to Borrower, subject to Section 2.6.3
hereof;

 

(ii)         if any of the Taxes or Other Charges are not paid prior to the date
on which any penalties or interest would be due; provided, however, that
Mortgage Lender’s failure to timely pay the Taxes or Other Charges from the
applicable Mortgage Loan Cash Management Account shall not constitute an Event
of Default if sufficient funds collected pursuant to Section 7.2 of the Mortgage
Loan Agreement are available in such account to pay such Taxes or Other Charges
when due and Mortgage Lender fails to apply same when required to do so in
accordance with the Mortgage Loan Agreement;

 

(iii)        if the Policies are not kept in full force and effect, or if
certified copies of the Policies are not delivered to Lender upon request (other
than the Policies with respect to a Condominium held by and in favor of a
Condominium or its Board, and not Mortgage Borrower or Operating Lessee, so long
as Borrower or Equity Owner (as applicable) have caused Mortgage Borrower or
Operating Lessee (as applicable) to diligently use commercially reasonable
efforts to obtain such Policies); provided, however, that Mortgage Lender’s
failure to timely pay the Insurance Premiums from the applicable Mortgage Loan
Cash Management Account shall not constitute an Event of Default if sufficient
funds collected pursuant to Section 7.2 of the Mortgage Loan Agreement are
available in such account to pay such Insurance Premiums when due and Mortgage
Lender fails to apply same when required to do so in accordance with the
Mortgage Loan Agreement;

 

(iv)        if Borrower or Equity Owner Transfers or otherwise encumbers any
portion of any Collateral without Lender’s prior written consent (to the extent
required herein) in violation of the provisions of this Agreement or the Pledge
Agreement;

 

 -115- 

 

  

(v)         if any representation or warranty made by Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor
herein or in any other Loan Document, or made by Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor in
any report, certificate, financial statement or other instrument, agreement or
document furnished to Lender by Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee, Operating Lessee Pledgor or Guarantor shall have been false or
misleading in any material respect as of the date the representation or warranty
was made, provided that, to the extent that Lender reasonably determines that
any such false or misleading representation or warranty was inadvertent, is
non-recurring, and is capable of being cured, then the foregoing shall only
constitute an Event of Default if such Person does not cure such false or
misleading representation or warranty within thirty (30) days following the date
on which Borrower receives notice of such false or misleading representation or
warranty from Lender;

 

(vi)        if Borrower, Equity Owner, Mortgage Borrower, Operating Lessee,
Operating Lessee Pledgor or Guarantor shall (i) make an assignment for the
benefit of creditors or (ii) generally not pay its debts as they become due;

 

(vii)       if a receiver, liquidator or trustee shall be appointed for
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee, Operating Lessee
Pledgor or Guarantor shall be adjudicated as bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor, or if any
proceeding for the dissolution or liquidation of Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor shall
be instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor, as
applicable, upon the same not being discharged, stayed or dismissed within
ninety (90) days;

 

(viii)      if Borrower, Equity Owner, Mortgage Borrower, Operating Lessee,
Operating Lessee Pledgor or Guarantor attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;

 

(ix)         intentionally omitted;

 

 -116- 

 

 

(x)          if Borrower or Equity Owner breaches any of its respective negative
covenants contained in Section 5.2 hereof in any material respect unless
Borrower or Equity Owner (as applicable) promptly corrects such breach within
ten (10) Business Days (or such longer period as is expressly provided for in
this Agreement) after the earlier of (i) receipt of notice from Lender thereof
and (ii) Borrower or Equity Owner (as applicable) gaining knowledge of such
breach, or breaches any representation, warranty or covenant contained in
Section 4.1.30 hereof, unless (A) such breach is immaterial, inadvertent and
non-recurring and (B) such violation or failure to comply does not materially
increase the likelihood of substantive consolidation between Borrower or Equity
Owner (as applicable) and any other entity and such violation or failure is both
susceptible of cure and is promptly corrected by Borrower or Equity Owner (as
applicable) within thirty (30) days after such breach occurs;

 

(xi)         with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower or
Equity Owner shall be in default under such term, covenant or condition after
the giving of such notice or the expiration of such grace period;

 

(xii)        intentionally omitted;

 

(xiii)       if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement) to the extent Borrower, Equity Owner, Operating Lessee Pledgor,
Mortgage Borrower or Operating Lessee (as applicable) receives notice of such
default and fails to promptly cure such default within ten (10) Business Days
thereafter, and Mortgage Borrower or Operating Lessee (as applicable) fails to
enter into a Replacement Management Agreement in accordance with the applicable
terms and conditions of this Agreement prior to the effective termination date
of the Management Agreement by Manager;

 

(xiv)      if Borrower or Equity Owner fails to comply with the covenants as to
Prescribed Laws set forth in Section 5.1.1 hereof;

 

(xv)       Borrower shall fail to obtain and/or maintain the Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement, as applicable, as required
pursuant to Section 2.2.8 hereof;

 

(xvi)      if Borrower or Equity Owner shall continue to be in Default under any
of the other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in this Section 8.1(a), for ten (10) days after notice to
Borrower or Equity Owner (as applicable) from Lender, in the case of any Default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from Lender in the case of any other Default; provided, however,
that if such non-monetary Default is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Borrower
or Equity Owner shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower or Equity Owner in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety (90)
days;

 

 -117- 

 

  

(xvii)     if there shall be default under any of the other Loan Documents
beyond any applicable cure periods contained in such documents, whether as to
Borrower, Equity Owner, the Collateral or any Individual Property, or if any
other such event shall occur or condition shall exist, if the effect of such
event or condition is to accelerate the maturity of any portion of the Debt or
to permit Lender to accelerate the maturity of all or any portion of the Debt;

 

(xviii)    if Borrower or Equity Owner shall continue to be in Default under any
of the terms, covenants or conditions of Section 9.1 hereof, or fails to
cooperate with Lender in connection with a Securitization pursuant to the
provisions of Section 9.1 hereof, each for five (5) Business Days after notice
to Borrower or Equity Owner (as applicable) from Lender;

 

(xix)       if an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, is reasonably likely to result in a Material
Adverse Effect;

 

(xx)        if, without Lender’s consent, any liquor license, hotel license,
and/or other material Permit reasonably required for the operation of the
Viceroy Property as it is operated as of the Closing Date, and the lack of which
would result in a Material Adverse Effect for the Viceroy Property, ceases to be
in full force and effect and, in each instance, such failure shall continue for
thirty (30) days following notice to Borrower, Mortgage Borrower or Operating
Lessee;

 

(xxi)       intentionally omitted;

 

(xxii)      if Mortgage Borrower, Operating Lessee or the Viceroy Manager fails
to make any required contributions related to employees covered by the CBA
Multiemployer Plans after Mortgage Borrower, Operating Lessee and/or the Viceroy
Manager is notified in writing of a failure to make any required contributions
related to employees covered by the CBA Multiemployer Plans and Mortgage
Borrower, Operating Lessee and/or the Viceroy Manager fails to cure any
deficiency or contest the same within sixty (60) days of such notice and Lender
reasonably determines that such failure to make such required contribution would
result in a Material Adverse Effect;

 

(xxiii)     if (A) a default has occurred and continues beyond any applicable
cure period under the Operating Lease, (B) the Operating Lease is amended,
modified or terminated in violation of the terms of this Agreement or (C)
Mortgage Borrower fails to enforce any of the terms and provisions of the
Operating Lease;

 

 -118- 

 

 

(xxiv)    if (A) any Mortgage Borrower shall fail to pay before the expiration
of any applicable notice and grace periods, any Common Charge or any other
charges, fees, assessments or other amounts imposed upon any Mortgage Borrower
under the Condominium Documents, or (B) any Mortgage Borrower shall amend or
consent to the amendment of any of the Condominium Documents to the extent
Mortgage Borrower has the right to vote thereon without Lender’s consent in
contravention of this Agreement or the Mortgage Loan Agreement, or (C) any
Mortgage Borrower shall otherwise be in material default under any material
term, covenant or condition of the Condominium Documents which material default
remains uncured beyond the expiration of the applicable grace or cure period, if
any, and which would otherwise have a Material Adverse Effect on the Property;

 

(xxv)     if (A) a breach or default by Mortgage Borrower under any obligation
contained in the Ground Lease is not cured within any applicable cure period
provided therein, (B) there occurs any event or condition that gives the Ground
Lessor a right to terminate or cancel the Ground Lease, or (C) the Viceroy
Property shall be surrendered or the Ground Lease shall be terminated or
cancelled for any reason or under any circumstances whatsoever, or (D) any of
the terms, covenants or conditions of the Ground Lease shall in any manner be
modified, changed, supplemented, altered, or amended without the prior written
consent of Lender;

 

(xxvi)    if (A) a breach or default by Mortgage Borrower under any obligation
contained in the Master Lease is not cured within any applicable cure period
provided therein, (B) there occurs any event or condition that gives the Master
Lessor a right to terminate or cancel the Master Lease, or (C) the 350 Bleecker
Street Property shall be surrendered or the Master Lease shall be terminated or
cancelled for any reason or under any circumstances whatsoever, or (D) any of
the terms, covenants or conditions of the Master Lease shall in any manner be
modified, changed, supplemented, altered, or amended without the prior written
consent of Lender;

 

(xxvii)   if Mortgage Borrower fails to comply with the covenants as to the
withdrawal and use of the WWP Fund as set forth in Section 5.2.13 hereof and
Section 5.2.13 and Section 7.9.2 of the Mortgage Loan Agreement; or

 

(xxviii)     if a Mortgage Loan Event of Default shall have occurred and is
continuing (provided, however, that the cure by Mortgage Borrower of one
Mortgage Loan Event of Default shall not constitute or be deemed a cure by
Mortgage Borrower or waiver by Lender of any other Mortgage Loan Event of
Default).

 

(b)          Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and Equity Owner and in and to
any or all of the Collateral, including, without limitation, declaring the Debt
to be immediately due and payable, and Lender may enforce or avail itself of any
or all rights or remedies provided in the Loan Documents against Borrower,
Equity Owner and any or all of the Collateral, including, without limitation,
all rights or remedies available at law or in equity; and upon any Event of
Default described in clauses (vi), (vii) or (viii) above, the Debt and all other
obligations of Borrower and Equity Owner hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and each of Borrower and Equity Owner hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

 -119- 

 



 

Section 8.2.          Remedies. (a) Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower and/or Equity Owner under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to,
Borrower or Equity Owner or at law or in equity may be exercised by Lender at
any time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any part of any
Collateral. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, each of Borrower and Equity
Owner agrees that if an Event of Default is continuing (i) Lender is not subject
to any “one action” or “election of remedies” law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Collateral and each Pledge Agreement has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full.

 

(b)          With respect to Borrower, Equity Owner and the Collateral, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to the Collateral or any portion thereof for the satisfaction
of any of the Debt in any preference or priority, and Lender may seek
satisfaction out of the Collateral, or any part thereof, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose the Pledge Agreement or any Collateral in
any manner and for any amounts secured by the Pledge Agreement and/or the other
Loan Documents then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Pledge Agreement or any Collateral to recover such delinquent payments or
(ii) in the event Lender elects to accelerate less than the entire outstanding
principal balance of the Loan, following an Event of Default, Lender may
foreclose the Pledge Agreement or any Collateral to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Pledge Agreement and/or the other Loan Documents as Lender may
elect. Notwithstanding one or more partial foreclosures, the remaining
Collateral shall remain subject to the Pledge Agreement to secure payment of
sums secured by the Pledge Agreement and not previously recovered.

 

 -120- 

 

  

(c)          Following an Event of Default, Lender shall have the right from
time to time to sever the Note and the other Loan Documents into one or more
separate notes, pledge agreements and other security documents (the “Severed
Loan Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower and Equity Owner shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Each of Borrower and Equity Owner hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrower and
Equity Owner ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until an Event of Default has occurred and Lender has accelerated the
Loan. Borrower and Equity Owner shall be obligated to pay any costs or expenses
incurred in connection with the preparation, execution, recording or filing of
the Severed Loan Documents and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower and Equity Owner only as of the Closing Date.

 

(d)          Subject to applicable law, Lender shall have the right from time to
time to partially foreclose the Pledge Agreement or any Collateral in any manner
and for any amounts secured by the Pledge Agreement and/or the other Loan
Documents then due and payable as determined by Lender in its sole discretion,
including the following circumstances: (i) in the event Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Lender may foreclose the Pledge Agreement or any
Collateral to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, following an Event of Default, Lender may foreclose the Pledge Agreement
or any Collateral to recover so much of the Debt as Lender may accelerate and
such other sums secured by the Pledge Agreement and/or the other Loan Documents
as Lender may elect. Notwithstanding one or more partial foreclosures, the
Property shall remain subject to the Security Instruments and the Pledge
Agreement to secure payment of sums secured by the Security Instruments and the
Pledge Agreement, respectively, and not previously recovered.

 

(e)          Any amounts recovered from the Collateral or any other collateral
for the Loan after an Event of Default may be applied by Lender toward the
payment of any interest and/or principal of the Loan and/or any other amounts
due under the Loan Documents in such order, priority and proportions as Lender
in its sole discretion shall determine.

 

(f)          If an Event of Default exists, Lender may (directly or by its
agents, employees, contractors, engineers, architects, nominees, attorneys or
other representatives), but without any obligation to do so and without notice
to Borrower or Equity Owner and without releasing Borrower or Equity Owner from
any obligation hereunder, cure the Event of Default in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender (and
its agents, employees, contractors, engineers, architects, nominees, attorneys
or other representatives) are authorized to enter upon the Property to cure such
Event of Default, and Lender is authorized to appear in, defend, or bring any
action or proceeding reasonably necessary to maintain, secure or otherwise
protect the Properties and the Collateral or the priority of the Lien granted by
the Pledge Agreement.

 

 -121- 

 

  

(g)          If an Event of Default has occurred and is continuing and Lender
has commenced the exercise of its remedies in connection therewith, and subject
to the rights of Mortgage Lender under the Mortgage Loan, Lender may appear in
and defend any action or proceeding brought with respect to the Property and the
Collateral and may bring any action or proceeding, in the name and on behalf of
Borrower, Equity Owner, Operating Lessee Pledgor Mortgage Borrower and/or
Operating Lessee, which Lender, in its sole discretion, decides should be
brought to protect its interest in the Collateral. Lender shall, at its option,
be subrogated to the Lien of any pledge agreement or other security instrument
discharged in whole or in part by the Debt, and any such subrogation rights
shall constitute additional security for the payment of the Debt.

 

(h)          As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

 

Section 8.3.          Remedies Cumulative; Waivers. The rights, powers and
remedies of Lender under this Agreement shall be cumulative and not exclusive of
any other right, power or remedy which Lender may have against Borrower, Equity
Owner or Guarantor pursuant to this Agreement or the other Loan Documents, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower, Equity Owner or Guarantor shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower, Equity Owner or Guarantor or to impair any remedy, right or power
consequent thereon.

 

ARTICLE IX.

 

SPECIAL PROVISIONS

 

Section 9.1.          Securitization.

 

9.1.1.      Sale of Notes and Securitization. (a) Each of Borrower and Equity
Owner acknowledges and agrees that Lender may sell all or any portion of the
Loan and the Loan Documents, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales and/or securitizations, collectively, a “Securitization”).

 

 -122- 

 

 

(b)          In connection with a Securitization or Participation, at the
request of Lender, and to the extent not already required to be provided by or
on behalf of Borrower or Equity Owner under this Agreement, Borrower and Equity
Owner shall use reasonable efforts to provide information not in the possession
of Lender or which may be reasonably required by Lender or take other actions
reasonably required by Lender, in each case in order to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization or Participation (but in no event shall such cooperation
result in any increase in any obligations of Borrower or rights of Lender or
decrease in any rights of Borrower or obligations of Lender under the Loan
Documents or change in any of the economic or monetary provisions of the Loan or
the Loan Documents and not result in any “rate creep” under the Loan Agreement
prior to any Event of Default). Lender shall have the right to provide to
prospective investors and the Rating Agencies any information in its possession,
including, without limitation, financial statements relating to Borrower, Equity
Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee, Guarantor,
if any, the Properties, the Collateral and any Tenant of the Improvements. Each
of Borrower and Equity Owner acknowledges that certain information regarding the
Loan and the parties thereto, the Properties and the Collateral may be included
in a private placement memorandum, prospectus or other disclosure documents.
Each of Borrower and Equity Owner agrees that each of Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee Pledgor, Operating Lessee, Guarantor and
their respective officers and representatives, shall, at Lender’s request, at
Lender’s sole cost and expense subject to Section 9.1.2 hereof, cooperate with
Lender’s efforts to arrange for a Securitization or Participation in accordance
with the market standards to which Lender customarily adheres and/or which may
be required by prospective investors and/or the Rating Agencies in connection
with any such Securitization or Participation (as applicable). Borrower, Equity
Owner and Guarantor agree to review, at Lender’s request in connection with the
Securitization, the Disclosure Documents as such Disclosure Documents relate to
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating
Lessee, Guarantor, Manager, the Properties, the Collateral, the Mortgage Loan
and the Loan, including without limitation, the sections entitled “Risk
Factors,” “Special Considerations,” “Description of the Security Instruments,”
“Description of the Mortgage Loan and Mortgaged Property,” “Description of the
Collateral,” “Description of the Mezzanine Loan,” “The Ground Lease,” “The
Master Lease,” “The Operating Lease,” “The Condominiums,” “The Manager,” “The
Borrower,” “The Ground Lessee”,” “The Master Lessee,” “The Operating Lessee,”
“Description of the Mortgage Borrower” and “Certain Legal Aspects of the
Mortgage Loan” (or sections similarly titled or covering similar subject
matters) and shall confirm that the factual statements and representations
contained in such sections and such other information in the Disclosure
Documents (to the extent such information relates to, or is based on, or
includes any information regarding the Properties, the Collateral, Borrower,
Equity Owner, Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor,
Guarantor, Manager, the Mortgage Loan and/or the Loan) do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading.

 

 -123- 

 

 

(c)          In connection with a Securitization or Participation, Borrower
agrees to make upon Lender’s written request, without limitation, all structural
or other changes to the Loan (including delivery of one or more new component
notes to replace the original note or modify the original note to reflect
multiple components of the Loan and such new notes or modified note may have
different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, creation of one or more additional
mezzanine loans (including amending Borrower’s organizational structure to
provide for one or more additional mezzanine borrowers), delivery of opinions of
counsel acceptable to the Approved Rating Agencies or potential investors and
addressing such matters as the Approved Rating Agencies or potential investors
may require; provided, however, that in creating such new notes or modified
notes or mezzanine notes Borrower shall not be required to modify (i) the
initial weighted average interest rate payable under the Note or take any other
action which would result in “rate creep” prior to any Event of Default,
(ii) the stated maturity of the Note, (iii) the provisions related to pro rata
payment between the Loan, Mortgage Loan and any other mezzanine loans and among
the notes for each such loan prior to an Event of Default, (iv) the aggregate
principal of the Note, (v) any other material economic term of the Loan,
(vi) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents, or (vii) increase the obligations or
decrease the rights of Borrower pursuant to the Loan Documents or increase the
rights or reduce the obligations of Lender, nor shall Borrower (subject to
Section 9.1.3 hereof) be required to modify its organizational structure or make
any other modification, if such modification would cause it or any of its
Affiliates or direct or indirect owners to incur any additional tax liability
not already contemplated by the terms and conditions of this Agreement prior to
any such modification.

 

(d)          If requested by Lender, Borrower and Equity Owner shall provide
Lender, promptly upon request, with any financial statements, financial,
statistical or operating information or other information as Lender shall
reasonably determine necessary or appropriate (including items required (or
items that are required if the Securitization is offered publicly) pursuant to
Regulation AB under the Securities Act, or the Exchange Act, or any amendment,
modification or replacement thereto) or required by any other legal
requirements, in each case, in connection with any private placement memorandum,
prospectus or other disclosure documents or materials or any filing pursuant to
the Exchange Act in connection with the Securitization or as shall otherwise be
reasonably requested by Lender, provided that Borrower and Equity Owner shall
provide such information solely to the extent such information is reasonably
obtainable using systems then in place by Borrower, Equity Owner, Mortgage
Borrower, Operating Lessee Pledgor or Operating Lessee, or otherwise Borrower
and Operating Lessee shall provide such information at Lender’s cost and
expense.

 

9.1.2.      Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor,
Operating Lessee, Guarantor and Manager in connection with Borrower’s complying
with requests made under this Section 9.1 (including, without limitation, the
fees and expenses of the Rating Agencies) shall be paid by Lender, except
Borrower, Equity Owner, Mortgage Borrower, Operating Lessee Pledgor, Operating
Lessee, Guarantor and Manager shall pay their own legal fees in excess of
$5,000.00 except those fees incurred for providing opinions that were not
required to be provided on the Closing Date (excluding any update or “bring
down” of the opinions provided on the Closing Date) but are required in
connection with such Securitization, the fees for which shall be paid or
reimbursed by Lender.

 

 -124- 

 

 

9.1.3.      Mezzanine Loans. (a) Notwithstanding the provisions of Section 9.1
to the contrary, Borrower covenants and agrees that after the Closing Date and
prior to a Securitization, Lender shall have the right to establish different
interest rates and to reallocate the principal balances of each of the Loan and
the Mortgage Loan between each other, provided that (i) the payment of the Loan
and the Mortgage Loan continue to be paid pro rata prior to an Event of Default,
(ii) the weighted average spread of the Loan and the Mortgage Loan following any
such reallocation or modification shall not be changed from the weighted average
interest rate in effect immediately preceding such reallocation or modification
prior to an Event of Default, (iii) the total loan amounts for the mortgage and
mezzanine loans shall equal the then outstanding amount of the Mortgage Loan and
the Loan immediately prior to Lender’s restructuring pursuant to this
Section 9.1.3, (iv) such modifications will not increase Borrower’s obligations
and liabilities under the Loan Documents or Mortgage Borrower’s obligations and
liabilities under the Mortgage Loan Documents, or decrease Borrower’s rights
under the Loan Documents or Mortgage Borrower’s rights under the Mortgage Loan
Documents, or decrease Lender’s obligations under the Loan Documents or Mortgage
Lender’s obligations under the Mortgage Loan Documents, or increase Lender’s
rights under the Loan Documents or Mortgage Lender’s rights under the Mortgage
Loan Documents and (v) no additional mortgage tax shall be due with respect to
the Security Instruments, provided that, if additional mortgage tax shall be due
and Lender shall agree to pay such additional mortgage tax at its sole cost and
expense, such additional mortgage tax shall not prevent Lender from exercising
its rights under this Section 9.1.3(a).

 

(b)          Notwithstanding the provisions of Section 9.1 to the contrary, each
Borrower covenants and agrees that after the Closing Date and prior to a
Securitization, Lender shall have the right to create one or more additional
mezzanine loans (each, a “New Mezzanine Loan”), to establish different interest
rates and to reallocate principal balances of each of the Loan, the Mortgage
Loan and any New Mezzanine Loan(s) amongst each other and to reallocate the
interest rate among the Loan, the Mortgage Loan and any new Mezzanine Loan(s)
and to require the payment of the Loan, the Mortgage Loan and any New Mezzanine
Loan(s) to be made pro rata prior to an Event of Default; provided, that (i) in
no event shall the weighted average interest rate of the Loan, the Mortgage Loan
and any New Mezzanine Loan(s) following any such reallocation or modification
change from the weighted average interest rate for all in effect immediately
preceding such reallocation, modification or creation of any New Mezzanine
Loan(s), and (ii) such New Mezzanine Loan(s) will not increase Borrower’s
obligations and liabilities under the Loan Documents or decrease the rights of
Borrower under the Loan Documents or increase Lender’s rights under the Loan
Documents or Mortgage Lender’s rights under the Mortgage Loan Documents or
decrease Lender’s obligations under the Loan Documents or Mortgage Lender’s
obligations under the Mortgage Loan Documents. Borrower shall execute and
deliver such documents as shall reasonably be required by Lender as promptly as
possible under the circumstances in connection with this Section 9.1.3, all in
form and substance reasonably satisfactory to Borrower, Lender and the Rating
Agencies, including, without limitation, in connection with the creation of any
New Mezzanine Loan, a promissory note and loan documents necessary to evidence
such New Mezzanine Loan, and Borrower and Equity Owner shall execute such
amendments to the Loan Documents and the Mortgage Loan Documents as are
necessary in connection with the creation of such New Mezzanine Loan all of
which shall be on substantially the same terms and conditions as the Loan
Documents. In addition, Borrower shall cause the formation of one or more
special purpose, bankruptcy remote entities as required by Lender in order to
serve as the borrower under any New Mezzanine Loan (each, a “New Mezzanine
Borrower”) and the applicable organizational documents of Borrower and Mortgage
Borrower shall be amended and modified as necessary or required in the formation
of any New Mezzanine Borrower. Further, in connection with any New Mezzanine
Loan, Borrower shall deliver to Lender opinions of legal counsel, in
substantially the same form as were delivered in connection with the Loan, with
respect to due execution, authority and enforceability of the New Mezzanine Loan
and the Loan Documents and Mortgage Loan Documents, as amended, each as
reasonably acceptable to Lender, prospective investors and/or the Rating
Agencies.

 

 -125- 

 

  

9.1.4.      Participations.

 

(a)          Each of Borrower and Equity Owner acknowledges and agrees that
Lender may at any time issue one or participation interests in the Loan (each, a
“Participation”).

 

(b)          Each Lender that sells a participation pursuant to Section 9.1.4(a)
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loan or other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

Section 9.2.          Securitization Indemnification. (a) Each of Borrower and
Equity Owner understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower and Equity Owner will
cooperate with the holder of the Note in updating the Disclosure Document by
providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

 

 -126- 

 

 

(b)          The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement in form reasonably satisfactory to
Lender and the Indemnifying Persons (i) certifying that (A) each Indemnifying
Person has examined those portions of the Disclosure Documents specified by
Lender and provided to such Indemnifying Person which may include, without
limitation, the sections entitled “Risk Factors”, “Special Considerations”,
“Description of the Security Instruments”, “Description of the Mortgage Loans
and Mortgaged Property”, “Description of the Collateral,” “Description of the
Mezzanine Loan,” “The Ground Lease,” “The Master Lease,” “The Operating Lease,”
“The Condominiums,” “The Manager”, “The Borrower,” “The Ground Lessee”,” “The
Master Lessee,” “The Operating Lessee”, “Description of the Mortgage Borrower”
and “Certain Legal Aspects of the Mortgage Loan”, and (B) such sections (to the
extent such information relates to or includes any Provided Information or any
information regarding the Property, the Collateral, Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor, Manager which is
an Affiliate of Borrower, Equity Owner, Mortgage Borrower, Operating Lessee,
Operating Lessee Pledgor or Guarantor, the Mortgage Loan and/or the Loan)
(collectively with the Provided Information, the “Covered Disclosure
Information”), and such Covered Disclosure Information does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading, (ii) jointly and severally indemnifying
Lender, Credit Suisse (whether or not it is the Lender), any Affiliate of Credit
Suisse that has filed any registration statement relating to the Securitization
or has acted as the sponsor or depositor in connection with the Securitization,
any Affiliate of Credit Suisse that acts as an underwriter, placement agent or
initial purchaser of Securities issued in the Securitization, any other
co-underwriters, co-placement agents or co-initial purchasers of Securities
issued in the Securitization, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who Controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”), for any losses, claims, damages, liabilities, costs or expenses
(including, without limitation, reasonable legal fees and expenses for
enforcement of these obligations (collectively, the “Liabilities”)) to which any
such Indemnified Person may become subject insofar as the Liabilities arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Covered Disclosure Information or arise out of or
are based upon the omission or alleged omission to state in the Covered
Disclosure Information a material fact required to be stated therein or
necessary in order to make the statements in the Covered Disclosure Information,
in light of the circumstances under which they were made, not misleading and
(iii) agreeing to reimburse each Indemnified Person for any legal or other
expenses incurred by such Indemnified Person, as they are incurred, in
connection with investigating or defending the Liabilities; provided, however,
that (x) the Indemnifying Person will be liable in any such case under Section
9.1.4(b) only to the extent that any such loss claim, damage or liability arises
out of or is based upon any such untrue statement or omission made therein in
reliance upon and in conformity with information furnished to Lender by or on
behalf of the Indemnifying Person in connection with the preparation of the
Disclosure Document, (y) the Indemnifying Person shall not be obligated to
provide the certification set forth herein or be liable hereunder if such
Indemnifying Person has not been afforded reasonable time under the
circumstances to review and comment on the applicable sections of the applicable
Disclosure Document, and (z) no Indemnifying Person shall be liable in
connection with the above with respect to any statement or omission or any
failure of Lender to accurately transcribe any portion of the Covered Disclosure
Information provided by such Indemnifying Person. This indemnity agreement will
be in addition to any liability which Borrower may otherwise have. Moreover, the
indemnification and reimbursement obligations provided for in clauses (ii) and
(iii) above shall be effective, valid and binding obligations of the
Indemnifying Persons, whether or not an indemnification agreement described in
clause (i) above is provided.

 

 -127- 

 

 

(c)          In connection with any filing pursuant to the Exchange Act in
connection with or relating to the Securitization, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities; provided, however, that (x) the Indemnifying Person will be liable
in any such case under Section 9.2(c) only to the extent that any such loss
claim, damage or liability arises out of or is based upon any such untrue
statement or omission made therein in reliance upon and in conformity with
information furnished to Lender by or on behalf of the Indemnifying Person in
connection with the preparation of the Disclosure Document, (y) the Indemnifying
Person shall not be obligated to provide the certification set forth herein or
be liable hereunder if such Indemnifying Person has not been afforded reasonable
time under the circumstances to review and comment on the applicable sections of
the applicable Disclosure Document, and (z) no Indemnifying Person shall be
liable in connection with the above with respect to any statement or omission or
any failure of Lender to accurately transcribe any portion of the Covered
Disclosure Information provided by such Indemnifying Person.

 

(d)          Borrower shall indemnify Lender and each of its respective
officers, directors, partners, employees, representatives involved in the
origination of the Loan or the Securitization, agents and Affiliates against any
liabilities to which Lender, each of its respective officers, directors,
partners, employees, representatives, agents and Affiliates, may become subject
in connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the liabilities
arise out of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of the Borrowers and Equity Owner to the
Rating Agencies (the “Covered Rating Agency Information”) or arise out of or are
based upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated therein or necessary in order to make the
statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.

 

(e)          Promptly after receipt by an Indemnified Person of notice of any
claim or the commencement of any action, the Indemnified Person shall, if a
claim in respect thereof is to be made against any Indemnifying Person, notify
such Indemnifying Person in writing of the claim or the commencement of that
action; provided, however, that the failure to notify such Indemnifying Person
shall not relieve it from any liability which it may have under the
indemnification provisions of this Section 9.2 except to the extent that it has
been materially prejudiced by such failure and, provided further that the
failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person. After notice from any Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
claim or action, such Indemnifying Person shall not be liable to the Indemnified
Person for any legal or other expenses subsequently incurred by the Indemnified
Person in connection with the defense thereof except as provided in the
following sentence; provided, however, if the defendants in any such action
include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons. The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one (1)
such separate counsel unless such Indemnified Person shall have reasonably
concluded that there is an actual conflict of interest between the Indemnified
Parties seeking separate representation.

 

 -128- 

 

  

(f)          Without the prior written consent of Credit Suisse (which consent
shall not be unreasonably withheld), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Credit Suisse reasonable prior notice
thereof and shall have obtained an unconditional release of each Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceedings. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld).

 

(g)          (f)          The Indemnifying Persons agree that if any
indemnification or reimbursement sought pursuant to this Section 9.2 is finally
judicially determined to be unavailable for any reason or is insufficient to
hold any Indemnified Person harmless (with respect only to the Liabilities that
are the subject of this Section 9.2), then the Indemnifying Persons, on the one
hand, and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

 

 -129- 

 

  

(h)          The Indemnifying Persons agree that the indemnification,
contribution and reimbursement obligations set forth in this Section 9.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings. The Indemnifying Persons further agree that the
Indemnified Persons are intended third party beneficiaries under this
Section 9.2.

 

(i)          The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

 

(j)          Notwithstanding anything to the contrary contained herein, Borrower
shall have no obligation to act as depositor with respect to the Loan or an
issuer or registrant with respect to the Securities issued in any
Securitization.

 

Section 9.3.          Agent.

 

(a)          Column Financial, Inc. (“Column”) shall act as Agent for itself and
the Co-Lenders pursuant to this Section 9.3. Column, by execution hereof, hereby
accepts such appointment as Agent. Borrower acknowledges that Agent shall have
the sole and exclusive authority to execute and perform this Agreement and each
Loan Document on behalf of itself, as a Lender and as agent for itself and the
Co-Lenders. Each Lender acknowledges that Agent shall retain the exclusive right
to grant approvals and give consents and approvals with respect to all matters
requiring Lender’s consent or approval hereunder. Notwithstanding anything to
the contrary in this Agreement, all references herein or in any other Loan
Document to Lender shall mean “Lender” or “Agent on behalf of Lender,” as the
context may require. Each Co-Lender agrees that, with respect to Required Lender
Decisions (as defined in the Co-Lender Agreement), if there are two (2) or more
Co-Lenders that are not Defaulting Lenders (as defined in the Co-Lender
Agreement), then the approval of Co-Lenders that are not Defaulting Lenders and
which cumulatively own not less than sixty percent (60%) of the then aggregate
unpaid principal amount of the Loan (after subtracting the interest or interests
owned by any Defaulting Lenders, given that no Defaulting Lender has voting
rights under the Co-Lender Agreement) shall be required (the “Required Lender
Threshold”). So long as no Event of Default has occurred and is continuing, such
Required Lender Threshold may not be amended or modified without the prior
written consent of Borrower (not to be unreasonably withheld, conditioned or
delayed). Except as otherwise expressly provided herein, Borrower shall have no
obligation to recognize or deal directly with any Co-Lender, and no Co-Lender
shall have any right to deal directly with Borrower with respect to the rights,
benefits and obligations of Borrower under this Agreement, the Loan Documents or
any one or more documents or instruments in respect thereof. Borrower may rely
conclusively on the actions of Agent to bind Lender and the Co-Lenders,
notwithstanding that the particular action in question may, pursuant to this
Agreement be subject to the consent or direction of some or all of the
Co-Lenders. Any Agent may resign as Agent of the Co-Lenders subject to the
reasonable approval of Borrower (not to be unreasonably withheld, conditioned or
delayed); provided, however, that Agent may resign as Agent under this Agreement
and the other Loan Documents without Borrower’s approval or consent if (1)
required by a subpoena, or judicial or administrative process, or (2) if
required by any applicable regulatory authority (including, without limitation,
self-regulatory authorities (including, without limitation, FINRA)), or (3)
neither Agent nor any Affiliate successor or assign doing business in the United
States will be engaged going forward, or is no longer engaged in the United
States of America in the business of holding interests in commercial real estate
loans. Prior to the effectiveness of any such resignation, a successor Agent
shall be determined by the Lenders subject to the reasonable approval of
Borrower (not to be unreasonably withheld, delayed or conditioned) and such
successor Agent shall be appointed effective immediately upon the effective date
of such resignation. The term “Agent” shall mean Column and any successor Agent.

 

 -130- 

 

  

(b)          Notwithstanding any provision to the contrary in this Agreement,
the Agent shall not have any duties or responsibilities to Borrower except those
expressly set forth herein and no covenants, functions, responsibilities,
duties, obligations or liabilities of Agent shall be implied by or inferred from
this Agreement or any other Loan Document, or otherwise exist against Agent.

 

(c)          Except to the extent its obligations hereunder and its interest in
the Loan have been assigned pursuant to one or more assignment and assumption
agreements, Column, in its capacity as a Co-Lender (and not as Agent), shall
have the same rights and powers under this Agreement as any other Co-Lender and
may exercise the same in its capacity as Lender. Lender and the other Co-Lenders
and their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
Borrower, or any Affiliate of Borrower and any Person who may do business with
or own securities of Borrower or any Affiliate of Borrower, all as if they were
not serving in such capacities hereunder and without any duty to account
therefor to each other.

 

(d)          If required by any Co-Lender, Borrower agrees to make reasonable
changes to the Loan (including delivery of one or more new component notes to
replace the original notes or modify the original notes to reflect multiple
components of the Loan and such new notes or modified notes may have different
interest rates and amortization schedules), modifications to any documents
evidencing or securing the Loan, creation of one or more mezzanine loans
(including amending Borrower’s organizational structure to provide for one or
more mezzanine borrowers), delivery of opinions of counsel in substantially
similar form and substance to the opinions of counsel delivered as of the
Closing Date and reasonably acceptable to the Co-Lenders for which the
reasonable, out-of-pocket costs actually incurred shall be paid or reimbursed by
the requesting Lender; provided, however, that in creating such new notes or
modified notes or mezzanine notes or undertaking any of the foregoing, the
foregoing shall not (i) modify the weighted average interest rate payable under
the Note or result in “rate creep” prior to any Event of Default, (ii) modify
the stated maturity of the Note, (iii) modify the provisions related to pro rata
payment between the Loan, the Mortgage Loan and any other mezzanine loans and
among the notes for each such loan prior to an Event of Default, (iv) modify the
aggregate principal of the Note, (v) modify any other material economic term of
the Loan, (vi) decrease the time periods during which Borrower is permitted to
perform its obligations under the Loan Documents, or (vii) increase the
obligations or decrease the rights of Borrower pursuant to the Loan Documents or
increase the rights or reduce the obligations of Lender, nor shall Borrower
(subject to Section 9.1.3 hereof) be required to modify its organizational
structure or make any other modification, if such modification would cause it or
any of its Affiliates or direct or indirect owners to incur any additional tax
liability not already contemplated by the terms and conditions of this Agreement
prior to any such modification.

 

 -131- 

 

  

(e)          Agent, shall maintain at its domestic lending office or at such
other location as Agent and shall designate in writing to each Co-Lender and
Borrower a copy of each assignment and assumption agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan
and the name and address of each Co-Lender’s agent for service of process (the
“Register”). No assignment shall be effective unless recorded in the Register.
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Borrower, Agent, and the Co-Lenders shall treat each
person or entity whose name is recorded in the Register as a Co-Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection and copying by Borrower or any Co-Lender during normal business hours
upon reasonable prior notice to the Agent. For the avoidance of doubt, this
Section 9.3(e) shall be construed so that all Loans are at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and 881
(c)(2) of the Code, and any related Treasury regulations (or any other relevant
or successor provisions of the Code or of such Treasury regulations). A
Co-Lender may change its address and its agent for service of process upon
written notice to Column, as Agent, and to Borrower, which notice shall only be
effective upon actual receipt by Agent and by Borrower, which receipt will be
acknowledged by Agent and by Borrower upon request.

 

(f)          Notwithstanding anything to the contrary set forth herein, no
Lender (together with any Affiliates) may own more than fifty percent (50%) of
the then aggregate unpaid principal amount of the Loan without the prior written
consent of Borrower (not to be unreasonably withheld, conditioned or delayed),
other than Column and its Affiliates, Western Asset Management Company and its
Affiliates, and any trust pursuant to a Securitization (so long as neither
Control of the trust is held, nor more than fifty percent (50%) of the
beneficial interests in such trust is owned, in either case, by any Person
(together with any Affiliates) other than Column and its Affiliates and/or
Western Asset Management Company and its Affiliates), for which such limitation
shall not be applicable.

 

(g)          Notwithstanding any other provision set forth in this Agreement,
Lender or any Co-Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
amounts owing to it in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System).

 

Section 9.4.          No Exculpation. (a)Nothing contained herein shall in any
manner or way release, affect or impair the right of Agent on behalf of Lender
to recover, and Borrower shall be fully and personally liable and subject to
legal action, for any loss, cost, expense, damage, claim or other obligation
(including without limitation reasonable attorneys’ fees and court costs)
incurred or suffered by Lender arising out of or in connection with the Note,
this Agreement, the Pledge Agreement or the other Loan Documents. Agent may
enforce the liability and obligation of Borrower and Equity Owner (as
applicable) to perform and observe the obligations contained in the Note, this
Agreement, the Pledge Agreement or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower. Agent may
bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Pledge Agreement and the other
Loan Documents, or in the Collateral or any other collateral given to Agent
pursuant to the Loan Documents and in the event that any judgment in any such
action or proceeding shall be greater than the extent of Borrower’s or Equity
Owner’s interest in the Collateral and in any other collateral given to Agent,
and Agent may sue for, seek or demand any deficiency judgment against Borrower
in any such action or proceeding under or by reason of or under or in connection
with the Note, this Agreement, the Pledge Agreement or the other Loan Documents.

 

 -132- 

 

  

(b)          Notwithstanding anything to the contrary in this Section 9.4 or any
other provision of this Agreement or any other Loan Document, Equity Owner shall
not be liable to Lender under this Section 9.4 or any other provision of this
Agreement or any other Loan Document (including, without limitation, any
liability for all or any portion of the Debt), provided that, upon the
occurrence of an Event of Default hereunder, Agent shall have the right to
foreclose upon Equity Owner’s interest in the Collateral subject to and in
accordance with the terms hereof and of the Pledge Agreement and any other
collateral securing the Loan in which Equity Owner now or hereafter has any
right, title or interest.

 

(c)          Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, Agent may exercise its rights under
Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code
to file a claim for the full amount of the Debt secured by the Pledge Agreement
or to require that all Properties and the Collateral shall continue to secure
all of the Debt owing to Lender in accordance with the Loan Documents.

 

(d)          In no event shall Borrower or Guarantor have any liability under
this Agreement or any other Loan Document for special, incidental, indirect or
consequential damages.

 

Section 9.5.          Matters Concerning Manager. If (i) the Loan is accelerated
after the occurrence of an Event of Default or the Mortgage Loan is accelerated
after the occurrence of a Mortgage Loan Event of Default occurs and is
continuing, (ii) the Manager shall become subject to a Bankruptcy Action or
(iii) a material default occurs under the Management Agreement beyond any
applicable grace and cure periods, Borrower shall (or shall cause Mortgage
Borrower to) and Equity Owner shall (or shall cause Operating Lessee to), as
applicable, at the request of Lender, terminate the Management Agreement and
replace the Manager with a Qualified Manager pursuant to a Replacement
Management Agreement on terms and conditions reasonably satisfactory to Lender.

 

 -133- 

 

 

Section 9.6.          Servicer. At the option of Lender, the Loan may be
serviced by a master servicer, primary servicer, special servicer and/or trustee
(any such master servicer, primary servicer, special servicer, and trustee,
together with its agents, nominees or designees, are collectively referred to as
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer; provided, however, except as expressly set forth in this Section 9.6,
Borrower shall not be responsible for the regular monthly master servicing fee
or trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender within
five (5) Business Days of a demand for (a) interest payable on advances made by
Servicer with respect to delinquent debt service payments (to the extent charges
are due pursuant to Sections 2.2.4 and 2.3.5 and interest at the Default Rate
actually paid by Borrower in respect of such payments are insufficient to pay
the same) or expenses paid by Servicer or trustee in respect of the protection
and preservation of the Collateral (including, without limitation, payments of
Taxes and Insurance Premiums) and (b) the following costs and expenses,
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees payable by Lender to Servicer (including any
reasonable attorneys’ fees and expenses): (i) as a result of an Event of Default
under the Loan or the Loan becoming specially serviced, an enforcement,
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” of the Loan Documents or of any
insolvency or bankruptcy proceeding; (ii) following an Event of Default, any
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees that are due and payable to Servicer under the
Servicing Agreement or the trustee, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis; (iii) following an Event
of Default, the costs of all property inspections and/or appraisals of the
Property and/or the Collateral (or any updates to any existing inspection or
appraisal) that Servicer or the trustee may be required to obtain (other than
the cost of regular annual inspections required to be borne by Servicer under
the Servicing Agreement or required under the terms and conditions of this
Agreement); or (iv) any special requests made by Borrower, Equity Owner,
Mortgage Borrower, Operating Lessee, Operating Lessee Pledgor or Guarantor
during the term of the Loan including, without limitation, in connection with a
prepayment, assumption or modification of the Loan not otherwise provided for in
this Agreement.

 

Section 9.7.          Intercreditor Agreement. Agent and Mortgage Agent are
parties to the Intercreditor Agreement memorializing their relative rights and
obligations with respect to the Loan and the Mortgage Loan, Borrower, Mortgage
Borrower, the Properties and the Collateral. Borrower hereby acknowledges and
agrees that (i) such Intercreditor Agreement is intended solely for the benefit
of Agent and Mortgage Agent and (ii) Borrower and Mortgage Borrower are not
intended third-party beneficiaries of any of the provisions therein and shall
not be entitled to rely on any of the provisions contained therein. Agent and
Mortgage Agent shall have no obligation to disclose to Borrower the contents of
the Intercreditor Agreement. Borrower’s obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof. In the event that (i) the Mortgage Loan is in default (or the receipt
by Agent from Borrower of a payment would cause the Mortgage Loan to be in
default or would be in breach of any intercreditor agreement between Agent and
Mortgage Agent), (ii) Agent is required pursuant to the terms of any
intercreditor agreement between Agent and Mortgage Agent to pay over to Mortgage
Agent any payment or distribution of assets received from Borrower, whether in
cash, property or securities which is applied to the Debt, including any
proceeds of the Property or any other collateral for the Debt previously
received by Agent on account of the Loan, (iii) Agent has actually paid over
such amounts to Mortgage Agent and such amounts were applied to the Mortgage
Loan, and (iv) Agent has not received such amounts in return from Borrower, then
Borrower agrees to indemnify Agent for any amounts so paid, and any amount so
paid shall continue to be owing pursuant to the Loan Documents as part of the
Debt notwithstanding the prior receipt of such payment by Agent.

 

 -134- 

 

  

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.1.          Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower and Equity Owner, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 10.2.          Lender’s Discretion. Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive. Whenever this Agreement expressly provides that Lender may not
withhold its consent or its approval of an arrangement or term, such provisions
shall also be deemed to prohibit Lender from delaying or conditioning such
consent or approval. Prior to a Securitization, whenever pursuant to this
Agreement the Rating Agencies are given any right to approve or disapprove, or
any arrangement or term is to be satisfactory to the Rating Agencies, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefore.

 

Section 10.3.          Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE
STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER AND
EQUITY OWNER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND
EQUITY OWNER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

 -135- 

 

  

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, EQUITY OWNER
OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW AND EACH OF BORROWER AND EQUITY OWNER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF BORROWER AND
EQUITY OWNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. EACH OF BORROWER AND EQUITY OWNER DOES HEREBY
DESIGNATE AND APPOINT:

 

CORPORATION SERVICES COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER OR EQUITY OWNER IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER OR
EQUITY OWNER (AS APPLICABLE) IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. BORROWER AND EQUITY OWNER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF
ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND
FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW
YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK,
NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

 -136- 

 

 

Section 10.4.          Modification, Waiver in Writing. No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement, or of the Note, or of any other Loan Document, nor consent to any
departure by Borrower or Equity Owner therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower or
Equity Owner, shall entitle Borrower or Equity Owner to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5.          Delay Not a Waiver. Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

 

Section 10.6.          Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section 10.6):

 

If to Agent or Initial Lender:

 

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: N. Dante LaRocca and Sarah Nelson

 

with a copy to:

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attention: David W. Forti, Esq.

 

 -137- 

 

  

If to Borrower or Equity Owner:

 

c/o New York REIT, Inc.

405 Park Avenue

New York, New York 10022

Attention: Michael Ead

 

with a copy to:

 

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022

Attention: John Busillo, Esq.

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

 

Section 10.7.          Trial by Jury. EACH OF LENDER (BY ITS ACCEPTANCE OF THIS
AGREEMENT), BORROWER AND EQUITY OWNER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND EQUITY OWNER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND EQUITY OWNER.

 

Section 10.8.          Headings. The Article and/or Section headings and the
Table of Contents in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

 

Section 10.9.          Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

 -138- 

 

 

Section 10.10.         Preferences. To the extent Borrower makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, Lender
shall have the continuing and exclusive right to apply or reverse and reapply
any and all payments by Borrower to any portion of the obligations of Borrower
hereunder to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

 

Section 10.11.         Waiver of Notice. Each of Borrower and Equity Owner
hereby expressly waives, and shall not be entitled to, any notices of any nature
whatsoever from Lender except with respect to matters for which this Agreement
or the other Loan Documents specifically and expressly provide for the giving of
notice by Lender to Borrower or Equity Owner (as applicable) and except with
respect to matters for which Borrower or Equity Owner is not, pursuant to
applicable Legal Requirements, permitted to waive the giving of notice. Each of
Borrower and Equity Owner hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Agreement or the
other Loan Documents do not specifically and expressly provide for the giving of
notice by Lender to Borrower or Equity Owner, respectively.

 

Section 10.12.         Remedies of Borrower and Equity Owner. In the event that
a claim or adjudication is made that Lender or its agents have acted
unreasonably or unreasonably delayed acting in any case where by law or under
this Agreement or the other Loan Documents, Lender or such agent, as the case
may be, has an obligation to act reasonably or promptly, each of Borrower and
Equity Owner agrees that neither Lender nor its agents shall be liable for any
monetary damages, and Borrower’s and Equity Owner’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

 -139- 

 

 

Section 10.13.         Expenses; Indemnity. (a) Except as expressly provided
otherwise in this Agreement or the other Loan Documents, Borrower covenants and
agrees to pay or, if Borrower fails to pay, to reimburse, Lender upon receipt of
notice from Lender for all costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower and
Equity Owner (including without limitation any opinions requested by Lender as
to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Collateral); (ii) Borrower’s and Equity Owner’s ongoing
performance of and compliance with Borrower’s and Equity Owner’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower or
Equity Owner; (v) securing Borrower’s or Equity Owner’s compliance with any
requests made pursuant to the provisions of this Agreement; (vi) the filing and
recording fees and expenses, title insurance and fees and expenses of counsel
for providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, Equity Owner, Operating Lessee Pledgor, Mortgage Borrower,
Operating Lessee, this Agreement, the other Loan Documents, the Properties, the
Collateral, or any other security given for the Loan, all as provided herein;
and (viii) enforcing any obligations of Borrower or Equity Owner or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Properties and/or the Collateral (including any fees and
expenses reasonably incurred by or payable to Servicer or a trustee in
connection with the transfer of the Loan to a special servicer upon Servicer’s
anticipation of a Default or Event of Default, liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees and
interest payable on advances made by the Servicer with respect to delinquent
debt service payments or expenses of curing Borrowers’ defaults under the Loan
Documents), or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings or any other amounts required under
Section 9.6; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.

 

(b)          Borrower shall indemnify, defend and hold harmless Lender and its
officers, directors, agents, employees (and the successors and assigns of the
foregoing) and any Person who is or will have been involved in the origination
of the Loan, any Person who is or will have been involved in the servicing of
the Loan secured hereby, any Person in whose name the encumbrance created by the
Pledge Agreement is or will have been recorded, any Person who may hold or
acquire or will have held a full or partial direct interest in the Loan
(collectively, the “Lender Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for Lender Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not a Lender Indemnitee
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against any Lender Indemnitee in any manner relating to or arising out
of (i) any breach by Borrower or Equity Owner of its obligations under, or any
material misrepresentation by Borrower or Equity Owner contained in, this
Agreement or the other Loan Documents, or (ii) any breach by Borrower of its
obligations related to the use or intended use of the WWP Fund (collectively,
the “Indemnified Liabilities”); provided, however, that Borrower shall not have
any obligation to any Indemnified Party hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of such Lender Indemnitees. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Lender Indemnitees.

 

 -140- 

 

  

(c)          Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for, any fees and expenses incurred by any Rating
Agency in connection with any Rating Agency review of the Loan, the Loan
Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency following a
Securitization pursuant to the terms and conditions of this Agreement or any
other Loan Document and the Lender shall be entitled to require payment of such
fees and expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

(d)          In no event shall Borrower have any liability hereunder or under
any other Loan Document for special, incidental, indirect or consequential
damages.

 

Section 10.14.      Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

 

Section 10.15.      Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement, any Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower or Equity Owner
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower or Equity
Owner in any action or proceeding brought by any such assignee upon such
documents and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower and Equity Owner.

 

Section 10.16.      No Joint Venture or Partnership; No Third Party
Beneficiaries. (a) Borrower and Equity Owner and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower, Equity Owner and Lender nor to grant Lender any interest in
the Property or the Collateral other than that of pledgee, beneficiary or
lender.

 

(b)          This Agreement and the other Loan Documents are solely for the
benefit of Lender, Equity Owner and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender, Equity Owner and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

 -141- 

 

 

Section 10.17.      Publicity. All news releases, publicity or advertising by
Borrower or their Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, Credit Suisse, or any of their Affiliates may be made
without Lender’s prior approval (but subject to Lender's prior review and
comment) so long as such news release or publicity (1) is consistent with past
practices of Borrower, Guarantor and their Affiliates for commercial real estate
loans and (2) does not refer in any manner to a potential Securitization of the
Loan. Any news release or publicity that does not satisfy both clauses (1) and
(2) of the preceding sentence shall be subject to the prior written approval of
Lender (not to be unreasonably withheld, delayed or conditioned).
Notwithstanding the foregoing, Borrower shall have the right to disclose in any
filing required by applicable regulatory agencies or any other Governmental
Authority any information required by such regulatory agency or other
Governmental Authority upon reasonable prompt written notice to Lender.

 

Section 10.18.      Cross Default; Cross Collateralization; Waiver of
Marshalling of Assets. (a) Each of Borrower and Equity Owner acknowledges that
Lender has made the Loan to Borrower upon the security of its collective
interest in the Collateral and in reliance upon the aggregate of the Collateral
taken together being of greater value as collateral security than the sum of the
Collateral related to each Individual Property taken separately.

 

(b)          To the fullest extent permitted by law, Borrower and Equity Owner,
for itself and its successors and assigns, waives all rights to a marshalling of
the assets of Borrower, Equity Owner, Borrower’s and Equity Owner’s partners and
others with interests in Borrower and Equity Owner, and of the Collateral, or to
a sale in inverse order of alienation in the event of foreclosure of the Pledge
Agreement, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Collateral for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Collateral in preference to every other claimant
whatsoever.

 

Section 10.19.       Waiver of Counterclaim. Each of Borrower and Equity Owner
hereby waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents.

 

Section 10.20.       Conflict; Construction of Documents; Reliance. In the event
of any conflict between the provisions of this Loan Agreement and any of the
other Loan Documents, the provisions of this Loan Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Each of Borrower and Equity
Owner acknowledges that, with respect to the Loan, Borrower shall rely solely on
its own judgment and advisors in entering into the Loan without relying in any
manner on any statements, representations or recommendations of Lender or any
parent, subsidiary or Affiliate of Lender. Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower
or Equity Owner, and each of Borrower and Equity Owner hereby irrevocably waives
the right to raise any defense or take any action on the basis of the foregoing
with respect to Lender’s exercise of any such rights or remedies. Each of
Borrower and Equity Owner acknowledges that Lender engages in the business of
real estate financings and other real estate transactions and investments which
may be viewed as adverse to or competitive with the business of Borrower, Equity
Owner or its Affiliates.

 

 -142- 

 

  

Section 10.21.     Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Each Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s reasonable attorneys’ fees and expenses) in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower, Equity Owner or Lender in connection with the transactions
contemplated herein other than as a result of the gross negligence or willful
misconduct of Lender. The provisions of this Section 10.21 shall survive the
expiration and termination of this Agreement and the payment of the Debt.

 

Section 10.22.     Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Term Sheet dated September 21, 2016 between Guarantor and Lender, are
superseded by the terms of this Agreement and the other Loan Documents.

 

Section 10.23.     Joint and Several Liability. If Borrower consists of more
than one (1) Person, the obligations and liabilities of each Person shall be
joint and several.

 

Section 10.24.      Counterparts. This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart that is executed by the party against whom enforcement of this
Agreement is sought. Handwritten signatures to this Agreement transmitted by
telecopy or electronic transmission (for example, through use of a Portable
Document Format or “PDF” file) shall be valid and effective to bind the party so
signing.

 

Section 10.25.      Cumulative Rights. All of the rights of Lender under this
Agreement hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Lender may determine in its sole judgment.

 

Section 10.26.     Reliance on Third Parties. Lender may perform any of its
responsibilities hereunder through one or more agents, attorneys or independent
contractors. In addition, Lender may conclusively rely upon the advice or
determinations of any such agents, attorneys or independent contractors in
performing any discretionary function under the terms of this Agreement.

 

 -143- 

 

  

Section 10.27.      Consent of Holder. Wherever this Agreement refers to
Lender’s consent or discretion or other rights, such references to Lender shall
be deemed to refer to any holder of the Loan. The holder of the Loan may from
time to time appoint a trustee or Servicer, and Borrower and Equity Owner shall
be entitled to rely upon written instructions executed by a purported officer of
the holder of the Loan as to the extent of authority delegated to any such
trustee or Servicer from time to time and determinations made by such trustee or
Servicer to the extent identified a within the delegated authority of such
trustee or Servicer, unless and until such instructions are superseded by
further written instructions from the holder of the Loan.

 

Section 10.28.      Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

 

(a)          the right to routinely consult with and advise Borrower’s or Equity
Owner’s management regarding the significant business activities and business
and financial developments of Borrower or Equity Owner; provided, however, that
such consultations shall not include discussions of environmental compliance
programs or disposal of hazardous substances. Consultation meetings should occur
on a regular basis (no less frequently than quarterly) with Lender having the
right to call special meetings at any reasonable times and upon reasonable
advance notice;

 

(b)          the right, in accordance with the terms of this Agreement, to
examine the books and records of Borrower and Equity Owner at any reasonable
times upon reasonable notice;

 

(c)          the right, in accordance with the terms of this Agreement,
including, without limitation, Section 5.1.11 hereof, to receive monthly,
quarterly and year end financial reports, including balance sheets, statements
of income, shareholder’s equity and cash flow, a management report and schedules
of outstanding indebtedness; and

 

(d)          the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by
Borrower or Equity Owner of any other significant property (other than personal
property required for the day to day operation of the Property).

 

The rights described above in this Section 10.28 may be exercised by any entity
which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.

 

Section 10.29.    EU Bail-in Requirements. Notwithstanding anything to the
contrary in any Loan Document or in any agreement, arrangement or understanding
between Borrower and Lender, Borrower, Equity Owner, Mortgage Borrower,
Operating Lessee, Operating Lessee Pledgor, Guarantor, any Affiliated Manager,
and Lender acknowledge and accept that any liability of any party to any other
party under or in connection with the Loan Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by:

 

(a)          the effect of any Bail-In Action in relation to any such liability,
including (without limitation):

 

 -144- 

 

  

(i)          a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability; and/or

 

(ii)         a conversion of all, or part of, any such liability into shares,
other securities or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)        a cancellation of any such liability; and

 

(b)          a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to such liability.

 

Section 10.30.      Contributions and Waivers.

 

(a)          As a result of the transactions contemplated by this Agreement,
each Borrower will benefit, directly and indirectly, from each Borrower’s
obligation to pay the Debt and perform its Obligations and, in consideration
therefor, each Borrower desires to enter into an allocation and contribution
agreement among themselves as set forth in this Section 10.30 to allocate such
benefits among themselves and to provide a fair and equitable agreement to make
contributions among each of the Borrowers in the event any payment is made by
any Individual Borrower hereunder to Lender (such payment being referred to
herein as a “Contribution,” and for purposes of this Section 10.30, includes any
exercise of recourse by Lender against any collateral of Borrower and
application of proceeds of such collateral in satisfaction of such Borrower’s
obligations to Lender under the Loan Documents).

 

(b)          Each Borrower shall be liable hereunder with respect to the
Obligations only for such total maximum amount (if any) that would not render
its Obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any State law.

 

(c)          In order to provide for a fair and equitable contribution among
Borrowers in the event that any Contribution is made by an Individual Borrower
(a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Obligations, in the manner and to the extent
set forth in this Section 10.30.

 

(d)          For purposes hereof, the “Benefit Amount” of any Individual
Borrower as of any date of determination shall be the net value of the benefits
to such Borrower and its Affiliates from extensions of credit made by Lender to
(a) such Borrower and (b) to the other Borrowers hereunder and the Loan
Documents to the extent such other Borrowers have guaranteed or mortgaged their
Property to secure the Obligations of such Borrower to Lender.

 

 -145- 

 

  

(e)          Each Borrower shall be liable to a Funding Borrower in an amount
equal to the greater of (A) the (i) ratio of the Benefit Amount of such Borrower
to the total amount of the Obligations, multiplied by (ii) the amount of
Obligations paid by such Funding Borrower, or (B) ninety-five percent (95%) of
the excess of the fair saleable value of the property of such Borrower over the
total liabilities of such Borrower (including the maximum amount reasonably
expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Borrower is deemed made for
purposes hereof (giving effect to all payments made by other Funding Borrowers
as of such date in a manner to maximize the amount of such Contributions).

 

(f)          In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section 10.30 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.

 

(g)          Each Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of Borrower to which
such Reimbursement Contribution is owing.

 

(h)          No Reimbursement Contribution payments payable by a Borrower
pursuant to the terms of this Section 10.30 shall be paid until all amounts then
due and payable by all Borrowers to Lender pursuant to the terms of the Loan
Documents are paid in full. Nothing contained in this Section 10.30 shall limit
or affect in any way the Obligations of any Borrower to Lender under the Note or
any other Loan Documents.

 

(i)           Each Borrower waives (to the extent not prohibited by applicable
law):

 

(i)          any right to require Lender to proceed against any other Borrower
or any other person or to proceed against or exhaust any security held by Lender
at any time or to pursue any other remedy in Lender’s power before proceeding
against Borrower;

 

(ii)         any defense based upon the statute of limitations with respect to
any other Borrower;

 

(iii)        so long as the Loan is outstanding, any defense based upon any
legal disability or other defense of any other Borrower, any guarantor of any
other person or by reason of the cessation or limitation of the liability of any
other Borrower or any guarantor from any cause other than full payment of all
sums payable under the Note, this Agreement and any of the other Loan Documents;

 

 -146- 

 

  

(iv)        any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;

 

(v)         any defense based upon any failure of Lender to give notice of sale
or other disposition of any collateral to any other Borrower; and

 

(vi)        any defense or benefit based upon Borrower’s resignation of the
portion of any obligation secured by the applicable Security Instruments or
Pledge Agreement to be satisfied by any payment from any other Borrower or any
such party.

 

(j)          Each Borrower waives:

 

(i)          all rights and defenses arising out of an election of remedies by
Lender even though the election of remedies, such as nonjudicial foreclosure
with respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;

 

(ii)         all rights and defenses that Borrower may have because any of the
Debt is secured by real property such that: (i) Lender may collect from Borrower
without first foreclosing on any real property or personal property pledged by
any other Borrower, (ii) if Lender forecloses on any real property pledged by
any other Borrower, (a) the amount of the Debt may be reduced only by the price
for which such real property collateral is sold at the foreclosure sale, even if
the real property collateral is worth more than the sale price, (b) Lender may
collect from Borrower even if any other Borrower, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Borrower may have because any of the Debt is secured by real
property; and

 

(iii)        any claim or other right which Borrower might now have or hereafter
acquire against any other Borrower that arises from the existence or performance
of any obligations under the Note, this Agreement, the Pledge Agreement or the
other Loan Documents, including, without limitation, any of the following: (i)
any right of subrogation, reimbursement, exoneration, contribution, or
indemnification; or (ii) any right to participate in any claim or remedy of
Lender against any other Borrower or any collateral security therefor, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law.

 

Section 10.31.     Additional Provisions. Notwithstanding anything to the
contrary contained herein, Borrower hereby agrees as follows:

 

 -147- 

 

  

(a)          Borrower shall cause Mortgage Borrower and Equity Owner shall cause
Operating Lessee (as applicable) (i) in a timely manner and subject to any
applicable cure periods under the Mortgage Loan Documents to perform and observe
all of the terms, covenants and conditions of the Mortgage Loan Documents on the
part of Mortgage Borrower or Operating Lessee (as applicable) to be performed
and observed; and (ii) provide Lender with a copy of any amendment or
modification of, or waiver or consent granted under, the Mortgage Loan Documents
within five (5) Business Days after its receipt thereof.

 

(b)          Each of Borrower and Equity Owner agrees to notify Lender promptly
upon Borrower’s or Equity Owner’s receipt of written notice that a default
exists under the Mortgage Loan Documents.

 

(c)          Lender shall have the right at any time to acquire all or any
portion of the Mortgage Loan or any interest in any holder of, or participant
in, the Mortgage Loan without notice or consent of Borrower or Equity Owner, in
which event Lender shall have and may exercise all rights of Mortgage Lender
thereunder (to the extent of its interest or rights therein), including the
right (i) to declare that the Mortgage Loan is in default in accordance with the
terms of the Mortgage Loan Agreement if such default shall exist under the
Mortgage Loan Documents and (ii) to accelerate the Mortgage Loan indebtedness
during the existence of an Mortgage Loan Event of Default, in accordance with
the terms of the Mortgage Loan Agreement and (iii) to pursue all applicable
remedies against any obligor under the Mortgage Loan Documents pursuant to the
Mortgage Loan Documents.

 

(d)          Notwithstanding anything to the contrary herein, if a Mortgage Loan
Event of Default occurs and is continuing, any cure payment made by Lender shall
be deemed to be (and recorded in the books and records as) an additional advance
under the Loan to the Borrower that is secured by the Collateral followed by a
capital contribution to the Mortgage Borrower and a payment by Mortgage Borrower
to Mortgage Lender.

 

(e)          Except as expressly permitted hereunder, Borrower shall not make or
permit to be made any full prepayment of the Mortgage Loan or any full
refinancing of the Mortgage Loan without the prior written consent of Lender
(other than in connection with a prepayment of the Mortgage Loan expressly
permitted pursuant to this Agreement and the Mortgage Loan Agreement or a
prepayment of the Mortgage Loan with simultaneous prepayment of the Loan).

 

 -148- 

 

 

(f)          If any default or Event of Default (as defined in the Mortgage Loan
Agreement) occurs under the Mortgage Loan Documents beyond applicable notice and
cure periods, each of Borrower and Equity Owner agrees that Lender shall have
the immediate right to (but shall be under no obligation to), without prior
notice to Borrower or Equity Owner: (i) pay all or any part of the Mortgage Loan
and any other sums that are then due and payable, and perform any act or take
any action on behalf of Borrower, Equity Owner, Operating Lessee Pledgor,
Operating Lessee and/or Mortgage Borrower as may be appropriate, to cause all of
the terms, covenants and conditions of the Mortgage Loan Documents on the part
of Mortgage Borrower or Operating Lessee to be performed or observed thereunder
to be promptly performed or observed; and (ii) pay any other amounts and take
any other action as Lender, in its sole and absolute discretion, shall deem
advisable to protect or preserve the rights and interests of Lender in the Loan
and/or the Collateral. Borrower and Equity Owner shall not impede, interfere
with, hinder or delay, and shall not permit Mortgage Borrower and Operating
Lessee to impede, interfere with, hinder or delay, any effort or action on the
part of Lender to cure any default beyond applicable grace or notice periods
under the Mortgage Loan, or to otherwise protect or preserve Lender’s interests
in the Loan and the Collateral following a Mortgage Loan Event of Default or
default beyond applicable grace or notice periods under the Mortgage Loan (other
than a good faith defense of Mortgage Borrower or Operating Lessee that such
Mortgage Loan Event of Default or asserted default under the Mortgage Loan does
not exist). Borrower and Equity Owner hereby grants Lender and its designees the
right to enter upon the Property at any time while an Event of Default exists,
or the assertion by Mortgage Lender that a Mortgage Loan Event of Default has
occurred, under the Mortgage Loan Documents, for the purpose of taking any such
action or to appear in, defend or bring any action or proceeding to protect
Lender’s interest. Lender may take such action as Lender deems necessary to
carry out the intents and purposes of this Section 10.31(f) (including
communicating with Mortgage Lender with respect to any Mortgage Loan defaults),
without prior notice to, or consent from, Borrower, Equity Owner, Operating
Lessee Pledgor, Operating Lessee or Mortgage Borrower. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender. All sums so paid and the costs and expenses incurred by Lender in
exercising rights under this Section 10.31(f) (including its reasonable
attorneys’ fees and costs) (A) shall be added to the Debt, (B) shall bear
interest at the Default Rate for the period from the date that such costs or
expenses were incurred to the date of payment to Lender, and (C) shall be
secured by the Pledge Agreement. Borrower hereby indemnifies Lender from and
against all Losses of any kind or nature whatsoever which may be imposed on,
incurred by or asserted against Lender (but excluding special, incidental,
indirect or consequential damages) as a result of the foregoing actions,
excluding such Losses arising from the willful misconduct or illegal acts of
Lender. In the event that Lender makes any payment in respect of the Mortgage
Loan, Lender shall be subrogated to all of the rights of Mortgage Lender under
the Mortgage Loan Documents against the Property, in addition to all other
rights it may have under the Loan Documents. If Lender shall receive a copy of
any notice of default under the Mortgage Loan Documents sent by Mortgage Lender,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender’s making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section 10.31(f),
except for Lender’s willful misconduct or illegal acts.

 

(g)          Each of Borrower and Equity Owner covenants, subject to the
Mortgage Lender’s rights under the Mortgage Loan, to remit (or cause the
Mortgage Borrower to remit) to Lender all title insurance proceeds paid by the
title insurance company under the owner’s Title Insurance Policy, provided, in
no event shall the sums paid to Lender exceed the amount of the Debt prior to
the acquisition by Lender of some or all of the Collateral.

 

(h)          Borrower shall use commercially reasonable efforts to cause
Mortgage Borrower to, from time to time (but not more often than once in any
twelve (12) month period (unless such request is made in connection with a
Secondary Market Transaction or during the existence of an Event of Default, in
which case such limitation shall not apply), obtain from Mortgage Lender such
certificates of estoppel with respect to compliance by Mortgage Borrower and
Operating Lessee with the terms of the Mortgage Loan Documents as may be
reasonably requested by Lender.

 

 -149- 

 

  

(i)          In connection with the exercise of its rights set forth in the Loan
Documents, Lender shall have the right at any time to discuss the Properties,
the Mortgage Loan, the Loan, and any other matter directly with Mortgage Lender
and any property manager (including Manager) and their respective consultants,
agents or representatives, as applicable, without notice to or permission from
Borrower or Equity Owner, nor shall Lender have any obligation to disclose such
discussions or the contents thereof to Borrower, Equity Owner or any other
Person.

 

(j)          If any action, proposed action or other decision is consented to or
approved by Mortgage Lender, such consent or approval shall not be binding or
controlling on Lender (except as set forth in Section 2.5.2 and Section 2.8
hereof with respect to the determination by Mortgage Lender of Debt Yield).
Borrower hereby acknowledges and agrees that (i) the risks of Mortgage Lender in
making the Mortgage Loan are different from the risks of Lender in making the
Loan, (ii) in determining whether to grant, deny, withhold or condition any
requested consent or approval, Mortgage Lender and Lender may reasonably reach
different conclusions, and (iii) Lender has an absolute independent right to
grant, deny, withhold or condition any requested consent or approval based on
its own point of view, but subject to the standards of consent set forth herein.

 

[NO FURTHER TEXT ON THIS PAGE]

  

 -150- 

 

  



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

MEZZANINE BORROWER:

 

ARC MEZZ NY22936001, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

ARC MEZZ NY21618001, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

ARC NY333W3401 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

[Signature Page to Mezzanine Loan Agreement]



 

 

ARC NY350BL001 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

ARC NYBLKST002 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

ARC NYCTGRG001 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

[Signature Page to Mezzanine Loan Agreement]



 

 

ARC NYWSHST001 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

ARC NYGRNAV001 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

ARC NYW42ST001 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

[Signature Page to Mezzanine Loan Agreement]



 

 

ARC NY120W5701 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

ARC NY24549W17 MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

50 VARICK MEZZ LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 

[Signature Page to Mezzanine Loan Agreement]



 

 

INITIAL LENDER:

 

COLUMN FINANCIAL, INC., a Delaware corporation

 

By: /s/ N. Dante LaRocca                                           
Name: N. Dante LaRocca
Title: Authorized Signatory

 

[Signature Page to Mezzanine Loan Agreement]



 

 

AGENT:

 

COLUMN FINANCIAL, INC., a Delaware corporation

 

By: /s/ N. Dante LaRocca                                           
Name: N. Dante LaRocca
Title: Authorized Signatory

 

[Signature Page to Mezzanine Loan Agreement]



 

 

Acknowledged and Agreed (solely with respect to Sections 2.4.2, 2.6, 7.1, 7.2,
9.1.1, 9.2(a), 9.4(b) and 9.5 and Articles IV, V, VI, VIII and X hereof):

 

EQUITY OWNER:

 

ARC NY120W5701 TRS MEZZ, LLC, a Delaware limited liability company

 

By: New York Recovery Operating Partnership, L.P., a Delaware limited
partnership

 

By: New York REIT, Inc., a Maryland corporation

 

By: /s/ Michael Ead                                           
Name: Michael Ead
Title: Authorized Signatory

 



[Signature Page to Mezzanine Loan Agreement]



 



 

 

SCHEDULE I

 

(Borrower)

 

ARC Mezz NY22936001, LLC, a Delaware limited liability company

ARC Mezz NY21618001, LLC, a Delaware limited liability company

ARC NY333W3401 Mezz, LLC, a Delaware limited liability company

ARC NY350BL001 Mezz, LLC, a Delaware limited liability company

ARC NYBLKST002 Mezz, LLC, a Delaware limited liability company

ARC NYCTGRG001 Mezz, LLC, a Delaware limited liability company

ARC NYWSHST001 Mezz, LLC, a Delaware limited liability company

ARC NYGRNAV001 Mezz, LLC, a Delaware limited liability company

ARC NYW42ST001 Mezz, LLC, a Delaware limited liability company

ARC NY120W5701 Mezz, LLC, a Delaware limited liability company

ARC NY24549W17 Mezz, LLC, a Delaware limited liability company

50 Varick Mezz LLC, a Delaware limited liability company

 

 SCH. I-1 

 

 

Schedule II

 

(Mortgage Borrower)

 

ARC NY22936001, LLC, a Delaware limited liability company

ARC NY21618001, LLC, a Delaware limited liability company

ARC NY333W3401, LLC, a Delaware limited liability company

ARC NY350BL001, LLC, a Delaware limited liability company

ARC NYBLKST002, LLC, a Delaware limited liability company

ARC NYCTGRG001, LLC, a Delaware limited liability company

ARC NYWSHST001, LLC, a Delaware limited liability company

ARC NYGRNAV001, LLC, a Delaware limited liability company

ARC NYW42ST001, LLC, a Delaware limited liability company

ARC NY120W5701, LLC, a Delaware limited liability company

ARC NY24549W17, LLC, a Delaware limited liability company

50 Varick LLC, a New York limited liability company

 

 SCH. II-1 

 

 

SCHEDULE III

 

(Properties)

 

    Borrower   Property Name   Street Address   County   City   State   Zip
Code 1.   ARC NY24549W17 Mezz, LLC   Twitter Building   245-249 West 17th Street
  New York   New York   NY   10017 2.   ARC NY333W3401 Mezz, LLC   333 W 34th
Street   333 West 34th Street   New York   New York   NY   10001 3.   ARC Mezz
NY21618001, LLC   The Red Bull Building   216-218 West 18th Street   New York  
New York   NY   10011 4.   50 Varick Mezz LLC   50 Varick Street   50 Varick
Street   New York   New York   NY   10013 5.   ARC Mezz NY22936001, LLC   229
West 36th Street   229 West 36th Street   New York   New York   NY   10018 6.  
ARC NYGRNAV001 Mezz, LLC   One Jackson Square Retail   122 Greenwich Street  
New York   New York   NY   10011 7.    ARC NYW42ST001 Mezz, LLC   42nd Street
Retail   350 West 42nd Street   New York   New York   NY   10036 8.   ARC
NYBLKST002 Mezz, LLC   Bleecker Street Retail   382-384 Bleecker Street   New
York   New York   NY   10014 9.   ARC NY350BL001 Mezz, LLC   350 Bleecker Street
  350 Bleecker Street   New York   New York   NY   10014 10.   ARC NYWSHST001
Mezz, LLC   Washington Street Retail   416-425 Washington Street   New York  
New York   NY   10013 11.   ARC NYCCTGRG001 Mezz, LLC   Centurion Garage   33
West 56th Street   New York   New York   NY   10019 12.   ARC NY120W5701 Mezz,
LLC   Viceroy Hotel   120 West 57th Street   New York   New York   NY   10019

 

 SCH. III-1 

 

 

SCHEDULE IV

 

(Rent Roll)

 

See attached.

 

 SCH. IV-1 

 

 

SCHEDULE V

 

(Organizational Structure)

 

See attached.

 

 SCH. V-1 

 

 

SCHEDULE VI

 

(Litigation)

 

1.RXR WWP Owner LLC v. WWP Sponsor, LLC, WWP Holdings, LLC, American Realty
Capital Properties, Inc. d/b/a American Realty Capital, and American Realty
Capital New York Recovery REIT, Inc., Index No. 653553/2013 (Supreme Court of
the State of New York, New York County, October 14, 2013).

 

2.The Segal Company (Eastern States), Inc. v. 333W34 SLG Owner LLC, ARC
NY333W3401, LLC and Sam Ash Megastores LLC, Index No. 650244/2015 (Supreme Court
of the State of New York, New York County, January 28, 2015).

 

3.130 West 57 Company v. Ricland, L.L.C., AREP FIFTY-SEVENTH LLC and ARC
NY120W5701, LLC, Index No. 156224/2016 (Supreme Court of the State of New York,
New York County, July 27, 2016).

 

 SCH. VI-1 

 

 

SCHEDULE VII

 

(Allocated Loan Amounts)

 

   Borrower  Property Name  Street Address  City  State  Allocated
Loan Amount  1.  ARC NY24549W17, LLC  Twitter Building  245-249 West 17th
Street  New York  NY      2.  ARC NY333W3401, LLC  333 W 34th Street  333 West
34th Street  New York  NY  $57,521,961.00  3.  ARC NY21618001, LLC  The Red Bull
Building  216-218 West 18th Street  New York  NY  $34,513,178.00  4.  50 Varick
LLC  50 Varick Street  50 Varick Street  New York  NY  $26,706,625.00  5.  ARC
NY22936001, LLC  229 West 36th Street  229 West 36th Street  New York  NY 
$20,543,557.00  6.  ARC NYGRNAV001, LLC  One Jackson Square Retail  122
Greenwich Street  New York  NY  $6,760,000.00  7.   ARC NYW42ST001, LLC  42nd
Street Retail  350 West 42nd Street  New York  NY  $5,909,800.00  8.  ARC
NYBLKST002, LLC  Bleecker Street Retail  382-384 Bleecker Street  New York  NY 
$6,671,053.00  9.  ARC NY350BL001, LLC  350 Bleecker Street  350 Bleecker
Street  New York  NY  $4,314,147.00  10.  ARC NYWSHST001, LLC  Washington Street
Retail  416-425 Washington Street  New York  NY  $2,876,098.00  11.  ARC
NYCCTGRG001, LLC  Centurion Garage  33 West 56th Street  New York  NY 
$1,376,418.00  12.  ARC NY120W5701, LLC  Viceroy Hotel  120 West 57th Street 
New York  NY  $16,796,000.00 

 

 SCH. VII-1 

 

 

SCHEDULE VIII

 

(Managers and Management Agreements)

 

    Manager   Management Agreement 1   KHM Viceroy New York, LLC, a Delaware
limited liability company   That certain Hotel Management Agreement, effective
as of February 20, 2013, by and between AREP Fifty-Seventh LLC and KHM Viceroy
New York, LLC, as assigned to ARC NY120W5701, LLC pursuant to that certain
Assignment and Assumption of Leases, Contracts, Bookings, Licenses and Permits,
Guarantees and Intangible Property, dated as of November 18, 2013, by and
between KHM Viceroy New York, LLC, as assignor, and ARC NY120W5701, LLC, as
assignee, and as further assigned to ARC NY120W5701 TRS, LLC pursuant to that
certain Assignment and Assumption of Management Agreement, Leases and Contracts,
dated as of November 18, 2013, by and between ARC NY120W5701, LLC, as assignor,
and ARC NY120W5701 TRS, LLC, as assignee 2   CBRE, Inc., a Delaware corporation
 

1.   That certain Management Agreement dated as of December 27, 2012, by and
between ARC NY22936001, LLC and CBRE, Inc., as amended by that certain Amendment
to Management Agreement dated as of July 15, 2014

2.   That certain Management Agreement dated as of March 26, 2013, by and
between ARC NY21618001, LLC and CBRE, Inc., as amended by that certain Amendment
to Management Agreement dated as of July 15, 2014

3.   That certain Management Agreement dated as of August 1, 2013 by and between
ARC NY333W3401, LLC and CBRE, Inc., as amended by that certain Amendment to
Management Agreement dated as of July 15, 2014

4.   That certain Management Agreement dated as of December 1, 2015, by and
between ARC NY24549W17, LLC and CBRE, Inc.

3   New York Recovery Properties, LLC, a Delaware limited liability company  
That certain Amended and Restated Management Agreement, dated as of September 2,
2010, by and among the New York REIT, Inc. (as successor in interest to American
Realty Capital New York Recovery REIT, Inc.), New York Recovery Operating
Partnership, L.P., a Delaware limited partnership and New York Recovery
Properties, LLC 4   Laight Street Parking LLC, a New York limited liability
company   That certain Management Agreement, dated as of November 26, 2013, by
and between ARC NYWSHST001, LLC and Laight Street Parking LLC

 

 SCH. VIII-1 

 

 

SCHEDULE IX

 

(Condominium Documents, Board Members, Common Charges and Units of Borrower)

 

See attached.

 

 SCH. IX-1 

 

 

SCHEDULE X

 

(Collective Bargaining Agreements)1

 

1.Agreement dated as of May ___, 2013, and effective as of July 1, 2013 by and
among Hotel Association of New York City, Inc., on its own behalf and on behalf
of its bargaining group hotels, the Associated Hotel and Motels of Greater New
York, on its own behalf and on behalf of its bargaining group hotels, and the
New York Hotel & Motel Trades Council, AFL-CIO.

 

2.Agreement dated September 13, 2013 by and among KHM Viceroy New York LLC d/b/a
Viceroy Hotel Group, AREP Fifty-Seventh LLC d/b/a Viceroy Hotel New York and the
New York Hotel & Motel Trades Council, AFL-CIO.

 

3.Notice letter dated November 5, 2013 from the New York Hotel & Motel Trades
Council, AFL-CIO to Viceroy Hotel New York regarding intent of the Union to
organize.

 

4.Memorandum of Agreement dated February ___, 2014 by and among NY120W5701, LLC
d/b/a Viceroy Hotel New York, KHM Viceroy New York, LLC d/b/a Viceroy Hotel
Group and the New York Hotel & Motel Trades Council, AFL-CIO.

 

5.Voluntary Settlement Agreement (Hotel) dated as of March 13, 2014 by and among
ARC NY120W5701, LLC, KHM Viceroy New York, LLC and the New York Hotel & Motel
Trades Council, AFL-CIO.

 

6.Voluntary Settlement Agreement (Concierge) dated as of March 13, 2014 by and
among ARC NY120W5701, LLC, KHM Viceroy New York, LLC and the New York Hotel &
Motel Trades Council, AFL-CIO.

 

7.Agreement dated February 24, 2015 by and between the New York Hotel & Motel
Trades Council, AFL-CIO and the Viceroy Hotel.

 

8.Agreement dated May ___, 2015, by and between the Viceroy Hotel and New York
Hotel & Motel Trades Council, AFL-CIO.

 

9.Memorandum of Understanding dated June ___, 2015 by and among Hotel
Association of New York City, Inc., the Associated Hotel and Motels of Greater
New York, on its own behalf and on behalf of its bargaining group hotels, and
the New York Hotel & Motel Trades Council, AFL-CIO.

 



 



1 Borrower to complete

 

 SCH. X-1 

 

 

SCHEDULE XI

 

(Property Condition Reports and Environmental Reports)

 

No.   Property   Report 1.   Centurion Garage   That certain Phase I
Environmental Site Assessment Report issued by Partner Assessment Corporation on
October 21, 2016 as Partner Project Number 16-172156.11 2.   50 Varick Street  
That certain Phase I Environmental Site Assessment Report issued by Partner
Assessment Corporation on October 21, 2016 as Partner Project Number 16-172156.4
3.   Twitter Building   That certain Phase I Environmental Site Assessment
Report issued by Partner Assessment Corporation on October 21, 2016 as Partner
Project Number 16-172156.1 4.   229 West 36th Street   That certain Phase I
Environmental Site Assessment Report issued by Partner Assessment Corporation on
October 21, 2016 as Partner Project Number 16-172156.5 5.   Bleecker Street
Retail   That certain Phase I Environmental Site Assessment Report issued by
Partner Assessment Corporation on October 21, 2016 as Partner Project Number
16-172156.8 6.   42nd Street Retail   That certain Property Condition Report
issued by Partner Assessment Corporation on October 21, 2016 as Partner Project
Number 16-172156.7 7.   Viceroy Hotel   That certain Property Condition Report
issued by Partner Assessment Corporation on October 21, 2016 as Partner Project
Number 16-172156.12

 

 SCH. XI-1 

 

 

SCHEDULE XII

 

(Required Repairs Deadlines for Completion)

 

No.   Property   Required Repair   Completion Deadline 1.   Centurion Garage  

(i) Leaking hydraulic equipment within parking garage to be repaired with
improved housekeeping strategies implemented

(ii) Existing stains to be properly cleaned

(iii) Leaking air-handling unit within parking garage to be repaired

  Within sixty (60) days of the Closing Date 2.   50 Varick Street   Damaged
friable asbestos to be abated   Within one hundred twenty (120) days of the
Closing Date 3.   Twitter Building   Storage tank to be registered with New York
Fire Department   Within sixty (60) days of the Closing Date 4.   229 West 36th
Street   Storage tank to be registered with New York State Department of
Environmental Conservation   Within sixty (60) days of the Closing Date 5.  
Bleecker Street Retail   Storage tank to be registered with New York State
Department of Environmental Conservation   Within sixty (60) days of the Closing
Date 6.   42nd Street Retail   Two existing automobile elevator violations to be
remedied   Within sixty (60) days of the Closing Date 7.   Viceroy Hotel   IRMA
roof spot (29th floor) to be repaired   Within one hundred twenty (120) days of
the Closing Date

 

 SCH. XII-1 

 

 

SCHEDULE XIII

 

(O&M Programs)

 

See attached.

 

 SCH. XIII-1 

 

 

SCHEDULE XIV

 

(Pre-Approved Managers)

 

1.Winthrop Management LP and its Affiliates

 

2.CBRE Group, Inc.

 

3.Jones Lang LaSalle, Inc.

 

4.Cushman & Wakefield, Inc.

 

5.Newmark, Grubb, Knight, Frank

 

 SCH. XVI-1 

 